 



Exhibit 10.1
 
CREDIT AGREEMENT
dated as of November 21, 2006
among
COMPASS GROUP DIVERSIFIED HOLDINGS LLC
as Borrower,
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
and
MADISON CAPITAL FUNDING LLC,
as Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
Section 1.
  Definitions; Interpretation     1  
 
           
1.
1. Definitions     1  
1.
2. Interpretation     19  
 
           
Section 2.
  Credit Facilities     19  
 
           
2.
1. Commitments     19  
 
  2.1.1. Revolving Loan Commitments     19  
 
  2.1.2. Request for Increase of Revolving Loan Commitments     20  
 
           
2.
2. Loan Procedures     20  
 
  2.2.1. Loan Types     20  
 
  2.2.2. Borrowing     20  
 
  2.2.3. Conversion; Continuation     21  
 
           
2.3.
3. Letters of Credit     21  
 
  2.3.1. Commitment     21  
 
  2.3.2. Application     22  
 
  2.3.3. Reimbursement Obligations     22  
 
  2.3.4. Participations in Letters of Credit     23  
 
           
2.
4. Commitments Several     24  
 
           
2.
5. Certain Conditions     24  
 
           
2.
6. Loan Accounting     24  
 
  2.6.1. Recordkeeping     24  
 
  2.6.2. Notes     24  
 
           
2.
7. Interest     24  
 
  2.7.1. Interest Rates     24  
 
  2.7.2. Interest Payment Dates     25  
 
  2.7.3. Setting and Notice of LIBOR Rates     25  
 
  2.7.4. Computation of Interest     25  
 
           
2.
8. Fees     25  
 
  2.8.1. Commitment Fee     25  
 
  2.8.2. Letter of Credit Fees     25  
 
  2.8.3. Agent’s Fees     26  
 
           
2.
9. Commitment Reduction     26  
 
  2.9.1. Voluntary Reduction or Termination of Revolving Loan Commitments     26
 
 
  2.9.2. Reduction of Revolving Loan Commitments in Connection with Mandatory
Prepayment     26  
 
  2.9.3. All Reductions of Revolving Loan Commitments     26  
 
           
2.
10. Prepayment     26  
 
  2.10.1. [Intentionally Omitted]     26  
 
  2.10.2. Mandatory Prepayment     26  
 
  2.10.3. All Prepayments     27  
 
           
2.
11. Repayment     27  

-i-



--------------------------------------------------------------------------------



 



                      Page
2.
12. Payment     27  
 
  2.12.1. Making and Settlement of Payments     27  
 
  2.12.2. Application of Payments and Proceeds     28  
 
  2.12.3. Payment Dates     29  
 
  2.12.4. Set-off     29  
 
  2.12.5. Proration of Payments     29  
 
           
Section 3.
  Yield Protection     30  
 
           
3.
1. Taxes     30  
 
           
3.
2. Increased Cost     31  
 
           
3.
3. Inadequate or Unfair Basis     31  
 
           
3.
4. Change in Law     32  
 
           
3.
5. Funding Losses     32  
 
           
3.
6. Manner of Funding; Alternate Funding Offices     32  
 
           
3.
7. Mitigation of Circumstances; Replacement of Lenders     32  
 
           
3.
8. Conclusiveness of Statements; Survival     33  
 
           
Section 4.
  Conditions Precedent     33  
 
           
4.
1. Initial Credit Extension     33  
 
  4.1.1. Financial Statements; Total Debt to EBITDA Ratio     33  
 
  4.1.2. Initial Loans; Availability     34  
 
  4.1.3. Prior Debt     34  
 
  4.1.4. Fees     34  
 
  4.1.5. Delivery of Loan Documents     34  
 
           
4.
2. All Credit Extensions     35  
 
           
Section 5.
  Representations and Warranties     36  
 
           
5.
1. Organization     36  
 
           
5.
2. Authorization; No Conflict     36  
 
           
5.
3. Validity; Binding Nature     36  
 
           
5.
4. Financial Condition     36  
 
           
5.
5. No Material Adverse Effect     37  
 
           
5.
6. Litigation     37  
 
           
5.
7. Ownership of Properties; Liens     37  
 
           
5.
8. Capitalization     37  
 
           
5.
9. Pension Plans     37  
 
           
5.
10. Investment Company Act     38  
 
           
5.
11. [Intentionally Omitted]     38  
 
           
5.
12. Margin Stock     38  

-ii-



--------------------------------------------------------------------------------



 



                      Page
5.
13. Taxes     38  
 
           
5.
14. Solvency     38  
 
           
5.
15. Environmental Matters     38  
 
           
5.
16. Insurance     39  
 
           
5.
17. Information     39  
 
           
5.
18. Intellectual Property     39  
 
           
5.
19. Restrictive Provisions     39  
 
           
5.
20. Labor Matters     39  
 
           
5.
21. No Default     40  
 
           
5.
22. Related Agreements     40  
 
           
Section 6.
  Affirmative Covenants     40  
 
           
6.
1. Information     40  
 
  6.1.1. Annual Report     40  
 
  6.1.2. Interim Reports     41  
 
  6.1.3. Compliance Certificate     41  
 
  6.1.4. Reports to SEC and Shareholders     41  
 
  6.1.5. Notice of Default; Litigation; ERISA Matters     42  
 
  6.1.6. Availability Certificate     42  
 
  6.1.7. Management Report     42  
 
  6.1.8. Projections     43  
 
  6.1.9. Notice of an Event of Default under Intercompany Debt Documents     43
 
 
  6.1.10. Other Information     43  
 
           
6.
2. Books; Records; Inspections     43  
 
           
6.
3. Maintenance of Property; Insurance     43  
 
           
6.
4. Compliance with Laws; Payment of Taxes and Liabilities     44  
 
           
6.
5. Maintenance of Existence     45  
 
           
6.
6. Employee Benefit Plans     45  
 
           
6.
7. Environmental Matters     45  
 
           
6.
8. Further Assurances     45  
 
           
Section 7.
  Negative Covenants     45  
 
           
7.
1. Debt     45  
 
           
7.
2. Liens     46  
 
           
7.
3. [Intentionally Omitted]     47  
 
           
7.
4. Restricted Payments     47  
 
           
7.
5. Mergers; Consolidations; Asset Sales     48  
 
           
7.
6. Modification of Organizational Documents     48  
 
           
7.
7. Use of Proceeds     49  

-iii-



--------------------------------------------------------------------------------



 



                      Page
7.
8. Transactions with Affiliates     49  
 
           
7.
9. Inconsistent Agreements     49  
 
           
7.
10. Business Activities     49  
 
           
7.
11. Investments     50  
 
           
7.
12. Restriction of Amendments to Certain Documents     50  
 
           
7.
13. Fiscal Year     51  
 
           
7.
14. Financial Covenants     51  
 
  7.14.1. Fixed Charge Coverage Ratio     51  
 
  7.14.2. Interest Coverage Ratio     51  
 
  7.14.3. Total Debt to EBITDA Ratio     51  
 
           
7.
15. Bank Accounts     51  
 
           
7.
16. Subsidiaries     51  
 
           
Section 8.
  Events of Default; Remedies     52  
 
           
8.
1. Events of Default     52  
 
  8.1.1. Non-Payment of Credit     52  
 
  8.1.2. Default Under Other Debt     52  
 
  8.1.3. Bankruptcy; Insolvency     52  
 
  8.1.4. Non-Compliance with Loan Documents     52  
 
  8.1.5. Representations; Warranties     52  
 
  8.1.6. Pension Plans     53  
 
  8.1.7. Judgments     53  
 
  8.1.8. Invalidity of Collateral Documents     53  
 
  8.1.9. Invalidity of Subordination Provisions     53  
 
  8.1.10. Change of Control     53  
 
  8.1.11. Activities of the Trust or Borrower     53  
 
           
8.
2. Remedies     54  
 
           
Section 9.
  Agent     54  
 
           
9.
1. Appointment; Authorization     54  
 
           
9.
2. Delegation of Duties     54  
 
           
9.
3. Limited Liability     55  
 
           
9.
4. Reliance     55  
 
           
9.
5. Notice of Default     55  
 
           
9.
6. Credit Decision     56  
 
           
9.
7. Indemnification     56  
 
           
9.
8. Agent Individually     56  
 
           
9.
9. Successor Agent     57  
 
           
9.
10. Collateral Matters     57  
 
           
9.
11. Subordinated Debt     57  

-vi-



--------------------------------------------------------------------------------



 



                      Page
9.
12. Documentation and Syndication Agent     57  
 
           
Section 10.
  Miscellaneous     58  
 
           
10.
1. Waiver; Amendments     58  
 
           
10.
2. Notices     58  
 
           
10.
3. Computations     59  
 
           
10.
4. Costs; Expenses     59  
 
           
10.
5. Indemnification by Borrower     59  
 
           
10.
6. Marshaling; Payments Set Aside     60  
 
           
10.
7. Nonliability of Lenders     60  
 
           
10.
8. Assignments; Participations     60  
 
  10.8.1. Assignments     60  
 
  10.8.2. Participations     61  
 
           
10.
9. Confidentiality     62  
 
           
10.
10. Captions     62  
 
           
10.
11. Nature of Remedies     62  
 
           
10.
12. Counterparts     63  
 
           
10.
13. Severability     63  
 
           
10.
14. Entire Agreement     63  
 
           
10.
15. Successors; Assigns     63  
 
           
10.
16. Governing Law     63  
 
           
10.
17. Forum Selection; Consent to Jurisdiction     63  
 
           
10.
18. Waiver of Jury Trial     64  



-v-



--------------------------------------------------------------------------------



 



     
Annexes
   
 
   
Annex I
  Commitments and Pro Rata Shares
Annex II
  Addresses
Annex III
  Conditions Precedent to Permitted Eligible Acquisition
Annex IV
  Conditions Precedent to Permitted Ineligible Acquisition
 
   
Exhibits
   
 
   
Exhibit A
  Form of Assignment Agreement
Exhibit B
  Form of Compliance Certificate
Exhibit C
  Form of Availability Certificate
Exhibit D
  Form of Note
Exhibit E
  Form of Borrowing Notice
Exhibit F
  Form of Conversion/Continuation Notice
 
   
Schedules
   
 
   
Schedule 1.1
  Approved Professionals
Schedule 1.2
  Existing US Bank Letters of Credit
Schedule 4.1.3
  Prior Debt
Schedule 5.6
  Litigation
Schedule 5.8
  Capitalization
Schedule 5.20
  Labor Matters
Schedule 7.1
  Existing Debt
Schedule 7.2
  Existing Liens
Schedule 7.8
  Affiliate Transactions
Schedule 7.11
  Existing Investments
Schedule 7.15
  Bank Accounts

-vi-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
                     Credit Agreement dated as of November 21, 2006 (as amended,
restated or otherwise modified from time to time, this “Agreement”) among
Compass Group Diversified Holdings LLC, a Delaware limited liability company
(“Borrower”), the financial institutions party hereto from time to time
(“Lenders”), and Madison Capital Funding LLC (in its individual capacity,
“Madison”), as Agent for all Lenders.
                     In consideration of the mutual agreements herein contained,
the parties hereto agree as follows:

Section 1.   Definitions; Interpretation.   1. 1. Definitions.

                     When used herein the following terms shall have the
following meanings:
                     Acceleration Event means the occurrence of any of the
following: (i) an Event of Default under Section 8.1.3; (ii) an Event of Default
under Section 8.1.1 and the termination of the Revolving Loan Commitments
pursuant to Section 8.2; or (iii) any other Event of Default under Section 8.1
and the election by the Required Lenders to declare the Obligations to be due
and payable or to terminate the Revolving Loan Commitments pursuant to
Section 8.2.
                     Account has the meaning set forth in the Collateral
Agreement.
                     Account Debtor means any Person who is obligated to
Borrower or any Subsidiary with respect to any Account.
                     Acquisition means any transaction or series of related
transactions for the purpose of or resulting, directly or indirectly, in (a) the
acquisition of all or a substantial portion of the assets of a Person, or of all
or a substantial portion of any business or division of a Person, (b) the
acquisition of in excess of 50% of the capital stock, partnership interests,
membership interests or equity of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
                     Acquisition Subsidiary has the meaning set forth in
Section 7.16.
                     Advanced Circuits means Compass AC Holdings, Inc., a
Delaware corporation.
                     Affiliate of any Person means (a) any other Person which,
directly or indirectly, controls or is controlled by or is under common control
with such Person, (b) with respect to any Person other than a Lender, any
officer or director of such Person and (c) with respect to any Lender, any
entity administered or managed by such Lender or an Affiliate or investment
advisor thereof which is engaged in making, purchasing, holding or otherwise
investing in commercial loans. A Person shall be deemed to be “controlled by”
any other Person if such Person possesses, directly or indirectly, power to vote
10% or more of the securities (on a fully diluted basis) having ordinary voting
power for the election of directors or managers or power to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise; provided, that the provisions of this sentence shall not apply to CGI
and its Subsidiaries unless and until CGI or any of its Subsidiaries possesses,
directly or indirectly, the power to vote 50% or more of the voting securities
(on a fully diluted basis) of the Trust or Borrower. Unless

-1-



--------------------------------------------------------------------------------



 



expressly stated otherwise herein, neither Agent nor any Lender shall be deemed
an Affiliate of Borrower, the Trust or any Subsidiary.
                     Agent means Madison in its capacity as agent for all
Lenders hereunder and any successor thereto in such capacity.
                     Agreement has the meaning set forth in the Preamble.
                     Allocation Interests has the meaning assigned to such term
in the Borrower LLC Agreement.
                     Allocation Member has the meaning assigned to such term in
the Borrower LLC Agreement.
                     Allocation Member Distributions means distributions payable
to the Allocation Member upon a sale of a Subsidiary pursuant to and in
accordance with the provisions of Section 5.2 of the Borrower LLC Agreement.
                     Anodyne means Anodyne Medical Device, Inc., a Delaware
corporation.
                     Applicable Margin means the following:
                     With respect to the Revolving Loans, the Applicable Margin
shall mean the applicable rate per annum corresponding to the applicable Total
Debt to EBITDA Ratio, as set forth in the following table:

                      Revolving Loans Total Debt to EBITDA Ratio   Base Rate  
LIBOR Rate
> 2.00
    2.50 %     3.50 %
> 1.00, but £ 2.00
    2.00 %     3.00 %
£ 1.00
    1.50 %     2.50 %

The Applicable Margin in respect of the Revolving Loans shall be adjusted
quarterly, to the extent applicable, on the date financial statements are
required to be delivered pursuant to Section 6.1.2 (or, in the case of the last
Fiscal Quarter of each Fiscal Year, Section 6.1.1) after the end of each related
Fiscal Quarter based on the Total Debt to EBITDA Ratio as of the last day of
such Fiscal Quarter. Notwithstanding the foregoing, (a) until the date that the
financial statements for the Fiscal Quarter ending June 30, 2007 are required to
be delivered pursuant to Section 6.1.2, the Applicable Margin in respect of the
Revolving Loans shall be no less than the rates corresponding to the middle tier
in the foregoing table, (b) if Borrower fails to deliver the financial
statements required by Section 6.1.1 or 6.1.2, as applicable, and the related
Compliance Certificate required by Section 6.1.3, by the respective date
required thereunder after the end of any related Fiscal Quarter, the Applicable
Margin in respect of the Revolving Loans shall be the rates corresponding to the
highest tier in the foregoing table until such financial statements and
Compliance Certificate are delivered, and (c) no reduction to the Applicable
Margin in respect of the Revolving Loans shall become effective at any time when
an Event of Default has occurred and is continuing.
                     If, as a result of any restatement of or other adjustment
to the financial statements of Borrower or for any other reason, Agent
determines (or Borrower determines with the reasonable concurrence of Agent)
that (a) the Total Debt to EBITDA Ratio as calculated by Borrower as of any
applicable date was inaccurate and (b) a proper calculation of the Total Debt to
EBITDA Ratio would

-2-



--------------------------------------------------------------------------------



 



have resulted in different pricing for any period, then if the proper
calculation of the Total Debt to EBITDA Ratio would have resulted in higher or
lower pricing for such period, then, in the case of higher pricing, Borrower
shall automatically and retroactively be obligated to pay to Agent, for the
benefit of the applicable Lenders, promptly on demand by Agent, an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period,
and , in the case of lower pricing, Borrower shall be credited toward future
payments owing hereunder an amount equal to the amount of interest and fees
actually paid for such period over the amount of interest and fees that should
have been paid for such period.
                     With respect to the Commitment Fee, the Applicable Margin
shall mean the applicable rate per annum corresponding to the average Revolving
Outstandings for the Fiscal Quarter most recently completed, as set forth in the
following table:

          Average Revolving Outstandings   Commitment Fee
£ 33.3% of the Revolving Loan Commitments
    1.25 %
> 33.3% of the Revolving Loan Commitments, but £ 66.6% of the Revolving Loan
Commitments
    1.00 %
> 66.6% of the Revolving Loan Commitments
    0.75 %

                     The Applicable Margin in respect of the Commitment Fee
shall be adjusted quarterly, to the extent applicable, on the same dates that
adjustments are made in respect of the Applicable Margin for Revolving Loans
pursuant to the provisions above. Notwithstanding the foregoing, (a) until
June 30, 2007, the Applicable Margin in respect of the Commitment Fee shall be
no less than the rates corresponding to the middle tier in the foregoing table,
and (b) no reduction to the Applicable Margin in respect of the Commitment Fee
shall become effective at any time when an Event of Default has occurred and is
continuing.
                     Approval Fee means, with respect to any New Portfolio
Company, a fee payable by Borrower to Agent, for the ratable benefit of the
Lenders that have timely approved of the reclassification of such New Portfolio
Company as an Existing Portfolio Company in accordance with their Pro Rata
Shares, upon the reclassification of such New Portfolio Company as an Existing
Portfolio Company in an amount equal to one-quarter of one percent (0.25%) of
the product of (i) the New Portfolio Company EBITDA of such New Portfolio
Company for the twelve month period ending on the last day of the month for
which financial statements regarding such New Portfolio Company have been
delivered to Agent in accordance with the terms of this Agreement times
(ii) 3.0.
                     Approved Fund means (a) any fund, trust or similar entity
that invests in commercial loans in the ordinary course of business and is
advised or managed by (i) a Lender, (ii) an Affiliate of a Lender, (iii) the
same investment advisor that manages a Lender or (iv) an Affiliate of an
investment advisor that manages a Lender or (b) any finance company, insurance
company or other financial institution which temporarily warehouses loans for
any Lender or any Person described in clause (a) above.
                     Approved Professional means any Person identified on
Schedule 1.1 or otherwise approved by Agent in writing.
                     Assignment Agreement means an agreement substantially in
the form of Exhibit A.

-3-



--------------------------------------------------------------------------------



 



                     Availability means (a) with respect to an Existing
Portfolio Company, the least of (i) the product of (x) the Existing Portfolio
Company EBITDA of such Existing Portfolio Company for the twelve month period
ending on the last day of the month for which financial statements regarding
such Existing Portfolio Company have been most recently delivered to Agent in
accordance with the terms of this Agreement times (y) 3.0; (ii) the sum of
(x) the principal balance of the Qualified Intercompany Debt owing by such
Existing Portfolio Company to Borrower plus (y) the product of (I) 3.0 minus a
fraction, the numerator of which shall be the principal balance of the Qualified
Intercompany Debt owing by such Existing Portfolio Company to Borrower and the
denominator of which shall be the Existing Portfolio Company EBITDA of such
Existing Portfolio Company for the twelve month period ending on the last day of
the month for which financial statements regarding such Existing Portfolio
Company have been most recently delivered to Agent in accordance with the terms
of this Agreement times (II) the amount of Compass-Owned EBITDA with respect to
such Existing Portfolio Company; and (iii) for any Existing Portfolio Company
that is a Disqualified Portfolio Company, zero; and (b) with respect to any New
Portfolio Company, the least of (i) the product of (x) the New Portfolio Company
EBITDA of such New Portfolio Company for the twelve month period ending on the
last day of the month for which financial statements regarding such New
Portfolio Company have been most recently delivered to Agent in accordance with
the terms of this Agreement times (y) 1.5; (ii) the sum of (x) the principal
balance of the Qualified Intercompany Debt owing by such New Portfolio Company
to Borrower plus (y) the product of (I) 1.5 minus a fraction, the numerator of
which shall be the principal balance of the Qualified Intercompany Debt owing by
such New Portfolio Company to Borrower and the denominator of which shall be the
New Portfolio Company EBITDA of such New Portfolio Company for the twelve month
period ending on the last day of the month for which financial statements
regarding such New Portfolio Company have been most recently delivered to Agent
in accordance with the terms of this Agreement times (II) the amount of
Compass-Owned EBITDA with respect to such New Portfolio Company; and (iii) for
any New Portfolio Company that is a Disqualified Portfolio Company, zero. It is
agreed and understood that the Availability Amount for any Portfolio Company
shall in no event be less than zero.
                     Availability Certificate means a certificate substantially
in the form of Exhibit C.
                     Base Rate means, for any day, the greater of (a) the rate
of interest which is identified as the “Prime Rate” and normally published in
the Money Rates section of The Wall Street Journal (or, if such rate ceases to
be so published, as quoted from such other generally available and recognizable
source as Agent may select) and (b) the sum of the Federal Funds Rate plus 0.5%.
Any change in the Base Rate due to a change in such Prime Rate or the Federal
Funds Rate shall be effective on the effective date of such change in such Prime
Rate or the Federal Funds Rate.
                     Base Rate Loan means any Loan which bears interest at or by
reference to the Base Rate.
                     Borrower has the meaning set forth in the Preamble.
                     Borrower Expenses means all cash expenses of Borrower, and
all cash expenses of the Trust reimbursed or otherwise funded by Borrower, in
each case excluding fees paid to Manager and permitted hereunder.
                     Borrower LLC Agreement means that certain Amended and
Restated Operating Agreement of Borrower dated as of April 25, 2006, as in
effect on the date hereof or as modified in compliance with the provisions
hereof.
                     Borrowing Availability means, as of any date of
determination, an amount equal to the lesser of (a) the Revolving Loan
Commitments and (b) the result of (i) Combined Eligible Availability minus
(ii) Total Debt.

-4-



--------------------------------------------------------------------------------



 



                     Borrowing Notice means a notice in substantially the form
of Exhibit E.
                     Business Day means any day on which commercial banks are
open for commercial banking business in Chicago, Illinois and New York, New
York, and, in the case of a Business Day which relates to a LIBOR Loan, on which
dealings are carried on in the London interbank eurodollar market.
                     Capital Expenditures means all expenditures which, in
accordance with GAAP, would be required to be capitalized and shown on the
consolidated balance sheet of the Trust, but excluding (i) expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (a) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored,
(b) with cash awards of compensation arising from the taking by eminent domain
or condemnation of the assets being replaced or (c) with cash proceeds of
Dispositions that are reinvested in accordance with this Agreement and
(ii) expenditures made to fund the purchase price for assets acquired in a
Permitted Eligible Acquisition or a Permitted Ineligible Acquisition.
                     Capital Lease means, with respect to any Person, any lease
of (or other agreement conveying the right to use) any real or personal property
by such Person that, in conformity with GAAP, is accounted for as a capital
lease on the balance sheet of such Person.
                     Cash Equivalent Investment means, at any time, (a) any
evidence of Debt, maturing not more than one year after such time, issued or
guaranteed by the United States Government or any agency thereof, (b) commercial
paper, or corporate demand notes, in each case (unless issued by a Lender or its
holding company) rated at least A-l by Standard & Poor’s Ratings Group or P-l by
Moody’s Investors Service, Inc., (c) any certificate of deposit (or time deposit
represented by a certificate of deposit) or banker’s acceptance maturing not
more than one year after such time, or any overnight Federal Funds transaction
that is issued or sold by any Lender (or by a commercial banking institution
that is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than $500,000,000), (d) any repurchase
agreement entered into with any Lender (or commercial banking institution of the
nature referred to in clause (c) above) which (i) is secured by a fully
perfected security interest in any obligation of the type described in any of
clauses (a) through (c) above and (ii) has a market value at the time such
repurchase agreement is entered into of not less than 100% of the repurchase
obligation of such Lender (or other commercial banking institution) thereunder,
(e) money market accounts or mutual funds which invest exclusively in assets
satisfying the foregoing requirements and (f) other short term liquid
investments approved in writing by Agent.
                     CBS means CBS Personnel Holdings, Inc., a Delaware
corporation.
                     CGI means Compass Group Investments, Inc., a Bahamian
international business company.
                     Closing Date means the date on which Lenders make the
initial Loans hereunder.
                     Collateral has the meaning set forth in the Collateral
Agreement.
                     Collateral Agreement means the Collateral Agreement dated
as of the Closing Date by Borrower in favor of Agent and Lenders, as amended,
restated or otherwise modified from time to time.
                     Collateral Assignment means each agreement in form and
substance reasonably satisfactory to Agent between Borrower and Agent pursuant
to which Borrower has collaterally assigned to Agent to secure the Obligations
its rights under Existing Portfolio Company Acquisition Documents,

-5-



--------------------------------------------------------------------------------



 



New Portfolio Company Acquisition Documents, acquisition documents with respect
to an Acquisition of an Outside Company, or Intercompany Debt Documents (as
applicable).
                     Collateral Documents means, collectively, the Collateral
Agreement, each Mortgage, each Collateral Assignment, the Management Fee
Subordination Agreement, and each other agreement or instrument pursuant to or
in connection with which Borrower, the Trust or any other Person grants a
security interest in any Collateral to Agent for the benefit of Lenders, each as
amended, restated or otherwise modified from time to time.
                     Combined Eligible Availability means, at any time, the
lesser of (i) the sum of (x) the combined total of the Availability for each
Existing Portfolio Company at such time plus (y) the combined total of the
Availability for each New Portfolio Company at such time and (ii) the aggregate
principal balance of the Qualified Intercompany Debt then outstanding; provided,
that if the aggregate amount of the Combined Eligible Availability attributable
to any one Portfolio Company, or any group of Portfolio Companies operating in
the same business industry, exceeds 35% (such percentage to be forty percent
(40%) in the case of CBS and Advanced Circuits), then any such excess amounts
shall be excluded from the amount of Combined Eligible Availability.
                     Commitment Fee means the fee payable by Borrower to Lenders
pursuant to Section 2.8.1.
                     Compass-Owned EBITDA means, with respect to any Portfolio
Company, the product of (i) the Existing Portfolio Company EBITDA or New
Portfolio Company EBITDA (as applicable) of such Portfolio Company for the
twelve month period ending on the last day of the month for which financial
statements regarding such Portfolio Company have been most recently delivered to
Agent in accordance with the terms of this Agreement times (ii) the percentage
of the equity interests in such Portfolio Company that are directly or
indirectly owned and controlled by Borrower (on a fully-diluted basis).
                     Compliance Certificate means a certificate substantially in
the form of Exhibit B.
                     Computation Period means each period of four consecutive
Fiscal Quarters ending on the last day of a Fiscal Quarter; provided, that
solely for purposes of calculating the Interest Coverage Ratio under
Section 7.14.2 and the Fixed Charge Coverage Ratio under Section 7.14.1, the
Computation Period for the Fiscal Quarters ending December 31, 2006, March 31,
2007 and June 30, 2007 shall be the period commencing on July 1, 2006 and ending
on the last day of such Fiscal Quarter.
                     Consolidated EBITDA means the remainder of (i) sum of
(x) the combined total of the Existing Portfolio Company EBITDA for each
Existing Portfolio Company plus (y) the combined total of the New Portfolio
Company EBITDA for each New Portfolio Company, minus (ii) Minority Net Income.
                     Consolidated Net Income means, with respect to any Person
for any period, the consolidated net income (or loss) of such Person for such
period, excluding any gains or non-cash losses from Dispositions, any
extraordinary gains or extraordinary non-cash losses and any gains or non-cash
losses from discontinued operations.
                     Contingent Obligation means any agreement, undertaking or
arrangement by which any Person guarantees, endorses or otherwise becomes or is
contingently liable upon (by direct or indirect agreement, contingent or
otherwise, to provide funds for payment, to supply funds to or otherwise to
invest in a debtor, or otherwise to assure a creditor against loss) any
indebtedness, obligation or other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The amount of any Person’s obligation in respect of any Contingent Obligation
shall (subject to any limitation

-6-



--------------------------------------------------------------------------------



 



set forth therein) be deemed to be the principal amount of the debt, obligation
or other liability supported thereby.
          Controlled Group means all members of a controlled group of
corporations and all members of a controlled group of trades or businesses
(whether or not incorporated) under common control which, together with
Borrower, are treated as a single employer under Section 414 of the IRC or
Section 4001 of ERISA.
          Conversion/Continuation Notice means a notice in substantially the
form of Exhibit F.
          Crosman means Crosman Acquisition Corporation, a Delaware corporation.
          Debt of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all indebtedness evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person as
lessee under Capital Leases which have been or should be recorded as liabilities
on a balance sheet of such Person in accordance with GAAP, (d) all obligations
of such Person to pay the deferred purchase price of property or services
(excluding trade accounts payable in the ordinary course of business), (e) all
indebtedness secured by a Lien on the property of such Person, whether or not
such indebtedness shall have been assumed by such Person (with the amount
thereof being measured as the fair market value of such property), (f) all
obligations, contingent or otherwise, with respect to letters of credit (whether
or not drawn), banker’s acceptances and surety bonds issued for the account of
such Person (including the Letters of Credit, but excluding the SES Letter of
Credit to the extent that it is covered by an indemnity obligation from Allied
Capital Corporation), (g) all Hedging Obligations of such Person, (h) all
Contingent Obligations of such Person, (i) all non-compete payment obligations
and earn-out and similar obligations, (j) all indebtedness of any partnership of
which such Person is a general partner and (k) all obligations of such Person
under any synthetic lease transaction, where such obligations are considered
borrowed money indebtedness for tax purposes but the transaction is classified
as an operating lease in accordance with GAAP.
          Default means any event that, if it continues uncured, will, with the
lapse of time or the giving of notice or both, constitute an Event of Default.
          Disposition means, as to any asset or right of Borrower or any of the
Subsidiaries, (a) any sale, lease, assignment or other transfer (other than
among entities that are within the same Portfolio Company or within the same
Outside Company), (b) any loss, destruction or damage thereof or (c) any
condemnation, confiscation, requisition, seizure or taking thereof, in each case
excluding (i) Dispositions in any Fiscal Year, the Net Cash Proceeds of which do
not in the aggregate exceed (x) with respect to a Portfolio Company or with
respect to an Outside Company, the amount (exclusive of amounts received in
connection with transfers described in (ii) below) that is equal to 15% of the
net book value of the tangible assets of such Portfolio Company or Outside
Company (as applicable) as of the last day of the most recently ended fiscal
year of such Portfolio Company or Outside Company (as applicable), and (y) with
respect to Borrower, $50,000, and (ii) the sale or other transfer of Inventory
in the ordinary course of business.
          Disqualified Portfolio Company means, as of any date, a Portfolio
Company (a) that is not Solvent, (b) in respect of which an Insolvency Event has
occurred or (c) that is in payment default under an Intercompany Debt Document
where such payment has continued unremedied for a period of at least 90 days.
          Dollar and $ mean lawful money of the United States of America.

-7-



--------------------------------------------------------------------------------



 



          Domestic Subsidiary means any Subsidiary that is incorporated or
organized under the laws of a State within the United States of America or the
District of Columbia.
          Environmental Claims means all claims, however asserted, by any
governmental, regulatory or judicial authority or other Person alleging
liability or responsibility for a material violation of any Environmental Law,
or for release or injury to the environment or any Person or property.
          Environmental Laws means all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental authority,
in each case relating to any matter arising out of or relating to health and
safety, or pollution or protection of the environment or workplace, including
any of the foregoing relating to the presence, use, production, generation,
handling, transport, treatment, storage, disposal, distribution, discharge,
release, control or cleanup of any Hazardous Substance.
          ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
          Event of Default means any of the events described in Section 8.1.
          Exchange Act means the Securities Exchange Act of 1934, as amended.
          Existing Portfolio Companies means (i) Advanced Circuits, together
with its Wholly-Owned Subsidiaries as of the Closing Date, (ii) Anodyne,
together with its Wholly-Owned Subsidiaries as of the Closing Date, (iii) CBS,
together with its Wholly-Owned Subsidiaries as of the Closing Date,
(iv) Crosman, together with its Wholly-Owned Subsidiaries as of the Closing
Date, (v) Silvue, together with its Wholly-Owned Subsidiaries as of the Closing
Date and (vi) any New Portfolio Company, together with its Wholly-Owned
Subsidiaries, with respect to which a reclassification as an Existing Portfolio
Company has been approved by Required Lenders in their sole discretion (it being
agreed and understood that Lenders shall make reasonable efforts to indicate
their response within 15 days of receiving a request for a reclassification of a
New Portfolio Company as an Existing Portfolio Company) and an Approval Fee for
such New Portfolio Company has been paid, in each case to the extent that any
such company remains a Subsidiary of Borrower.
          Existing Portfolio Company Acquisition Documents means the primary
acquisition documents governing the acquisition of any of the Existing Portfolio
Companies.
          Existing Portfolio Company EBITDA means, for any Existing Portfolio
Company for any period, Consolidated Net Income of such Existing Portfolio
Company plus, to the extent deducted in determining such Consolidated Net Income
(and without duplication), (i) the consolidated interest expense of such
Existing Portfolio Company (including all imputed interest on Capital Leases),
(ii) income tax expense of such Existing Portfolio Company, (iii) depreciation
and amortization of such Existing Portfolio Company, (iv) Management Fees paid
that are permitted under Section 7.4 and satisfied by or otherwise allocable to
such Existing Portfolio Company, (v) non-cash charges incurred to reflect any
in-process research and development acquired by Borrower at the time of its
acquisition of such Existing Portfolio Company, (vi) expense in respect of any
forgiveness of non-cash loans to management of such Existing Portfolio Company,
and (vii) other non-cash expenses (or less gains or income) deducted in the
determination of such Consolidated Net Income and for which no cash outlay (or
cash receipt) is foreseeable prior to the Termination Date; provided, that with
respect to an Existing Portfolio Company that was previously a New Portfolio
Company, for periods prior to the acquisition of such Existing Portfolio Company
pursuant to a Permitted Eligible Acquisition, the amount of such Existing
Portfolio Company EBITDA shall be equal to the Pro Forma EBITDA of such Existing
Portfolio Company for such period;

-8-



--------------------------------------------------------------------------------



 



          provided, that, notwithstanding anything to the contrary contained
herein, for each of the calendar months preceding the Closing Date set forth
below, the Existing Portfolio Company EBITDA for each Existing Portfolio Company
shall be deemed to be the amount set forth below opposite such month:

                                                      October   November  
December   January   February   March     2005   2005   2005   2006   2006  
2006
Anodyne
  $ 410,000     $ 457,000     $ 804,000     $ 310,000     $ 479,000     $
564,000  
Advanced Circuits
  $ 1,570,000     $ 1,418,000     $ 1,350,000     $ 1,454,000     $ 1,636,000  
  $ 2,006,000  
CBS
  $ 2,283,000     $ 1,842,000     $ 4,480,000     $ 479,000     $ 1,064,000    
$ 2,695,000  
Crosman
  $ 1,981,000     $ 2,158,000     $ 1,575,000     $ 1,957,000     $ 1,018,000  
  $ 1,776,000  
Silvue
  $ 498,000     $ 517,000     $ 532,000     $ 477,000     $ 298,000     $
751,000  

                                                      April                    
      August   September     2006   May 2006   June 2006   July 2006   2006  
2006
Anodyne
  $ 466,000     $ 514,000     $ 676,000     $ 589,000     $ 595,000     $
317,000  
Advanced Circuits
  $ 1,709,000     $ 1,850,000     $ 1,897,000     $ 1,602,000     $ 2,001,000  
  $ 1,628,000  
CBS
  $ 1,840,000     $ 1,597,000     $ 2,829,000     $ 1,404,000     $ 1,911,000  
  $ 3,192,000  
Crosman
  $ 1,759,000     $ 1,759,000     $ 2,379,000     $ 1,168,000     $ 1,465,000  
  $ 2,050,000  
Silvue
  $ 630,000     $ 542,000     $ 700,000     $ 645,000     $ 620,000     $
955,000  

                     Existing US Bank Letters of Credit means the letters of
credit that are specified on the Schedule 1.2 attached hereto.
                     Federal Funds Rate means, for any day, a rate per annum
(rounded upward to the nearest 1/100th of 1%) equal to the rate published by the
Federal Reserve Bank of New York on the preceding Business Day or, if no such
rate is so published, the average rate per annum, as determined by Agent, quoted
for overnight Federal Funds transactions last arranged prior to such day.
                     Fee and Syndication Letter means, that certain fee and
syndication letter dated as of even date herewith by Agent and acknowledged by
Borrower, as amended, restated or otherwise modified from time to time.
                     Fiscal Quarter means a fiscal quarter of a Fiscal Year.
                     Fiscal Year means the fiscal year of Borrower, which period
shall be the 12-month period ending on December 31 of each year.

-9-



--------------------------------------------------------------------------------



 



          Fixed Charge Coverage Ratio means, for any Computation Period, the
ratio of (a) the remainder for such period of (i) Consolidated EBITDA minus
(ii) the sum of all income taxes, and tax distributions described in
Section 7.4, paid or payable in cash by Borrower and the Subsidiaries, minus
(iii) all Capital Expenditures minus (iv) the aggregate amount of Management
Fees paid in cash by Borrower and/or the Portfolio Companies pursuant to the
Management Fee Documents minus (v) Borrower Expenses to (b) the sum for such
period of (i) Interest Expense accrued for such Computation Period and paid or
payable in cash at anytime (excluding in all instances any interest paid in
kind), plus (ii) required payments of principal of Debt (excluding the Revolving
Loans and excluding required payments of principal in respect of Qualified
Intercompany Debt).
          Foreign Subsidiary means any Subsidiary that is not a Domestic
Subsidiary.
          FRB means the Board of Governors of the Federal Reserve System or any
successor thereto.
          GAAP means generally accepted accounting principles in effect in the
United States of America set forth from time to time in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board (or agencies with similar functions of comparable
stature and authority within the U.S. accounting profession), which are
applicable to the circumstances as of the date of determination.
          Hazardous Substances means hazardous waste, hazardous substance,
pollutant, contaminant, toxic substance, oil, hazardous material, chemical or
other substance regulated by any Environmental Law.
          Hedging Obligation means, with respect to any Person, any liability of
such Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices. The amount of any Person’s obligation in respect of
any Hedging Obligation shall be deemed to be the incremental obligation that
would be reflected in the financial statements of such Person in accordance with
GAAP.
          Increase Notice has the meaning set forth in Section 2.1.2.
          Insolvency Event means, in respect of any Portfolio Company, such
Portfolio Company becomes insolvent or generally fails to pay, or admits in
writing its inability or refusal to pay, debts as they become due; or such
Portfolio Company applies for, consents to, or acquiesces in the appointment of
a trustee, receiver or other custodian for such Portfolio Company or any
property thereof, or makes a general assignment for the benefit of creditors;
or, in the absence of such application, consent or acquiescence, a trustee,
receiver or other custodian is appointed for such Portfolio Company or for a
substantial part of the property of any thereof and is not discharged within
60 days; or any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any bankruptcy or insolvency law, or any dissolution or
liquidation proceeding, is commenced in respect of such Portfolio Company, and
if such case or proceeding is not commenced by such Portfolio Company, it is
consented to or acquiesced in by such Portfolio Company, or remains for 60 days
undismissed; or such Portfolio Company takes any action to authorize, or in
furtherance of, any of the foregoing.
          Intercompany Debt means any Debt owing by a Portfolio Company or an
Outside Company to Borrower.

-10-



--------------------------------------------------------------------------------



 



          Intercompany Debt Document means any agreement that governs,
guarantees or secures any Intercompany Debt.
          Interest Coverage Ratio means, for any Computation Period, the ratio
of (a) the remainder of (i) Consolidated EBITDA for such Computation Period
minus (ii) the aggregate amount of Management Fees paid in cash by Borrower
and/or the Portfolio Companies pursuant to the Management Fee Documents minus
(iii) Borrower Expenses to (b) Interest Expense accrued for such Computation
Period and paid or payable in cash at anytime by Borrower and the Subsidiaries
(excluding in all instances any interest paid in kind).
          Interest Expense means, for any period, the consolidated interest
expense of the Trust, Borrower and the Subsidiaries for such period (including
all imputed interest on Capital Leases, but excluding interest expense of the
Portfolio Companies in respect of Qualified Intercompany Debt).
          Interest Period means, as to any LIBOR Loan, the period commencing on
the date such Loan is borrowed or continued as, or converted into, a LIBOR Loan
and ending on the date one, two, three or six months thereafter, as selected by
Borrower pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided, that:
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day; (b) any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period; and (c) Borrower may not select any Interest Period for a
Revolving Loan which would extend beyond the scheduled Termination Date.
          Inventory has the meaning set forth in the Collateral Agreement.
          Investment means, with respect to any Person, (a) the purchase of any
debt or equity security of any other Person, (b) the making of any loan or
advance to any other Person, (c) becoming obligated with respect to a Contingent
Obligation in respect of obligations of any other Person (other than travel and
similar advances to employees in the ordinary course of business) or (d) the
making of an Acquisition.
          Investment Affiliate means, with respect to Manager, any fund or
investment vehicle that (a) is organized by Manager for the purpose of making
equity or debt investments in one or more companies and (b) is controlled by
Manager. For purposes of this definition “control” means the power to direct or
cause the direction of management and policies of a Person, whether by contract
or otherwise.
          IRC means the Internal Revenue Code of 1986, as amended.
          Issuing Lender means Madison, or such other financial institution
approved by Agent and specified to Borrower by Agent.
          Legal Costs means, with respect to any Person, (a) all reasonable fees
and charges of any counsel, accountants, auditors, appraisers, consultants and
other professionals to such Person, (b) the reasonable allocable cost of
internal legal services of such Person and all reasonable disbursements of such
internal counsel and (c) all court costs and similar legal expenses.
          Lenders has the meaning set forth in the Preamble.
          Letter of Credit has the meaning set forth in Section 2.3.1.

-11-



--------------------------------------------------------------------------------



 



          Letter of Credit Fee means the fee payable by Borrower to Lenders
pursuant to Section 2.8.2.
          LIBOR Loan means any Loan which bears interest at a rate determined by
reference to the LIBOR Rate.
          LIBOR Rate means, with respect to any LIBOR Loan for any Interest
Period, a rate per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) equal to (i) the offered rate for deposits in Dollars for the applicable
Interest Period and for the amount of the applicable LIBOR Loan that appears on
Telerate Page 3750 at 11:00 a.m. London time (or, if not so appearing, as
published in the “Money Rates” section of The Wall Street Journal or another
national publication selected by Agent) two Business Days prior to the first day
of such Interest Period, divided by (ii) the sum of one minus the daily average
during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the FRB for
“Eurocurrency Liabilities” (as defined therein).
          Lien means, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person which secures payment or performance of any
obligation and shall include any mortgage, lien, encumbrance, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.
          LLC Agreement means that certain Amended and Restated Operating
Agreement of Borrower dated as of April 25, 2006, as in effect as of the date
hereof and as modified in compliance with the provisions hereof.
          Loan Documents means this Agreement, the Notes, the Letters of Credit,
the Collateral Documents, the Fee and Syndication Letter, and all documents,
instruments and agreements delivered in connection with the foregoing, all as
amended, restated or otherwise modified from time to time.
          Loans means Revolving Loans.
          Madison has the meaning set forth in the Preamble.
          Management Fee Agreement means that certain Management Services
Agreement, dated as of May 16, 2006, by and between Borrower and Manager, as
amended on November 8, 2006 and as may from time to time hereafter be amended as
permitted hereby.
          Management Fee Documents means collectively, the Management Fee
Agreement and each management services agreement entered into between a
Portfolio Company and the Manager or an Affiliate of the Manager having terms
whereby payments made under such management services agreement by such Portfolio
Company reduce on a dollar-for-dollar basis the total payment obligations of
Borrower under the Management Fee Agreement.
          Management Fee Subordination Agreement means an agreement satisfactory
to Agent in form and substance among Agent and the parties to the Management Fee
Documents that subordinates the obligations of the Borrower under the Management
Fee Documents to the Obligations upon the occurrence and continuation of an
Acceleration Event and the commencement of an exercise of remedies against any
portion of the Collateral by Agent.
          Management Fees means all fees paid to Manager pursuant to the
Management Fee Documents.

-12-



--------------------------------------------------------------------------------



 



          Manager means Compass Group Management LLC, a Delaware limited
liability company.
          Margin Stock means any “margin stock” as defined in Regulation T, U or
X of the FRB.
          Material Adverse Effect means (a) a material adverse change in, or a
material adverse effect upon, the financial condition, operations, assets,
business, properties or prospects of (i) Borrower or (ii) a Portfolio Company,
(b) a material impairment of the ability of Borrower to perform any of its
Obligations under any Loan Document or (c) a material adverse effect upon any
substantial portion of the Collateral under the Collateral Documents or upon the
legality, validity, binding effect or enforceability against Borrower of any
Loan Document.
          Minority Net Income means, for any period, (x) with respect to any
Portfolio Company, the product of (i) the Consolidated Net Income of such
Portfolio Company for such period times (ii) the percentage of the equity
interests in such Portfolio Company that are not directly or indirectly owned
and controlled by Borrower and (y) with respect to the Portfolio Companies
collectively, the combined Minority Net Income for each Portfolio Company for
such period.
          Mortgage means each mortgage, deed of trust, leasehold mortgage or
similar instrument, if any, granting Agent a Lien on a real property interest of
Borrower, as amended, restated or otherwise modified from time to time.
          Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Borrower or any member of the Controlled
Group may have any liability.
          Net Cash Proceeds means:
     (a) with respect to any Disposition, the aggregate cash proceeds (including
cash proceeds received pursuant to policies of insurance and by way of deferred
payment of principal pursuant to a note, installment receivable or otherwise,
but only as and when received) received by the Trust, Borrower or any Subsidiary
pursuant to such Disposition net of (i) the reasonable direct costs relating to
such Disposition (including, without duplication, sales commissions and legal,
accounting and investment banking fees, commissions and expenses, any
Transaction Services Fee required to be paid to Manager as a result of such
Disposition and permitted under Section 7.4, and any Allocation Member
Distributions payable to the Allocation Member as a result of such Disposition),
(ii) any portion of such proceeds deposited in an escrow account pursuant to the
documentation relating to such Disposition (provided that such amounts shall be
treated as Net Cash Proceeds upon their release from such escrow account to
Borrower or the applicable Subsidiary), (iii) taxes paid or reasonably estimated
by Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements),
(iv) amounts required to be applied to the repayment of any Debt secured by a
Lien prior to (1) the Lien of Agent, in the case of assets of Borrower, or (2)
the Lien of Borrower pursuant to Qualified Intercompany Debt Documents, in the
case of assets of a Subsidiary, on the asset subject to such Disposition, (v) in
the case of a Disposition by a Subsidiary at a time when the balance of the
Intercompany Debt owed by such Subsidiary is zero, the portion of such proceeds
paid to equityholders of such Subsidiary other than Borrower or another
Subsidiary as a pro rata distribution at time of the distribution of the
proceeds of such Disposition by such Subsidiary to its equityholders, (vi) in
the case of a Disposition by an Outside Company, the portion of such proceeds
paid in satisfaction of Outside Debt owing by such Outside Company, and (vii) so
long as no Event of Default exists, (A) with respect to any Disposition
described in clause (a) of the definition thereof, all money actually applied
within 180 days to replace such assets with assets performing the same or
similar functions, and (B) with

-13-



--------------------------------------------------------------------------------



 



respect to any Disposition described in clause (b) or (c) of the definition
thereof, all money actually applied within 180 days to repair, replace or
reconstruct damaged property or property affected by loss, destruction, damage,
condemnation, confiscation, requisition, seizure or taking; and
     (b) with respect to any issuance of equity securities, the aggregate cash
proceeds received by Borrower pursuant to such issuance, net of the reasonable
direct costs relating to such issuance (including reasonable sales and
underwriter’s commission).
          New Portfolio Company means (i) a Target acquired after the Closing
Date by Borrower as a new portfolio company pursuant to a Permitted Eligible
Acquisition or (ii) a Target acquired after the Closing Date by an Existing
Portfolio Company as an add-on acquisition by such Existing Portfolio Company in
a Permitted Eligible Acquisition, in each case together with the Wholly-Owned
Subsidiaries of such Target and to the extent that any such Target remains a
Subsidiary of Borrower and has not been reclassified as an Existing Portfolio
Company. For the avoidance of doubt, the New Portfolio Companies shall in all
instances exclude any Outside Companies.
          New Portfolio Company Acquisition Documents means the primary
acquisition documents governing the acquisition of any of the New Portfolio
Companies.
          New Portfolio Company EBITDA means, for any New Portfolio Company for
any period, (x) with respect to periods after the acquisition of such New
Portfolio Company pursuant to a Permitted Eligible Acquisition, Consolidated Net
Income of such New Portfolio Company plus, to the extent deducted in determining
such Consolidated Net Income, (i) the consolidated interest expense of such New
Portfolio Company (including all imputed interest on Capital Leases),
(ii) income tax expense of such New Portfolio Company, (iii) depreciation and
amortization of such New Portfolio Company, (iv) Management Fees paid that are
permitted under Section 7.4 and satisfied by or otherwise allocable to such New
Portfolio Company, (v) non-cash charges incurred to reflect any in-process
research and development acquired by Borrower at the time of its acquisition of
such New Portfolio Company, (vi) expense in respect of any forgiveness of
non-cash loans to management of such New Portfolio Company, and (vii) other
non-cash expenses (or less gains or income) deducted in the determination of
such Consolidated Net Income and for which no cash outlay (or cash receipt) is
foreseeable prior to the Termination Date; and (y) with respect to periods prior
to the acquisition of such New Portfolio Company pursuant to a Permitted
Eligible Acquisition, Pro Forma EBITDA for such New Portfolio Company.
          Note means a promissory note substantially in the form of Exhibit D,
as the same may be amended, restated or otherwise modified from time to time.
          Obligations means all liabilities, indebtedness and obligations
(monetary (including post-petition interest, allowed or not) or otherwise) of
the Borrower under this Agreement, any other Loan Document, any Collateral
Document or any other document or instrument executed in connection herewith or
therewith and all Hedging Obligations permitted hereunder which are owed to any
Lender or its Affiliate, in each case howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due. It is agreed and understood that the Obligations shall
include any reimbursement obligations of any Person that are owing to Issuing
Lender in respect of the Existing US Bank Letters of Credit.
          Outside Company means a Subsidiary of Borrower (and not of any
Portfolio Company) acquired pursuant to a Permitted Ineligible Acquisition,
together with any Subsidiaries of such Subsidiary and any Acquisition Subsidiary
formed to consummate such Permitted Ineligible Acquisition.

-14-



--------------------------------------------------------------------------------



 



          Outside Debt means (i) Indebtedness that does not constitute Qualified
Intercompany Indebtedness and is incurred or assumed by an Outside Company in
connection with the Acquisition of such Outside Company pursuant to a Permitted
Ineligible Acquisition and (ii) any Indebtedness incurred by an Outside Company
subsequent to the Acquisition of such Outside Company pursuant to a Permitted
Ineligible Acquisition.
          Paid in Full, Pay in Full or Payment in Full means, with respect to
any Obligations, (a) the payment in full in cash of all such Obligations (other
than (i) contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted and (ii) Hedging Obligations that, at the time of
determination, are allowed by the Person that such Hedging Obligations are owing
to remain outstanding or are not required to be repaid or cash collateralized
pursuant to the provisions of any document governing the Hedging Obligations),
(b) the termination or expiration of all of the Revolving Loan Commitments and
(c) in connection with the termination or expiration of the Revolving Loan
Commitments, either (i) the cancellation and return to Agent of all Letters of
Credit or (ii) the cash collateralization of all Letters of Credit (in an amount
equal to 105% of the Stated Amount of such Letters of Credit) in a manner
reasonably acceptable to Agent.
          PBGC means the Pension Benefit Guaranty Corporation and any entity
succeeding to any or all of its functions under ERISA.
          Pension Plan means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
Multiemployer Pension Plan), and to which Borrower or any member of the
Controlled Group may have any liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under Section 4069 of ERISA.
          Permitted Eligible Acquisition means any Acquisition by (i) an
Acquisition Subsidiary of Borrower of all or substantially all of the assets of
a Person as a New Portfolio Company of Borrower, or of all or substantially all
of any business or division of a Person as a New Portfolio Company of Borrower,
(ii) Borrower of no less than a voting majority of the capital stock,
partnership interests, membership interests or equity of any Person as a New
Portfolio Company of Borrower, (iii) a Portfolio Company (or an Acquisition
Subsidiary of such Portfolio Company) of all or substantially all of the assets
of a Person as an add-on acquisition for such Portfolio Company, or of all or
substantially all of any business or division of a Person as an add-on
acquisition for such Portfolio Company or (iv) a Portfolio Company of no less
than 100% of the capital stock, partnership interests, membership interests or
equity of any Person as an add-on acquisition for such Portfolio Company, in
each case to the extent that each of the conditions precedent set forth in Annex
III shall have been satisfied. It is agreed and understood that the SES Add-On
Acquisition shall be a Permitted Eligible Acquisition within the foregoing
clause (iii) so long as (x) the SES Add-On Acquisition is consummated on or
within 10 Business Days of the date hereof and (y) no Event of Default exists
either before or after giving effect to the SES Add-On Acquisition.
          Permitted Ineligible Acquisition means any Acquisition that is funded
in whole or in part by Outside Debt incurred only after Required Lenders have
refused to allow for the treatment of the applicable Target in such Acquisition
as an Existing Portfolio Company in accordance with the provisions hereof and
where (i) an Acquisition Subsidiary of Borrower has acquired all or
substantially all of the assets of a Person as an Outside Company, or of all or
substantially all of any business or division of a Person as an Outside Company
or (ii) Borrower has acquired no less than a voting majority of the capital
stock, partnership interests, membership interests or equity of any Person as an
Outside Company, in each case to the extent that each of the conditions
precedent set forth in Annex IV shall have been satisfied.

-15-



--------------------------------------------------------------------------------



 



          Permitted Trust Merger means a merger of the Trust with and into
Borrower, with Borrower as the surviving company, which is consummated with
prior written notice to Agent and in compliance with the Trust Agreement and
applicable law, and otherwise on terms and conditions reasonably acceptable to
Agent.
          Person means any natural person, corporation, partnership, trust,
limited liability company, association, governmental authority or unit, or any
other entity, whether acting in an individual, fiduciary or other capacity.
          Portfolio Companies means the Existing Portfolio Companies and the New
Portfolio Companies, and shall in all instances exclude any Outside Companies.
          Portfolio Company Leverage Ratio means, for any Portfolio Company as
of any date of determination, the ratio of (a) all Debt (other than Debt
described in clauses (h) and (i) of the definition thereof unless such Debt is
reflected on the balance sheet of such Portfolio Company as a liability in
accordance with GAAP) of such Portfolio Company, determined on a consolidated
basis for such Portfolio Company to (B) the Existing Portfolio Company EBITDA or
New Portfolio Company EBITDA (as applicable) of such Portfolio Company for the
twelve month period ending on the last day of the month for which financial
statements regarding such Portfolio Company have been most recently delivered to
Agent in accordance with the terms of this Agreement.
          Prior Debt means the Debt listed on Schedule 4.1.3.
          Pro Forma EBITDA means, for any Person, EBITDA for such Person as
calculated in accordance with clause (x) of the definition of New Portfolio
Company EBITDA for the most recent period for which financial statements are
made available to Agent at the time of determination, and as adjusted by
extraordinary expenses, increased costs, identifiable and verifiable expense
reductions and excess management compensation, if any, in each case calculated
by Borrower in accordance with the requirements of GAAP and Article XI of
regulation S-X under the Exchange Act and verified by an Approved Professional.
          Pro Rata Share means, with respect to any Lender, the applicable
percentage (as adjusted from time to time in accordance with the terms hereof)
specified opposite such Lender’s name on Annex I which corresponds to the
Revolving Loan Commitment, which percentage shall be with respect to Revolving
Outstandings if the Revolving Loan Commitments have terminated.
          Public Market means a recognized public market for trading of
securities on which shares of all or substantially all of the issued and
outstanding equity interests in the Trust have been distributed by means of an
effective registration statement under the Securities Act of 1933, as amended.
          Qualified Intercompany Debt means, without duplication, Intercompany
Debt that is owing by a Portfolio Company pursuant to Qualified Intercompany
Debt Documents and that has a maturity date, an interest rate, an amortization
schedule for principal, mandatory prepayment provisions and interest payment
dates that are reasonably acceptable to Agent (it being agreed and understood
that such terms as in effect on the Closing Date under the Intercompany Debt
Documents for the Existing Portfolio Companies are acceptable to Agent).
          Qualified Intercompany Debt Documents means, in respect of any
Portfolio Company, (i) a reasonable and customary senior secured loan agreement
(that is inclusive of reasonable and customary representations and warranties,
affirmative, negative and financial covenants and events of default) between
Borrower, as the sole lender, and the borrower or co-borrowers thereunder, as
such Intercompany Loan Agreement may be amended from time to time in compliance
with the provisions of

-16-



--------------------------------------------------------------------------------



 



this Agreement, (ii) guaranty documentation pursuant to which any Subsidiaries
of the borrower, or co-borrowers, as applicable, under such Intercompany Loan
Agreement guaranty all of obligations under such Intercompany Loan Agreement,
and (iii) collateral documents pursuant to which Borrower is provided with a
perfected, first-priority Lien in substantially all of the real and personal
property of the borrower, or co-borrowers, as applicable, under such
Intercompany Loan Agreement, and the guarantors under such guaranty
documentation to secure all of the obligations under such Intercompany Loan
Agreement and related Intercompany Debt Documents, including without limitation
a security agreement applicable to all of the equity interests in and
substantially all of the assets of such borrowers and guarantors, UCC financing
statements covering all of the assets of such borrowers and guarantors that are
properly filed in the respective jurisdictions of organization for such
companies, real estate mortgages for any real estate of such borrowers and
guarantors, control agreements with respect to the deposit accounts of such
borrowers and guarantors and insurance documentation whereby Borrower has been
named as loss payee in respect of all policies of property and casualty
insurance of such borrowers and guarantors.
          Related Agreements means the Intercompany Debt Documents, the
Management Fee Documents, the Existing Portfolio Company Acquisition Documents,
the New Portfolio Company Acquisition Documents, the agreements governing
payment of the Transaction Services Fees, the Borrower LLC Agreement, the Trust
Agreement, the Supplemental Put Agreement between Borrower and the Manager, and
any contracts listed on Schedule 7.8.
          Related Transactions means the transactions contemplated by the
Related Agreements.
          Requested Revolver Increase has the meaning set forth in
Section 2.1.2.
          Required Lenders means Lenders having Pro Rata Shares the aggregate
Dollar equivalent amount of which equals or exceeds 50.1% of the Revolving Loan
Commitments (or, if the Revolving Loan Commitments have been terminated,
Revolving Outstandings).
          Revolving Loan Commitments means an aggregate amount of $250,000,000,
as reduced from time to time pursuant to the terms hereof or as increased
pursuant to the terms of Section 2.1.2 hereof.
          Revolving Loans has the meaning set forth in Section 2.1.1.
          Revolving Outstandings means, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans then outstanding, plus (b) the
Stated Amount of all Letters of Credit then outstanding.
          SES Add-On Acquisition means the acquisition by Venturi Staffing
Partners, Inc., a Wholly-Owned Subsidiary of CBS, of substantially all of the
assets of PMC Staffing Solutions, Inc., for a purchase price not to exceed
$5,000,000 pursuant to the terms and conditions of that certain Asset Purchase
Agreement dated as of October 31, 2006, among Venturi Staffing Partners, Inc.,
PMC Staffing Solutions, Inc. and Staffing Partners Holding Company, Inc.
          SES Letter of Credit means that certain irrevocable letter of credit
issued by U.S. Bank National Association in favor of Susquehanna Bank in the
aggregate face amount of $950,998.
          Silvue means Silvue Technologies Group, Inc., a Delaware corporation.
          Solvent means, with respect to any Person on any date, that as of such
date, (a) the fair market value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated, (b) the present fair
saleable

-17-



--------------------------------------------------------------------------------



 



value of its assets is not less than the amount that will be required to pay the
probable liability on its debts as they become absolute and matured, (c) it is
able to realize upon its assets and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business, (d) it does not intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature and (e) it is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital.
          Stated Amount means, with respect to any Letter of Credit at any date
of determination, (a) the maximum aggregate amount available for drawing
thereunder under any and all circumstances, plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
          Subordinated Debt means any other unsecured Debt of Borrower which has
subordination terms, covenants, pricing and other terms which have been approved
in writing by Agent.
          Subsidiary means, with respect to any Person, a corporation,
partnership, limited liability company or other entity of which such Person
owns, directly or indirectly, such number of outstanding shares or other equity
interests as to have more than 50% of the ordinary voting power for the election
of directors or other managers of such corporation, partnership, limited
liability company or other entity. Unless the context otherwise requires, each
reference to Subsidiaries herein shall be a reference to Subsidiaries of
Borrower.
          Target means the Person, or business or substantially all of the
assets of a Person, acquired in an Acquisition.
          Termination Date means November 21, 2011 or such earlier date on which
the Revolving Loan Commitments terminate pursuant to Section 2.9 or 8.
          Total Debt means all Debt (other than Qualified Intercompany Debt,
Outside Debt and Debt described in clauses (h) and (i) of the definition thereof
unless such Debt is reflected on the balance sheet of the Trust or Borrower as a
liability in accordance with GAAP) of Borrower and the Subsidiaries, determined
on a consolidated basis, net of all cash and cash equivalents of Borrower on
deposit in an account that is subject to a tri-party agreement in favor of Agent
that complies with the requirements of Section 7.15.
          Total Debt to EBITDA Ratio means, as of the last day of any Fiscal
Quarter, the ratio of (a) Total Debt as of such day to (b) Consolidated EBITDA
for the Computation Period ending on such day.
          Total Loan Commitment means at any date of determination, the
Revolving Loan Commitments at such date (or if the Revolving Loan Commitments
have terminated, the Revolving Outstandings).
          Transaction Services Fee means a transaction fee payable by a
Portfolio Company or an Outside Company to Manager (or an Affiliate of Manager)
in connection with an acquisition or sale of such Portfolio Company or Outside
Company that is permitted hereunder, or in connection with the consummation of
an add-on acquisition by such Portfolio Company or Outside Company that is
permitted hereunder.

-18-



--------------------------------------------------------------------------------



 



          Trust means Compass Diversified Trust, a Delaware statutory trust,
together with any other statutory or other trust that hereafter holds Trust
Interests (as defined in the Borrower LLC Agreement).
          Trust Agreement means that certain Amended and Restated Trust
Agreement of the Trust dated as of April, 2006, among Borrower, as Sponsor, The
Bank of New York (Delaware), as Delaware Trustee, and the other trustees named
therein, as in effect as of the date hereof or as modified in compliance with
the provisions hereof.
          Wholly-Owned Subsidiary means, as to any Person, another Person all of
the equity interests of which (except directors’ qualifying shares) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.
     1.2. Interpretation.
          In the case of this Agreement and each other Loan Document, (a) the
meanings of defined terms are equally applicable to the singular and plural
forms of the defined terms; (b) Annex, Exhibit, Schedule and Section references
are to such Loan Document unless otherwise specified; (c) the term “including”
is not limiting and means “including but not limited to”; (d) in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including”; the words “to” and “until” each mean “to but
excluding”, and the word “through” means “to and including”; (e) unless
otherwise expressly provided in such Loan Document, (i) references to agreements
and other contractual instruments shall be deemed to include all subsequent
amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation; (f) this Agreement and
the other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters, all of which are
cumulative and each shall be performed in accordance with its terms; and
(g) this Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to Agent, Borrower, Lenders and the
other parties hereto and thereto and are the products of all parties;
accordingly, they shall not be construed against Agent or Lenders merely because
of Agent’s or Lenders’ involvement in their preparation.
Section 2. Credit Facilities.
     2.1. Commitments.
          On and subject to the terms and conditions of this Agreement, each
Lender, severally and for itself alone, agrees as follows:
     2.1.1. Revolving Loan Commitments.
          Each Lender will make loans to Borrower on a revolving basis
(“Revolving Loans”) from time to time and Borrower may repay such loans from
time to time until the Termination Date in such Lender’s Pro Rata Share of such
aggregate amounts as Borrower may request from all Lenders; provided, that after
giving effect to such Revolving Loans, the Revolving Outstandings will not at
any time exceed Borrowing Availability.

-19-



--------------------------------------------------------------------------------



 



     2.1.2. Request for Increase of Revolving Loan Commitments.
          The Lenders agree that Borrower may, on any Business Day from time to
time after the Closing Date through November 21, 2008 and so long as no Default
or Event of Default has occurred and is continuing, deliver a written notice to
Agent (an “Increase Notice”) requesting an increase in the Revolving Loan
Commitments in an aggregate amount for all such increases collectively of up to
$50,000,000 (a “Requested Revolver Increase”). If Borrower delivers an Increase
Notice, each Lender shall have the option to participate in the Requested
Revolver Increase to the extent of its Pro Rata Share thereof by delivering a
written notice to the Agent and Borrower within ten Business Days of such
Lender’s receipt of the Increase Notice (it being agreed and understood that
such Lender shall be deemed to have elected not to participate in the Requested
Revolver Increase if it does not respond to the Increase Notice within ten
Business Days of its receipt thereof). If one or more of the Lenders elect not
to participate in the Requested Revolver Increase, then the Lenders
participating in the Requested Revolver Increase may, at their option, elect to
participate in such remaining portion of the Requested Revolver Increase (with
such remaining portion to be allocated ratably among such participating Lenders
based on their respective Pro Rata Shares or as otherwise may be agreed by such
participating Lenders). If there is less than full participation by existing
Lenders in the Requested Revolver Increase after the foregoing procedures are
completed, then one or more new Lenders acceptable to Agent and Borrower may be
added as parties to this Agreement pursuant to Assignment Agreements for
purposes of participating in such remaining portion (with allocations among such
new Lenders to be determined by Agent in consultation with Borrower). After
giving effect to the procedures described in this Section 2.1.2, each Lender
participating in the Requested Revolver Increase shall have its Revolving Loan
Commitment increased to the extent of its participation and, upon the request of
such Lender, Borrower will execute a replacement Note for such Lender reflecting
the increased amount of its Revolving Loan Commitment. Borrower agrees to
execute such amendments and supplements to the Collateral Documents as Agent
reasonably deems necessary in connection with a Requested Revolver Increase. No
Increase Notice may be given unless it relates to a Requested Revolver Increase
of at least $10,000,000 and no more than three Increase Notices in the aggregate
may be delivered by Borrower pursuant to this Section 2.1.2. Any Requested
Revolver Increase that occurs pursuant to this Section 2.1.2 shall become part
of the Revolving Loan Commitments for all purposes hereunder and under the
Collateral Documents and shall be secured by the Collateral in all respects.
     2.2. Loan Procedures.
     2.2.1. Loan Types.
          Each Loan shall be either a Base Rate Loan or a LIBOR Loan, as
Borrower shall specify in the related notice of borrowing or conversion pursuant
to Section 2.2.2 or 2.2.3. Base Rate Loans and LIBOR Loans may be outstanding at
the same time, provided that not more than five different Interest Periods shall
exist among outstanding LIBOR Loans at any one time. All borrowings, conversions
and repayments of Revolving Loans shall be effected so that each Lender will
have a ratable share (according to its Pro Rata Share) of all Revolving Loans
and all Interest Periods of LIBOR Loans. Notwithstanding the foregoing or any
other provision of this Agreement, Borrower may not select any Interest Period
for a LIBOR Loan which is longer than one month prior to the earlier of
(a) 90 days after the Closing Date and (b) the date that Agent notifies Borrower
that it has completed its primary syndication of the Loans and the Revolving
Loan Commitments.
     2.2.2. Borrowing.
          Borrower shall give written notice or telephonic notice (followed
immediately by written confirmation thereof) to Agent of each proposed borrowing
of a Revolving Loan not later than (a) in the case of a Base Rate borrowing,
11:00 a.m. Chicago time on the proposed date of such borrowing, and

-20-



--------------------------------------------------------------------------------



 



(b) in the case of a LIBOR borrowing, 11:00 a.m. Chicago time at least three
Business Days prior to the proposed date of such borrowing. Each such notice
shall be effective upon receipt by Agent, shall be irrevocable, and shall
specify, in the form of a Borrowing Notice, the date, amount and type of
borrowing and, in the case of a LIBOR borrowing, the initial Interest Period
therefor. Promptly upon receipt of such notice, Agent shall advise each Lender
with a Revolving Loan Commitment thereof in writing. Not later than 1:00 p.m.
Chicago time on the date of a proposed Revolving Loan borrowing, each Lender
with a Revolving Loan Commitment shall provide Agent at the office specified by
Agent with immediately available funds covering such Lender’s applicable Pro
Rata Share of such borrowing and, so long as Agent has not received written
notice that the conditions precedent set forth in Section 4 with respect to such
borrowing have not been satisfied, Agent shall pay over the funds received by
Agent to Borrower on the requested borrowing date. Each borrowing shall be on a
Business Day. Each Base Rate borrowing shall be in an aggregate amount of at
least $100,000 and an integral multiple of $50,000, and each LIBOR borrowing
shall be in an aggregate amount of at least $100,000 and an integral multiple of
at least $50,000.
     2.2.3. Conversion; Continuation.
          (a) Subject to Section 2.2.1, Borrower may, upon irrevocable written
notice to Agent in accordance with clause (b) below, elect (i) as of any
Business Day, to convert any Loans (or any part thereof in an aggregate amount
of not less than $100,000 or a higher integral multiple of $50,000) into Loans
of the other type or (ii) as of the last day of the applicable Interest Period,
to continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an aggregate amount not less than $100,000 or a higher integral
multiple of $50,000) for a new Interest Period; provided, that any conversion of
a LIBOR Loan on a day other than the last day of an Interest Period therefor
shall be subject to Section 3.5.
          (b) Borrower shall give written or telephonic notice (followed in the
case of any such telephonic notice immediately by written confirmation thereof)
to Agent of each proposed conversion or continuation not later than (i) in the
case of conversion into Base Rate Loans, 11:00 a.m. Chicago time on the proposed
date of such conversion and (ii) in the case of conversion into or continuation
of LIBOR Loans, 11:00 a.m. Chicago time at least three Business Days prior to
the proposed date of such conversion or continuation, specifying in each case in
the form of a Conversion/Continuation Notice: (i) the proposed date of
conversion or continuation; (ii) the aggregate amount of Loans to be converted
or continued; (iii) the type of Loans resulting from the proposed conversion or
continuation; and (iv) in the case of conversion into, or continuation of, LIBOR
Loans, the duration of the requested Interest Period therefor.
          (c) If upon the expiration of any Interest Period applicable to LIBOR
Loans, Borrower has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, Borrower shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective on the last day of such
Interest Period.
          (d) Agent will promptly notify each applicable Lender of its receipt
of a notice of conversion or continuation pursuant to this Section 2.2.3 or, if
no timely notice is provided by Borrower, of the details of any automatic
conversion.
     2.3. Letters of Credit.
     2.3.1. Commitment.
          At the request of Borrower, Issuing Lender will issue from time to
time before the date which is 30 days prior to the Termination Date either (at
Issuing Lender’s election) (a) letters of credit

-21-



--------------------------------------------------------------------------------



 




and/or (b) participation agreements confirming payment to issuers (reasonably
acceptable to Issuing Lender) of standby letters of credit, in each case for the
account of Borrower or any Subsidiary and containing terms and conditions which
are consistent with this Agreement and reasonably satisfactory to Issuing Lender
(each such letter of credit or participation agreement, a “Letter of Credit”).
After giving effect to each such issuance, (i) the aggregate Stated Amount of
all Letters of Credit shall not at any time exceed $50,000,000 and
(ii) Revolving Outstandings will not at any time exceed Borrowing Availability.
In addition, it is agreed and understood (x) that the Existing US Bank Letters
of Credit shall be considered “Letters of Credit” for all purposes hereunder and
under the other Loan Documents, (y) that U.S. Bank National Association shall be
the Issuing Lender respect of the Existing US Bank Letters of Credit for all
purposes hereunder and under the other Loan Documents and (z) that Borrower will
cause any Letters of Credit that are issued at Borrower’s request for the
benefit of a Portfolio Company to also constitute a “Letter of Credit” under and
as defined in the Intercompany Debt Documents between Borrower and such
Portfolio Company.
     2.3.2. Application.
          Borrower shall give notice to Agent and Issuing Lender of the proposed
issuance of each Letter of Credit on a Business Day which is at least ten
Business Days (or such lesser number of days as Agent and Issuing Lender shall
agree) prior to the proposed date of issuance of such Letter of Credit. Each
such notice shall be accompanied by a Letter of Credit application in Issuing
Lender’s form (or, as the case may be, in the form of application of the
underlying letter of credit), duly executed by Borrower and in all respects
satisfactory to Agent and Issuing Lender, together with such other documentation
as Agent or Issuing Lender may request in support thereof, it being understood
that each Letter of Credit application (or, as the case may be, form of
application of underlying letter of credit) shall specify, among other things,
the date on which the proposed Letter of Credit is to be issued, and the
expiration date of such Letter of Credit (which shall not be later than 30 days
prior to the scheduled Termination Date). So long as Issuing Lender has not
received written notice that the conditions precedent set forth in Section 4
with respect to the issuance of such Letter of Credit have not been satisfied,
Issuing Lender shall issue such Letter of Credit on the requested issuance date.
Issuing Lender shall promptly advise Agent of the issuance of each Letter of
Credit and of any amendment thereto, extension thereof or event or circumstance
changing the amount available for drawing thereunder. In the event of any
inconsistency between the terms of any Letter of Credit application and the
terms of this Agreement, the terms of this Agreement shall control. Issuing
Lender shall deliver to Agent upon its request a list of all outstanding Letters
of Credit issued by Issuing Lender, together with such information related
thereto as Agent may reasonably request.
     2.3.3. Reimbursement Obligations.
          (a) Borrower hereby unconditionally and irrevocably agrees to
reimburse Issuing Lender for each payment or disbursement made by Issuing Lender
under any Letter of Credit honoring any demand for payment made thereunder, in
each case on the date that such payment or disbursement is made. Issuing Lender
shall promptly notify Borrower and Agent whenever any demand for payment is made
under any Letter of Credit; provided, that the failure of Issuing Lender to so
notify Borrower shall not affect the rights of Issuing Lender or Lenders in any
manner whatsoever. Any amount not reimbursed on the date of such payment or
disbursement (whether or not through the making of a Loan pursuant to
Section 2.3.4) shall bear interest from the date of such payment or disbursement
to the date that Issuing Lender is reimbursed by Borrower therefor, payable on
demand, at the interest rate per annum from time to time in effect for Revolving
Loans which are Base Rate Loans.
          (b) Borrower’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (i) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (ii) the existence of any claim, set-off, defense or

-22-



--------------------------------------------------------------------------------



 




other right which Borrower or any other Person may have at any time against a
beneficiary named in a Letter of Credit, any transferee of any Letter of Credit
(or any Person for whom any such transferee may be acting), Agent, Issuing
Lender, any Lender or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between Borrower or any other Person and the beneficiary named in any Letter of
Credit), (iii) the validity, sufficiency or genuineness of any document which
Issuing Lender (or, as applicable, the issuer of any underlying letter of
credit) has determined complies on its face with the terms of the applicable
Letter of Credit (or, if applicable, underlying letter of credit), even if such
document should later prove to have been forged, fraudulent, invalid or
insufficient in any respect or any statement therein shall have been untrue or
inaccurate in any respect, or (iv) the surrender or impairment of any security
for the performance or observance of any of the terms hereof.
     2.3.4. Participations in Letters of Credit.
          (a) Concurrently with the issuance of each Letter of Credit, Issuing
Lender shall be deemed to have sold and transferred to each other Lender with a
Revolving Loan Commitment, and each other Lender with a Revolving Loan
Commitment shall be deemed irrevocably and unconditionally to have purchased and
received from Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and Borrower’s reimbursement obligations with respect
thereto. If Borrower does not pay any reimbursement obligation when due, then
Borrower shall be deemed to have immediately requested that Lenders with a
Revolving Loan Commitment make a Revolving Loan which is a Base Rate Loan in a
principal amount equal to such reimbursement obligation. Agent shall promptly
notify Lenders that have a Revolving Loan Commitment of such deemed request and,
without the necessity of compliance with the requirements of Section 2.2.2 or
4.2, each such Lender shall make available to Agent its Pro Rata Share of such
Loan. The proceeds of such Loan shall be paid over by Agent to Issuing Lender
for the account of Borrower in satisfaction of such reimbursement obligations.
          (b) If Issuing Lender makes any payment or disbursement under any
Letter of Credit and (i) Borrower has not reimbursed Issuing Lender in full for
such payment or disbursement in accordance with Section 2.3.3, (ii) a Revolving
Loan may not be made pursuant to Section 2.3.4(a) or (iii) any reimbursement
received by Issuing Lender from Borrower is or must be returned or rescinded
upon or during any bankruptcy or reorganization of Borrower or otherwise, each
other Lender with a Revolving Loan Commitment shall be irrevocably and
unconditionally obligated to pay to Agent for the account of Issuing Lender its
Pro Rata Share of such payment or disbursement (but no such payment shall
diminish the Obligations of Borrower under Section 2.3.3). Upon notice from
Issuing Lender to Agent that it has not received any such amount, Agent shall
promptly notify each such other Lender thereof. To the extent any such Lender
shall not have made such amount available to Agent by 2:00 p.m. Chicago time on
the Business Day on which such Lender receives notice from Agent of such payment
or disbursement (it being understood that any such notice received after 12:00
noon Chicago time on any Business Day shall be deemed to have been received on
the next following Business Day), such Lender agrees to pay interest on such
amount to Agent for Issuing Lender’s account forthwith on demand, for each day
from the date such amount was to have been delivered to Agent to the date such
amount is paid, at a rate per annum equal to (x) for the first 3 days after
demand, the Federal Funds Rate from time to time in effect and (y) thereafter,
the Base Rate from time to time in effect for Revolving Loans. Any such Lender’s
failure to make available to Agent its Pro Rata Share of any such payment or
disbursement shall not relieve any other Lender of its obligation hereunder to
make available to Agent such other Lender’s Pro Rata Share of such payment, but
no Lender shall be responsible for the failure of any other Lender to make
available to Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.

-23-



--------------------------------------------------------------------------------



 



     2.4. Commitments Several.
          The failure of any Lender to make a requested Loan on any date shall
not relieve any other Lender of its obligation (if any) to make a Loan on such
date, but no Lender shall be responsible for the failure of any other Lender to
make any Loan to be made by such other Lender.
     2.5. Certain Conditions.
          Notwithstanding any other provision of this Agreement, no Lender shall
have an obligation to make any Loan, or to permit the continuation of or any
conversion into any LIBOR Loan, and Issuing Lender shall not have any obligation
to issue any Letter of Credit, if an Event of Default or Default exists.
     2.6. Loan Accounting.
     2.6.1. Recordkeeping.
          Agent, on behalf of each Lender, shall record in its records the date
and amount of each Loan made by each Lender, each repayment or conversion
thereof and, in the case of each LIBOR Loan, the dates on which each Interest
Period for such Loan shall begin and end. The aggregate unpaid principal amount
so recorded shall be rebuttably presumptive evidence of the principal amount of
the Loans owing and unpaid. The failure to so record any such amount or any
error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of Borrower hereunder or under any Note to repay the
principal amount of the Loans hereunder, together with all interest accruing
thereon.
     2.6.2. Notes.
          At the request of any Lender, the Loans of such Lender shall be
evidenced by a Note, with appropriate insertions, payable to the order of such
Lender in a face principal amount equal to the sum of such Lender’s Pro Rata
Share of the Total Loan Commitment and payable in such amounts and on such dates
as are set forth herein.
     2.7. Interest.
     2.7.1. Interest Rates.
          Borrower promises to pay interest on the unpaid principal amount of
each Loan for the period commencing on the date of such Loan until such Loan is
paid in full as follows: (a) at all times while such Loan is a Base Rate Loan,
at a rate per annum equal to the sum of the Base Rate from time to time in
effect plus the Applicable Margin corresponding to such Loan from time to time
in effect; and (b) at all times while such Loan is a LIBOR Loan, at a rate per
annum equal to the sum of the LIBOR Rate applicable to each Interest Period for
such Loan plus the Applicable Margin for such Loan from time to time in effect;
provided, that (i) at any time an Event of Default exists, if requested by
Required Lenders, the Applicable Margin corresponding to each Loan shall be
increased by two percentage points per annum (and, in the case of Obligations
not subject to an Applicable Margin, such Obligations shall bear interest at the
Base Rate applicable to Revolving Loans plus the Applicable Margin plus two
percentage points per annum), (ii) any such increase may thereafter be rescinded
by Required Lenders, notwithstanding Section 10.1, and (iii) upon the occurrence
of an Event of Default under Section 8.1.1 or 8.1.3, any such increase described
in the foregoing clause (i) shall occur automatically. In no event shall
interest payable by Borrower to Agent and Lenders hereunder exceed the maximum
rate permitted under applicable law, and if any such provision of this Agreement
is in contravention of any such law, such provision shall be deemed modified to
limit such interest to the maximum rate permitted under such law.

-24-



--------------------------------------------------------------------------------



 



     2.7.2. Interest Payment Dates.
          Accrued interest on each Base Rate Loan shall be payable in arrears on
the first day of each calendar month and at maturity. Accrued interest on each
LIBOR Loan shall be payable on the last day of each Interest Period relating to
such Loan (and, in the case of a LIBOR Loan with an Interest Period in excess of
3 months, on the last day of each 3-month interval of such Interest Period),
upon a prepayment of such Loan in accordance with Section 2.10 and at maturity
in cash. After maturity and at any time an Event of Default exists, all accrued
interest on all Loans shall be payable in cash on demand at the rates specified
in Section 2.7.1.
     2.7.3. Setting and Notice of LIBOR Rates.
          The applicable LIBOR Rate for each Interest Period shall be determined
by Agent, and notice thereof shall be given by Agent promptly to Borrower and
each Lender. Each determination of the applicable LIBOR Rate by Agent shall be
conclusive and binding upon the parties hereto, in the absence of demonstrable
error. Agent shall, upon written request of Borrower or any Lender, deliver to
Borrower or such Lender a statement showing the computations used by Agent in
determining any applicable LIBOR Rate hereunder.
     2.7.4. Computation of Interest.
          Interest shall be computed for the actual number of days elapsed on
the basis of a year of (a) 360 days for interest calculated at the LIBOR Rate
and (b) 365/366 days for interest calculated at the Base Rate. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.
     2.8. Fees.
     2.8.1. Commitment Fee.
          For the period from the Closing Date to the Termination Date, Borrower
agrees to pay to Agent, for the account of each Lender according to such
Lender’s Pro Rata Share (as adjusted from time to time), a Commitment Fee equal
to the Applicable Margin for the Commitment Fee then in effect multiplied by the
amount by which the Revolving Loan Commitments exceed the average daily
Revolving Outstandings. The Commitment Fee shall be payable in arrears on the
first day of each calendar quarter and on the Termination Date for any period
then ending for which the Commitment Fee shall not have previously been paid.
The Commitment Fee shall be computed for the actual number of days elapsed on
the basis of a year of 360 days.
     2.8.2. Letter of Credit Fees.
          (a) Borrower agrees to pay to Agent, for the account of each Lender
according to such Lender’s Pro Rata Share (as adjusted from time to time), a
Letter of Credit Fee equal to the Applicable Margin in effect from time to time
for Revolving Loans which are LIBOR Loans multiplied by the Stated Amount of
each Letter of Credit. Each Letter of Credit Fee shall be payable in arrears on
the first day of each calendar quarter and on the Termination Date (or such
later date on which such Letter of Credit expires or is terminated) for the
period from the date of the issuance (with the date of issuance for the Existing
US Bank Letters of Credit being deemed to be the date hereof) of each Letter of
Credit (or the last day on which the Letter of Credit Fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated. Each Letter of Credit Fee shall be
computed for the actual number of days elapsed on the basis of a year of
360 days.

-25-



--------------------------------------------------------------------------------



 



          (b) In addition, with respect to each Letter of Credit, Borrower
agrees to pay to Issuing Lender, for its own account, (i) such fees and expenses
as Issuing Lender customarily requires (or, as the case may be, is required to
pay to the issuer of the letter of credit) in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by Borrower and Issuing Lender (with each Issuing Lender that is
a signatory hereto agreeing that no fronting fee charged by any such Issuing
Lender signatory hereto shall exceed 0.25% per annum for any applicable Letter
of Credit).
     2.8.3. Agent’s Fees.
          Borrower agrees to pay to Agent, for its accounts, on the Closing Date
and on certain other dates pursuant to the Fee and Syndication Letter and as
otherwise agreed to from time to time by Borrower and Agent, fees in the amounts
agreed to between Borrower and Agent.
     2.9. Commitment Reduction.
     2.9.1. Voluntary Reduction or Termination of Revolving Loan Commitments.
          Borrower may from time to time on at least five Business Days’ prior
written notice received by Agent (which shall promptly advise each Lender
thereof) permanently reduce the Revolving Loan Commitments to an amount not less
than the Revolving Outstandings. Any such reduction shall be in an amount not
less than $1,000,000 or a higher integral multiple of $500,000. Concurrently
with any reduction of the Revolving Loan Commitments to zero, Borrower shall pay
all interest on the Revolving Loans, all Commitment Fees and all Letter of
Credit Fees and shall cash collateralize in full all Obligations arising with
respect to the Letters of Credit in a manner acceptable to Agent.
     2.9.2. Reduction of Revolving Loan Commitments in Connection with Mandatory
Prepayment.
          On the date of any mandatory prepayment pursuant to Section 2.10.2(a),
the Revolving Loan Commitments shall, to the extent elected by Borrower, be
permanently reduced by the amount of such mandatory prepayment applied to prepay
the Revolving Loans pursuant to Section 2.10.2(a).
     2.9.3. All Reductions of Revolving Loan Commitments.
          All reductions of the Revolving Loan Commitments shall reduce the
Revolving Loan Commitments pro rata among Lenders according to their respective
Pro Rata Shares.
     2.10. Prepayment.
     2.10.1. [Intentionally Omitted].
     2.10.2. Mandatory Prepayment.
          (a) Borrower shall repay the Revolving Loans at the following times
and in the following amounts:
     (i) concurrently with the receipt by Borrower or any Subsidiary of any Net
Cash Proceeds from any Disposition, in an amount equal to such Net Cash
Proceeds; and
     (ii) concurrently with the receipt by Borrower of any Net Cash Proceeds
from any issuance of its equity securities (excluding Net Cash Proceeds from
equity issuances in an

-26-



--------------------------------------------------------------------------------



 



aggregate amount of up to $100,000 for each Fiscal Year), in an amount equal to
such Net Cash Proceeds.
          (b) If on any day the Revolving Outstandings exceed Borrowing
Availability, whether pursuant to a reduction of the Revolving Loan Commitments
pursuant to Section 2.9.2 or otherwise, Borrower shall immediately prepay
Revolving Loans and/or cash collateralize the outstanding Letters of Credit in a
manner acceptable to Agent, or do a combination of the foregoing, in an amount
sufficient to eliminate such excess.
Borrower shall give written notice or telephonic notice (followed immediately by
written confirmation thereof) to Agent not later than 11:00 a.m. Chicago time at
least one Business Day prior to each mandatory prepayment pursuant to clause
(a) of Section 2.10.2, and Agent shall promptly notify each Lender of such
notice.
     2.10.3. All Prepayments.
          Any prepayment of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall include interest on the principal amount being
repaid and shall be subject to Section 3.5. All prepayments of a Loan shall be
applied first to that portion of such Loan comprised of Base Rate Loans and then
to that portion of such Loan comprised of LIBOR Loans, in direct order of
Interest Period maturities.
     2.11. Repayment.
          The Revolving Loans shall be paid, for the account of each Lender
according to its Pro Rata Share, in full on the Termination Date.
     2.12. Payment.
     2.12.1. Making and Settlement of Payments.
          All payments of principal of or interest on the Notes, and of all
fees, shall be made by Borrower to Agent without setoff, recoupment or
counterclaim and in immediately available funds at the office specified by Agent
not later than 12:00 noon Chicago time on the date due, and funds received after
that hour shall be deemed to have been received by Agent on the following
Business Day. Agent shall promptly remit to each Lender its share of all
principal payments received in collected funds by Agent for the account of such
Lender. On the first Business Day of each week or more frequently as Agent may
elect (each such day being a “Settlement Date”), Agent will notify each Lender
with a Revolving Loan Commitment in writing of the amount of such Lender’s
actual share of the Revolving Loans as of the close of business of the Business
Day immediately preceding the Settlement Date. In the event that payments are
necessary to adjust the amount of such Lender’s actual share of the Revolving
Loans to equal such Lender’s Pro Rata Share of the Revolving Loans as of any
Settlement Date, such Lender will pay to Agent, or Agent will pay to such Lender
(as applicable) the amount necessary in same day funds by wire transfer to the
other’s account not later than 2:00 p.m. Chicago time on the first Business Day
following the Settlement Date. On the first Business Day of each month (each, an
“Interest Settlement Date”), Agent will notify each Lender in writing of the
amount of such Lender’s applicable Pro Rata Share of interest and fees on the
Revolving Outstandings and Revolving Loan Commitments as of the end of the last
day of the immediately preceding month. Provided that such Lender has made all
payments required to be made by it under this Agreement, Agent will pay to such
Lender, by wire transfer to such Lender’s account not later than 2:00 p.m.
Chicago time on the next Business Day following the Interest Settlement Date,
such Lender’s Pro Rata Share of interest and fees, in each instance, received by
Agent

-27-



--------------------------------------------------------------------------------



 




for the immediately preceding month. All payments under Section 3.2 shall be
made by Borrower directly to Lender entitled thereto.
     2.12.2. Application of Payments and Proceeds.
          (a) Except as set forth in Section 2.10.2 and Section 2.10.3, and
subject to the provisions of Sections 2.12.2(b) and 2.12.2(c) below, each
payment of principal shall be applied to such Loans as Borrower shall direct by
notice to be received by Agent on or before the date of such payment or, in the
absence of such notice, as Agent shall determine in its discretion. Concurrently
with each remittance to any Lender of its share of any such payment, Agent shall
advise such Lender as to the application of such payment.
          (b) If an Acceleration Event shall have occurred and be continuing,
notwithstanding anything herein or in any other Loan Document to the contrary,
Agent shall apply all or any part of payments in respect of the Obligations and
proceeds of Collateral, in each case as received by Agent, to the payment of the
Obligations in the following order:
     (i) FIRST, to the payment of all fees, costs, expenses and indemnities due
and owing to Agent under this Agreement or any other Loan Document, and any
other Obligations owing to Agent in respect of sums advanced by Agent to
preserve or protect the Collateral or to preserve or protect its security
interest in the Collateral (whether or not such Obligations are then due and
owing to Agent), until Paid in Full;
     (ii) SECOND, to the payment of all fees, costs, expenses and indemnities
due and owing to Lenders, pro rata based on each Lender’s Pro Rata Share
thereof, until Paid in Full;
     (iii) THIRD, to the payment of all accrued and unpaid interest due and
owing to Lenders, pro rata based on each Lender’s Pro Rata Share thereof, until
Paid in Full;
     (iv) FOURTH, pro rata (A) to the payment of the principal balance of the
Revolving Loans, pro rata based on each Lender’s Pro Rata Share thereof, until
Paid in Full and (B) to cash collateralize Obligations in respect of outstanding
Letters of Credit in a manner consistent with the provisions of Section 8.2, pro
rata based on each Lender’s Pro Rata Share thereof, until Paid in Full;
     (v) FIFTH, to the payment of all Hedging Obligations due and owing to any
Lender or its Affiliates, pro rata in accordance with each Lender’s (or one of
its Affiliate’s) share thereof, until Paid in Full; and
     (vi) SIXTH, to the payment of all other Obligations owing to each Lender,
pro rata based on each Lender’s Pro Rata Share thereof, until Paid in Full.
          (c) If an Event of Default shall have occurred and be continuing but
an Acceleration Event shall not exist, notwithstanding anything herein or in any
other Loan Document to the contrary, Agent shall apply all or any part of
payments in respect of the Obligations and proceeds of Collateral, in each case
as received by Agent, to the payment of the Obligations in such order as Agent
may elect. In the absence of a specific determination by Agent, payments in
respect of the Obligations and proceeds of Collateral received by Agent shall be
applied in the following order:
     (i) FIRST, to the payment of all fees, costs, expenses and indemnities due
and owing to Agent under this Agreement or any other Loan Document, and any
other Obligations owing to Agent in respect of sums advanced by Agent to
preserve or protect the Collateral or to preserve or

-28-



--------------------------------------------------------------------------------



 



protect its security interest in the Collateral (whether or not such Obligations
are then due and owing to Agent), until Paid in Full;
     (ii) SECOND, to the payment of all fees, costs, expenses and indemnities
due and owing to Lenders, pro rata based on each Lender’s Pro Rata Share
thereof, until Paid in Full;
     (iii) THIRD, to the payment of all accrued and unpaid interest due and
owing to Lenders, pro rata based on each Lender’s Pro Rata Share thereof, until
Paid in Full;
     (iv) FOURTH, pro rata (A) to the payment of the principal balance of the
Revolving Loans, pro rata based on each Lender’s Pro Rata Share thereof, until
Paid in Full and (B) to cash collateralize Obligations in respect of outstanding
Letters of Credit in a manner consistent with the provisions of Section 8.2, pro
rata based on each Lender’s Pro Rata Share thereof, until Paid in Full;
     (v) FIFTH, to the payment of all Hedging Obligations owing to any Lender or
its Affiliates, pro rata in accordance with each Lender’s (or one of its
Affiliate’s) share thereof, until Paid in Full; and
     (vi) SIXTH, to the payment of all other Obligations owing to each Lender,
pro rata based on each Lender’s Pro Rata Share thereof, until Paid in Full.
     2.12.3. Payment Dates.
          If any payment of principal or interest with respect to any of the
Loans, or of any fees, falls due on a day which is not a Business Day, then such
due date shall be extended to the immediately following Business Day (unless, in
the case of a LIBOR Loan, such immediately following Business Day is the first
Business Day of a calendar month, in which case such due date shall be the
immediately preceding Business Day) and, in the case of principal, additional
interest shall accrue and be payable for the period of any such extension.
     2.12.4. Set-off.
          Borrower agrees that Agent and each Lender and its Affiliates have all
rights of set-off and bankers’ lien provided by applicable law, and in addition
thereto, Borrower agrees that at any time an Event of Default has occurred and
is continuing, Agent and each Lender may apply to the payment of any Obligations
of Borrower hereunder, whether or not then due, any and all balances, credits,
deposits, accounts or moneys of Borrower then or thereafter with Agent or such
Lender. Notwithstanding the foregoing, no Lender shall exercise any rights
described in the preceding sentence without the prior written consent of Agent.
     2.12.5. Proration of Payments.
          If any Lender shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of set-off or otherwise, on account of
(a) principal of or interest on an Loan, but excluding (i) any payment pursuant
to Section 3.1, 3.2, 3.7 or 10.8 and (ii) payments of interest on any Base Rate
Loan referred to in the last sentence of Section 3.4, or (b) its participation
in any Letter of Credit) in excess of its applicable Pro Rata Share of payments
and other recoveries obtained by all Lenders on account of principal of and
interest on such Loans (or such participation) then held by them, then such
Lender shall purchase from the other Lenders such participations in the Loans or
sub-participations in Letters of Credit held by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion

-29-



--------------------------------------------------------------------------------



 




of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.
Section 3. Yield Protection.
     3.1. Taxes.
          (a) All payments of principal and interest on the Loans and all other
amounts payable hereunder shall be made free and clear of and without deduction
for any present or future income, excise, stamp, documentary, property or
franchise taxes and other taxes, fees, duties, levies, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, excluding
(i) taxes imposed on or measured by any Lender’s net income by the jurisdiction
under which such Lender is organized or conducts business, (ii) any branch
profit taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Lender is located and (iii) in the case of
any foreign Lender, any withholding tax that is imposed on amounts payable to
such foreign Lender at the time such foreign Lender becomes a party to this
Agreement (all non-excluded items being called “Taxes”). If any withholding or
deduction from any payment to be made by Borrower hereunder is required in
respect of any Taxes pursuant to any applicable law, rule or regulation, then
Borrower will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Lenders
such additional amount or amounts as is necessary to ensure that the net amount
actually received by each Lender will equal the full amount such Lender would
have received had no such withholding or deduction been required. If any Taxes
are directly asserted against Agent or any Lender with respect to any payment
received by Agent or such Lender hereunder, Agent or such Lender may pay such
Taxes and Borrower will promptly pay such additional amounts (including any
penalty, interest or expense) as is necessary in order that the net amount
received by such Person after the payment of such Taxes (including any Taxes on
such additional amount) shall equal the amount such Person would have received
had such Taxes not been asserted so long as such amounts have accrued on or
after the day which is 180 days prior to the date on which Agent or such Lender
first made demand therefor; provided, that if the event giving rise to such
costs or reductions has retroactive effect, such 180 day period shall be
extended to include the period of retroactive effect.
          (b) If Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to Agent, for the account of the respective
Lenders, the required receipts or other required documentary evidence, Borrower
shall indemnify Lenders for any incremental Taxes, interest or penalties that
may become payable by any Lender as a result of any such failure. For purposes
of this Section 3.1, a distribution hereunder by Agent or any Lender to or for
the account of any Lender shall be deemed a payment by Borrower.
          (c) Each Lender that (i) is organized under the laws of a jurisdiction
other than the United States of America and (ii)(A) is a party hereto on the
Closing Date or (B) becomes an assignee of an interest under this Agreement
under Section 10.8.1 after the Closing Date (unless such Lender was already a
Lender hereunder immediately prior to such assignment) shall execute and deliver
to Borrower and Agent one or more (as Borrower or Agent may reasonably request)
Forms W-8ECI, W-8BEN, W-8IMY (as applicable) or other applicable form,
certificate or document prescribed by the United States Internal Revenue Service
certifying as to such Lender’s entitlement to exemption from withholding or
deduction of Taxes. Borrower shall not be required to pay additional amounts to
any Lender pursuant to this Section 3.1 to the extent that the obligation to pay
such additional amounts would not have arisen but for the failure of such Lender
to comply with this paragraph.

-30-



--------------------------------------------------------------------------------



 



     3.2. Increased Cost.
          (a) If, after the Closing Date, the adoption of, or any change in, any
applicable law, rule or regulation, or any change in the interpretation or
administration of any applicable law, rule or regulation by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency: (i) shall impose, modify or deem applicable
any reserve (including any reserve imposed by the FRB, but excluding any reserve
included in the determination of the LIBOR Rate pursuant to Section 2.7),
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit extended by any Lender; or (ii) shall impose on any
Lender any other condition affecting its LIBOR Loans, its Note or its obligation
to make LIBOR Loans; and the result of anything described in clauses (i) above
and (ii) is to increase the cost to (or to impose a cost on) such Lender of
making or maintaining any LIBOR Loan, or to reduce the amount of any sum
received or receivable by such Lender under this Agreement or under its Note
with respect thereto, then upon demand by such Lender (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to Agent), Borrower shall pay directly to such Lender such additional
amount as will compensate such Lender for such increased cost or such reduction,
so long as such amounts have accrued on or after the day which is 180 days prior
to the date on which such Lender first made demand therefor; provided, that if
the event giving rise to such costs or reductions has retroactive effect, such
180 day period shall be extended to include the period of retroactive effect.
          (b) If any Lender shall reasonably determine that any change in, or
the adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to Agent), Borrower shall pay to such Lender such
additional amount as will compensate such Lender or such controlling Person for
such reduction, so long as such amounts have accrued on or after the day which
is 180 days prior to the date on which such Lender first made demand therefor;
provided, that if the event giving rise to such costs or reductions has
retroactive effect, such 180 day period shall be extended to include the period
of retroactive effect.
     3.3. Inadequate or Unfair Basis.
          If Agent reasonably determines (which determination shall be binding
and conclusive on Borrower) that, by reason of circumstances affecting the
interbank eurodollar market, adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate, then Agent shall promptly notify the
Lenders and Borrower thereof and, so long as such circumstances shall continue,
(a) no Lender shall be under any obligation to make or convert any Base Rate
Loans into LIBOR Loans and (b) on the last day of the current Interest Period
for each LIBOR Loan, such Loan shall, unless then repaid in full, automatically
convert to a Base Rate Loan.

-31-



--------------------------------------------------------------------------------



 



     3.4. Change in Law.
          If any change in, or the adoption of any new, law or regulation, or
any change in the interpretation of any applicable law or regulation by any
governmental or other regulatory body charged with the administration thereof,
would make it (or in the good faith judgment of any Lender cause a substantial
question as to whether it is) unlawful for any Lender to make, maintain or fund
LIBOR Loans, then such Lender shall promptly notify each of the other parties
hereto and, so long as such circumstances shall continue, (a) such Lender shall
have no obligation to make or convert any Base Rate Loan into a LIBOR Loan (but
shall make Base Rate Loans concurrently with the making of LIBOR Loans or
conversion of Base Rate Loans into LIBOR Loans by Lenders which are not so
affected, in each case in an amount equal to the amount of LIBOR Loans which
would be made or converted into by such Lender at such time in the absence of
such circumstances) and (b) on the last day of the current Interest Period for
each LIBOR Loan of such Lender (or, in any event, on such earlier date as may be
required by the relevant law, regulation or interpretation), such LIBOR Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.
Each Base Rate Loan made by a Lender which, but for the circumstances described
in the foregoing sentence, would be a LIBOR Loan shall remain outstanding for
the period corresponding to the Interest Period originally applicable to such
LIBOR Loan absent such circumstances.
     3.5. Funding Losses.
          Borrower hereby agrees that upon demand by any Lender (which demand
shall be accompanied by a statement setting forth the basis for the amount being
claimed, a copy of which shall be furnished to Agent), Borrower will indemnify
such Lender against any net loss or expense which such Lender may sustain or
incur (including any net loss or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by such Lender to fund or
maintain any LIBOR Loan), as reasonably determined by such Lender, as a result
of (a) any payment, prepayment or conversion of any LIBOR Loan of such Lender on
a date other than the last day of an Interest Period for such Loan (including
any conversion pursuant to Section 3.3 or 3.4) or (b) any failure of Borrower to
borrow, convert or continue any Loan on a date specified therefor in a notice of
borrowing, conversion or continuation pursuant to this Agreement. For the
purposes of this Section 3.5, all determinations shall be made as if such Lender
had actually funded and maintained each LIBOR Loan during each Interest Period
for such Loan through the purchase of deposits having a maturity corresponding
to such Interest Period and bearing an interest rate equal to the LIBOR Rate for
such Interest Period.
     3.6. Manner of Funding; Alternate Funding Offices.
          Notwithstanding any provision of this Agreement to the contrary, each
Lender shall be entitled to fund and maintain its funding of all or any part of
its Loans in any manner it may determine at its sole discretion. Each Lender
may, if it so elects, fulfill its commitment to make any LIBOR Loan by causing
any branch or Affiliate of such Lender to make such Loan; provided that in such
event for the purposes of this Agreement such Loan shall be deemed to have been
made by such Lender and the obligation of Borrower to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
     3.7. Mitigation of Circumstances; Replacement of Lenders.
          (a) Each Lender shall promptly notify Borrower and Agent of any event
of which it has knowledge which will result in, and will use reasonable
commercial efforts available to it (and not, in such Lender’s sole judgment,
otherwise disadvantageous to such Lender) to mitigate or avoid, (i) any
obligation by Borrower to pay any amount pursuant to Section 3.1 or 3.2 or
(ii) the occurrence of any circumstances described in Section 3.3 or 3.4 (and,
if any Lender has given notice of any such event

-32-



--------------------------------------------------------------------------------



 




described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender shall promptly so notify Borrower and Agent). Without limiting the
foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to Borrower of) any event described
in clause (i) or (ii) above and such designation would not, in such Lender’s
sole judgment, be otherwise disadvantageous to such Lender.
          (b) If (i) Borrower becomes obligated to pay additional amounts to any
Lender pursuant to Section 3.1 or 3.2, or any Lender gives notice of the
occurrence of any circumstances described in Section 3.3 or 3.4, (ii) any Lender
does not consent to any matter requiring its consent under Section 10.1 when the
Required Lenders have otherwise consented to such matter or (iii) any Lender
with a Revolving Loan Commitment defaults in its obligation to make Revolving
Loans under Section 2.1.1, then Borrower may within 90 days thereafter designate
another bank which is acceptable to Agent and Issuing Lender in their reasonable
discretion (such other bank being called a “Replacement Lender”) to purchase the
Loans of such Lender and such Lender’s rights hereunder (provided, that there
shall be a concurrent purchase of the Loans and rights of any other Lender that
then falls within the scope of the foregoing clauses (i), (ii) or (iii) of this
Section 3.7(b)), without recourse to or warranty by, or expense to, any such
Lenders, for a purchase price equal to the outstanding principal amount of the
Loans payable to any such Lenders plus any accrued but unpaid interest on such
Loans and all accrued but unpaid fees owed to any such Lenders and any other
amounts payable to any such Lenders under this Agreement, and to assume all the
obligations of any such Lenders hereunder, and, upon such purchase and
assumption (pursuant to an Assignment Agreement), any such Lenders shall no
longer be a party hereto or have any rights hereunder (other than rights with
respect to indemnities and similar rights applicable to any such Lenders prior
to the date of such purchase and assumption) and shall be relieved from all
obligations to Borrower hereunder, and the Replacement Lender shall succeed to
the rights and obligations of such Lender hereunder.
     3.8. Conclusiveness of Statements; Survival.
          Determinations and statements of any Lender pursuant to Section 3.1,
3.2, 3.3, 3.4 or 3.5 shall be conclusive absent demonstrable error. Lenders may
use reasonable averaging and attribution methods in determining compensation
under Sections 3.1, 3.2 and 3.5, and the provisions of such Sections shall
survive repayment of the Loans, cancellation of the Notes, expiration or
termination of the Letters of Credit and termination of this Agreement.
     Section 4. Conditions Precedent.
          The obligation of each Lender to make its Loans and of Issuing Lender
to issue Letters of Credit is subject to the following conditions precedent:
     4.1. Initial Credit Extension.
          The obligation of Lenders to make the initial Loans and the obligation
of Issuing Lender to issue the initial Letter of Credit hereunder (whichever
first occurs) is, in addition to the conditions precedent specified in
Section 4.2, subject to the following conditions precedent, each of which shall
be satisfactory in all respects to Agent:
     4.1.1. Financial Statements; Total Debt to EBITDA Ratio.
          Delivery of financial statements, projections and pro forma balance
sheets for Borrower and each of the Existing Portfolio Companies, which evidence
that the Total Debt to EBITDA Ratio for the twelve month period ending on
September 30, 2006, as calculated on a pro forma basis after giving effect to
the funding of the initial Revolving Loans and issuance of initial Letters of
Credit on the Closing

-33-



--------------------------------------------------------------------------------



 




Date and as adjusted by adjustments satisfactory to Agent, shall not be greater
than 3.00 and which are otherwise satisfactory to Agent and the Lenders in form
and content.
     4.1.2. Initial Loans; Availability.
          Not more than $120,000,000 in Revolving Loans and Letters of Credit
(inclusive of the Existing US Bank Letters of Credit) shall be advanced, assumed
or issued (as applicable) on the Closing Date, and after giving effect to the
consummation of the Related Transactions and funding of the initial Loans on the
Closing Date, Borrowing Availability shall exceed Revolving Outstandings by at
least $60,000,000.
     4.1.3. Prior Debt.
          The Prior Debt has been (or concurrently with the initial borrowing of
Revolving Loans will be) paid in full.
     4.1.4. Fees.
          Borrower shall have paid all fees, costs and expenses due and payable
under this Agreement and the other Loan Documents on the Closing Date.
     4.1.5. Delivery of Loan Documents.
          Borrower shall have delivered the following documents in form and
substance satisfactory to Agent (and, as applicable, duly executed and dated the
Closing Date or an earlier date satisfactory to Agent):
          (a) Agreement. This Agreement.
          (b) Notes. Notes, for each Lender requesting a Note.
          (c) Collateral Documents. The Collateral Agreement, all other
Collateral Documents, and all instruments, documents, certificates and
agreements executed or delivered pursuant thereto (including pledged Collateral,
with undated irrevocable transfer powers executed in blank).
          (d) Financing Statements. Properly completed Uniform Commercial Code
financing statements and other filings and documents required by law or the Loan
Documents to provide Agent perfected, first-priority Liens (subject only to
Liens permitted pursuant to Section 7.2) in the Collateral.
          (e) Lien Searches. Copies of Uniform Commercial Code search reports
listing all effective financing statements filed against Borrower or any
Existing Portfolio Company, with copies of such financing statements.
          (f) Payoff; Release. Payoff letters evidencing repayment in full of
all Prior Debt, termination of all agreements relating thereto and the release
of all Liens granted in connection therewith, with Uniform Commercial Code or
other appropriate termination statements and documents effective to evidence the
foregoing.
          (g) Availability Certificate. Availability Certificate reflecting
required information certified as of a date not more than 5 days prior to the
Closing Date.

-34-



--------------------------------------------------------------------------------



 



          (h) Letter of Direction. A letter of direction containing funds flow
information, with respect to the proceeds of the Loans on the Closing Date.
          (i) Authorization Documents. For Borrower and each Existing Portfolio
Company, such Person’s (i) charter (or similar formation document), certified by
the appropriate governmental authority, (ii) good standing certificates in its
state of incorporation (or formation) and in each other state requested by
Agent, (iii) bylaws (or similar governing document), (iv) resolutions of its
board of directors (or similar governing body) approving and authorizing such
Person’s execution, delivery and performance of the Loan Documents (in the case
of Borrower), and the Intercompany Debt Documents (in the case of the Existing
Portfolio Companies), to which it is party and the transactions contemplated
thereby, and (v) signature and incumbency certificates of its officers executing
any of the Loan Documents (the requirement of this clause (v) to apply only to
Borrower), all certified by its secretary or an assistant secretary (or similar
officer) as being in full force and effect without modification. For the Trust,
a true, correct, complete and current copy of the Trust Agreement.
          (j) Opinion of Counsel. Opinion of counsel for Borrower, and Borrower
hereby requests such counsel to deliver such opinion and authorizes Agent and
Lenders to rely thereon.
          (k) Insurance. Certificates or other evidence of insurance in effect
as required by Section 6.3(b), with endorsements naming (i) Agent, with respect
to insurance policies of Borrower and (ii) Borrower, with respect to insurance
policies of the Existing Portfolio Companies, as lenders’ loss payee and/or
additional insured, as applicable.
          (l) Financials. The financial statements, projections and pro forma
balance sheet described in Section 5.4.
          (m) Consents. Evidence that all necessary consents, permits and
approvals (governmental or otherwise) required for the execution, delivery and
performance by Borrower of the Loan Documents have been duly obtained and are in
full force and effect.
          (n) Certified Documents. To the extent in existence as of the Closing
Date, copies of the Intercompany Debt Documents and the other Related Agreements
(together with (x) any Collateral Assignments and (y) the Management Fee
Subordination Agreement) certified by Borrower’s chief financial officer,
secretary or an assistant secretary (or similar officer) as being in true,
accurate and complete.
          (o) Other Documents. Such other certificates, documents and agreements
as Agent or any Lender may reasonably request.
     4.2. All Credit Extensions.
          The obligation of each Lender to make each Loan and of Issuing Lender
to issue each Letter of Credit is subject to the additional conditions precedent
that (unless such conditions are waived by the Agent and Required Lenders), both
before and after giving effect to any borrowing and the issuance of any Letter
of Credit, (a) the representations and warranties of Borrower set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date) and (b) no Event
of Default or Default shall have then occurred and be continuing. Each request
by Borrower for the making of a Loan or the issuance of a Letter of Credit shall
be deemed to constitute a representation and warranty by Borrower that the
conditions precedent set forth in Section 4.2 will be satisfied at the time of
the making of such Loan or the issuance of such Letter of Credit.

-35-



--------------------------------------------------------------------------------



 



Section 5. Representations and Warranties.
          To induce Agent and Lenders to enter into this Agreement and to induce
Lenders to make Loans and to issue and participate in Letters of Credit
hereunder, Borrower represents and warrants to Agent and Lenders that, both
before and after giving effect to the Related Transactions:
     5.1. Organization.
          Borrower is a limited liability company validly existing and in good
standing under the laws of the State of Delaware; the Trust and each Subsidiary
is validly existing and in good standing under the laws of the jurisdiction of
its organization; and each Subsidiary is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify could not reasonably be expected to have a Material Adverse Effect.
     5.2. Authorization; No Conflict.
          Each of Borrower and each Subsidiary is (or was, as applicable with
respect to Intercompany Debt Documents in effect as of the date hereof) duly
authorized to execute and deliver, as applicable, each Loan Document and each
Related Agreement to which it is a party, Borrower is duly authorized to borrow
monies hereunder, Borrower is duly authorized to perform its Obligations under
each Loan Document to which it is a party, and each Subsidiary is duly
authorized to perform its Obligations under each Intercompany Debt Document to
which it is a party. The execution, delivery and performance by Borrower of this
Agreement, by Borrower of each Loan Document to which it is a party and by each
Subsidiary of each Intercompany Debt Document to which it is a party, and the
borrowings by Borrower hereunder and by each Subsidiary under the Intercompany
Debt Documents, do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of applicable law, (ii) the charter, by-laws or other organizational
documents of Borrower or any other such Person or (iii) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon Borrower or any of its properties or (c) require, or result in,
the creation or imposition of any Lien on any asset of Borrower or any
Subsidiary (other than Liens in favor of Agent created pursuant to the
Collateral Documents and Liens in favor of Borrower created pursuant to the
Intercompany Debt Documents).
     5.3. Validity; Binding Nature.
          Each of this Agreement and each other Loan Document to which Borrower
is a party is the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, subject to bankruptcy, insolvency
and similar laws affecting the enforceability of creditors’ rights generally and
to general principles of equity. Each Intercompany Debt Document to which any
Subsidiary is a party is the legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.
     5.4. Financial Condition.
          (a) The audited consolidated and consolidating financial statements of
the Existing Portfolio Companies (other than Anodyne) as at the last days of
their 2 most recently ended respective Fiscal Years, and the unaudited
consolidated and consolidating (by Portfolio Company) financial statements of
the Trust, Borrower and the Existing Portfolio Companies as at September 30,
2006, copies of each of which have been delivered pursuant hereto, were prepared
in accordance with GAAP (subject,

-36-



--------------------------------------------------------------------------------



 




in the case of such unaudited statements, to the absence of footnotes and to
normal year-end adjustments) and present fairly the consolidated financial
condition of such Persons as at such dates and the results of their operations
for the periods then ended.
          (b) The consolidated and consolidating financial projections
(including an operating budget and a cash flow budget) of Borrower and the
Existing Portfolio Companies for the 3 year period commencing December 31, 2006
delivered to Agent and Lenders on or prior to the Closing Date (i) were prepared
by Borrower in good faith and (ii) were prepared in accordance with assumptions
for which Borrower has a reasonable basis, and the accompanying consolidated and
consolidating pro forma balance sheet of Borrower and the Existing Portfolio
Companies as at September 30, 2006, adjusted to give effect to the consummation
of the financings contemplated hereby and the repayment of the Prior Debt as if
such transactions had occurred on such date, is consistent in all material
respects with such projections.
     5.5. No Material Adverse Effect.
          Since December 31, 2005, there has been no Material Adverse Effect.
     5.6. Litigation.
          No litigation (including derivative actions), arbitration proceeding
or governmental investigation or proceeding is pending or, to Borrower’s
knowledge, threatened against Borrower or any Portfolio Company which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, except as set forth in Schedule 5.6. As of the Closing
Date, other than any liability incident to such litigation or proceedings,
Borrower does not have any material Contingent Obligations except as listed on
Schedule 7.1.
     5.7. Ownership of Properties; Liens.
          Except as would not reasonably be expected to have a Material Adverse
Effect, each of Borrower and each Portfolio Company owns good and, in the case
of real property, marketable title to all of its properties and assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like), except as
permitted by Section 7.2.
     5.8. Capitalization.
          All issued and outstanding equity securities of the Subsidiaries are
duly authorized and validly issued, fully paid, non-assessable, and, except as
set forth on Schedule 5.8, free and clear of all Liens. Schedule 5.8 sets forth
the authorized equity securities, and the issued and outstanding equity
securities, of Borrower and each Subsidiary as of the Closing Date. As of the
Closing Date, except as set forth on Schedule 5.8, there are no pre-emptive or
other outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any equity
interests of Borrower or any Subsidiary.
     5.9. Pension Plans.
          During the twelve-consecutive-month period prior to the Closing Date
or the making of any Loan or the issuance of any Letter of Credit, (i) no steps
have been taken to terminate any Pension Plan and (ii) no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA. No condition exists or event or transaction has
occurred with respect to any Pension Plan which could result in the incurrence
by Borrower or any other member of the

-37-



--------------------------------------------------------------------------------



 




Controlled Group of any liability, fine or penalty which could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. All contributions (if any) have been made to any Multiemployer Pension
Plan that are required to be made by Borrower or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither Borrower nor any member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan, and neither Borrower nor any member of the Controlled Group has received
any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of any excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the IRC, that any such plan is
or may be terminated, or that any such plan is or may become insolvent.
     5.10. Investment Company Act.
          None of the Trust, Borrower or any Subsidiary is an “investment
company” or a company “controlled” by an “investment company” or a “subsidiary”
of an “investment company”, within the meaning of the Investment Company Act of
1940.
     5.11. [Intentionally Omitted].
     5.12. Margin Stock.
          None of the Trust, Borrower or any Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock. No portion of the
Obligations or the Intercompany Debt is secured directly or indirectly by Margin
Stock.
     5.13. Taxes.
          Except as would not reasonably be expected to have a Material Adverse
Effect, each of Borrower and each Portfolio Company has filed all tax returns
and reports required by law to have been filed by it and has paid all taxes and
governmental charges thereby shown to be owing, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books.
     5.14. Solvency.
          On the Closing Date, and immediately prior to and after giving effect
to the issuance of each Letter of Credit and each borrowing hereunder and the
use of the proceeds thereof, Borrower is Solvent.
     5.15. Environmental Matters.
          Except as set forth in Schedule 5.15, the on-going operations of
Borrower and each Portfolio Company comply in all respects with all
Environmental Laws, except such non-compliance which could not (if enforced in
accordance with applicable law) reasonably be expected to result in a Material
Adverse Effect. Borrower and each Portfolio Company have obtained, and
maintained in good standing, all licenses, permits, authorizations and
registrations required under any Environmental Law and necessary for their
respective ordinary course operations, and Borrower and each Portfolio Company
are in compliance with all material terms and conditions thereof, in each case
except where the failure to

-38-



--------------------------------------------------------------------------------



 




do so could not reasonably be expected to result in a Material Adverse Effect.
Except as set forth in Schedule 5.15, none of Borrower, any Portfolio Company or
any of their respective properties or operations is subject to any outstanding
written order from or agreement with any Federal, state or local governmental
authority, nor subject to any judicial or docketed administrative proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Substance.
Except as set forth in Schedule 5.15, there are no Hazardous Substances or other
conditions or circumstances existing with respect to any property, or arising
from operations prior to the Closing Date, of Borrower or any Portfolio Company
that could reasonably be expected to result in a Material Adverse Effect.
Neither Borrower nor any Portfolio Company has any underground storage tanks
that are not properly registered or permitted under applicable Environmental
Laws or that are leaking or disposing of Hazardous Substances.
     5.16. Insurance.
          Borrower and each Portfolio Company and their respective properties
are insured with financially sound and reputable insurance companies which are
not Affiliates of Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where Borrower or such Portfolio
Company operates.
     5.17. Information.
          All information heretofore or contemporaneously herewith furnished in
writing by Borrower to Agent or any Lender for purposes of or in connection with
this Agreement and the transactions contemplated hereby is, and all written
information hereafter furnished by or on behalf of the Trust or Borrower to
Agent or any Lender pursuant hereto or in connection herewith will be, true and
accurate in every material respect on the date as of which such information is
dated or certified, and none of such information is or will be incomplete by
omitting to state any material fact necessary to make such information not
misleading in light of the circumstances under which made (it being recognized
by Agent and Lenders that any projections and forecasts provided by Borrower are
based on good faith estimates and assumptions believed by Borrower to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).
     5.18. Intellectual Property.
          Except as set forth in Schedule 5.18, Borrower owns and possesses or
has a license or other right to use all patents, patent rights, trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights and copyrights as are necessary for the conduct of the business of
Borrower, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.
     5.19. Restrictive Provisions.
          Neither Borrower nor any Portfolio Company is a party to any agreement
or contract or subject to any restriction contained in its operative documents
which could reasonably be expected to have a Material Adverse Effect.
     5.20. Labor Matters.
          Except as set forth on Schedule 5.20, Borrower is not subject to any
labor or collective bargaining agreement. There are no existing or threatened
strikes, lockouts or other labor disputes involving Borrower that singly or in
the aggregate could reasonably be expected to have a Material

-39-



--------------------------------------------------------------------------------



 




Adverse Effect. Hours worked by and payment made to employees of Borrower are
not in violation of the Fair Labor Standards Act or any other applicable law,
rule or regulation dealing with such matters.
     5.21. No Default.
          No Event of Default or Default exists or would result from the
incurrence by Borrower of any Debt hereunder or under any other Loan Document.
As of the Closing Date, no event of default under and as defined in any of the
Intercompany Debt Documents has occurred and is continuing.
     5.22. Related Agreements.
          Borrower has furnished Agent a true and correct copy of the Related
Agreements pursuant hereto. Each of Borrower and, to Borrower’s knowledge, each
other party to the Related Agreements, has duly taken all necessary
organizational action to authorize the execution, delivery and performance of
the Related Agreements and the consummation of transactions contemplated
thereby. As of the Closing Date, the Related Transactions occurring prior to the
Closing Date have been consummated in accordance with the terms of the Related
Agreements and applicable law. The execution and delivery of the Related
Agreements in existence as of the Closing Date, and the consummation of the
Related Transactions occurring prior to the Closing Date, did not violate any
statute or regulation of the United States (including any securities law) or of
any state or other applicable jurisdiction, or any order, judgment or decree of
any court or governmental body binding on Borrower or, to Borrower’s knowledge,
any other party to the Related Agreements, or result in a breach of, or
constitute a default under, any material agreement, indenture, instrument or
other document, or any judgment, order or decree, to which Borrower is a party
or by which Borrower is bound or, to Borrower’s knowledge, to which any other
party to the Related Agreements is a party or by which any such party is bound.
No statement or representation made in the Related Agreements in existence as of
the Closing Date by Borrower or, to Borrower’s knowledge, any other Person,
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they are made, not
misleading as of the time that such statement or representation is made. As of
the Closing Date and any other date on which such representations and warranties
are otherwise remade or deemed remade hereunder, (i) each of the representations
and warranties contained in the Related Agreements in existence as of the
Closing Date made by Borrower is true and correct in all material respects and
(ii) to Borrower’s knowledge, each of the representations and warranties
contained in the Related Agreements in existence as of the Closing Date made by
any Person other than Borrower is true and correct in all material respects.
Section 6. Affirmative Covenants.
          Until the expiration or termination of the Revolving Loan Commitments
and thereafter until all Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) of
Borrower hereunder and under the other Loan Documents are paid in full and all
Letters of Credit have been terminated, Borrower agrees that, unless at any time
Required Lenders shall otherwise expressly consent in writing, it will:
     6.1. Information.
          Furnish to Agent, for further distribution by Agent to Lenders:
     6.1.1. Annual Report.
          (a) Promptly when available and in any event within 90 days after the
close of each Fiscal Year of Borrower or fiscal year of a Portfolio Company (as
applicable): (i) for Borrower, a copy of

-40-



--------------------------------------------------------------------------------



 




the annual audit report of Borrower and the Subsidiaries for such Fiscal Year,
including therein a consolidated balance sheet and statement of earnings and
cash flows of Borrower and the Subsidiaries as at the end of such Fiscal Year,
certified without qualification (except for qualifications relating to changes
in accounting principles or practices reflecting changes in generally accepted
principles of accounting and required or approved by Borrower’s independent
certified public accountants) by independent auditors of recognized standing
selected by Borrower and reasonably acceptable to Agent and (ii) for each
Portfolio Company, a copy of the annual audit report of such Portfolio Company
for such Fiscal Year, including therein a consolidated balance sheet and
statement of earnings and cash flows of such Portfolio Company as at the end of
such Fiscal Year, certified without qualification (except for qualifications
relating to changes in accounting principles or practices reflecting changes in
generally accepted principles of accounting and required or approved by such
Portfolio Company’s independent certified public accountants) by independent
auditors of recognized standing selected by such Portfolio Company and
reasonably acceptable to Agent.
          (b) Promptly when available and in any event within 90 days after the
close of each Fiscal Year: a copy of the consolidating (by Portfolio Company)
balance sheet and statement of earnings and cash flows of Borrower and the
Subsidiaries as at the end of such Fiscal Year, certified without qualification
by the chief financial officer of Borrower.
     6.1.2. Interim Reports.
          Promptly when available and in any event within 30 days (or, in the
case of month-end dates corresponding to the end of a Fiscal Quarter, 40 days)
after the end of each month, (i) consolidated and consolidating (by Portfolio
Company) balance sheets of the Trust, Borrower and the Subsidiaries as of the
end of such month, together with consolidated and consolidating (by Portfolio
Company) statements of earnings and a consolidated and consolidating statement
of cash flows for such month and for the period beginning with the first day of
such Fiscal Year and ending on the last day of such month, together with a
comparison with the corresponding period of the previous Fiscal Year and a
comparison with the budget for such period of the current Fiscal Year, certified
by the chief financial officer of Borrower (except that such monthly financial
statements (a) will reflect a periodic reevaluation or approximation of the
“supplemental put” line item only for such monthly financial statements that
correspond to the end of a Fiscal Quarter, (b) will be subject to normal
year-end adjustments and (c) will not contain footnotes), and (ii) for monthly
financial statements that correspond to the end of a Fiscal Quarter, a written
statement of Borrower’s management setting forth a discussion of the financial
condition, changes in financial condition and results of operations for Borrower
and for each Portfolio Company.
     6.1.3. Compliance Certificate.
          Contemporaneously with the furnishing of a copy of each annual audit
report pursuant to Section 6.1.1 and each set of quarterly statements pursuant
to Section 6.1.2 (and as required by Section 7.11) a duly completed Compliance
Certificate, with appropriate insertions, dated the date of such annual report
or such quarterly statements, and signed by the chief financial officer of
Borrower, containing a computation of each of the financial ratios and
restrictions set forth in Section 7.14 and to the effect that such officer has
not become aware of any Event of Default or Default that has occurred and is
continuing or, if there is any such event, describing it and the steps, if any,
being taken to cure it.
     6.1.4. Reports to SEC and Shareholders.
          Promptly upon the filing or sending thereof, copies of (a) all
regular, periodic or special reports of the Trust, Borrower or any Subsidiary
filed with the Securities Exchange Commission, (b) all registration statements
of the Trust, Borrower or any Subsidiary filed with the Securities Exchange

-41-



--------------------------------------------------------------------------------



 




Commission (other than on Form S-8) and (c) all proxy statements or other
communications made to security holders generally.
     6.1.5. Notice of Default; Litigation; ERISA Matters.
          Promptly upon becoming aware of any of the following, written notice
describing the same and the steps being taken by Borrower or the applicable
Subsidiary affected thereby with respect thereto:
          (a) the occurrence of an Event of Default or a Default;
          (b) any litigation, arbitration or governmental investigation or
proceeding not previously disclosed by Borrower to Lenders which has been
instituted or, to the knowledge of Borrower, is threatened against Borrower or
any Subsidiary or to which any of the properties of any thereof is subject which
could reasonably be expected to have a Material Adverse Effect;
          (c) the institution of any steps by any member of the Controlled Group
or any other Person to terminate any Pension Plan, or the failure of any member
of the Controlled Group to make a required contribution to any Pension Plan (if
such failure is sufficient to give rise to a Lien under Section 302(f) of ERISA)
or to any Multiemployer Pension Plan, or the taking of any action with respect
to a Pension Plan which could result in the requirement that Borrower or any
Subsidiary furnish a bond or other security to the PBGC or such Pension Plan, or
the occurrence of any event with respect to any Pension Plan or Multiemployer
Pension Plan which could result in the incurrence by any member of the
Controlled Group of any material liability, fine or penalty (including any claim
or demand for withdrawal liability or partial withdrawal from any Multiemployer
Pension Plan), or any material increase in the contingent liability of Borrower
or any Subsidiary with respect to any post-retirement welfare plan benefit, or
any notice that any Multiemployer Pension Plan is in reorganization, that
increased contributions may be required to avoid a reduction in plan benefits or
the imposition of an excise tax, that any such plan is or has been funded at a
rate less than that required under Section 412 of the IRC, that any such plan is
or may be terminated, or that any such plan is or may become insolvent;
          (d) any cancellation or material change in any insurance maintained by
Borrower or any Subsidiary; or
          (e) any other event (including (i) any violation of any Environmental
Law or the assertion of any Environmental Claim or (ii) the enactment or
effectiveness of any law, rule or regulation) which could reasonably be expected
to have a Material Adverse Effect.
     6.1.6. Availability Certificate.
          Concurrent with the delivery of each interim report pursuant to
Section 6.1.2, an Availability Certificate dated as of the end of the most
recently ended month and executed by a chief financial officer of Borrower on
behalf of Borrower; provided that at any time an Event of Default exists, Agent
may require Borrower to deliver Availability Certificates more frequently.
     6.1.7. Management Report.
          Promptly upon receipt thereof, copies of all detailed financial and
management reports submitted to Borrower, the Trust or any Subsidiary by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of Borrower or any Subsidiary.

-42-



--------------------------------------------------------------------------------



 



     6.1.8. Projections.
          Commencing with respect to the Fiscal Year ending December 31, 2008,
as soon as practicable, and in any event not later than the last day of the
first month of each Fiscal Year, financial projections for Borrower and the
Subsidiaries for such Fiscal Year (including monthly operating and cash flow
budgets) prepared on a consolidated and consolidating (by Portfolio Company)
basis and in a manner consistent with the projections delivered by Borrower to
Agent prior to the Closing Date or otherwise in a manner reasonably satisfactory
to Agent, accompanied by a certificate of a chief financial officer of Borrower
on behalf of Borrower to the effect that (a) such projections were prepared by
Borrower in good faith, (b) Borrower has a reasonable basis for the assumptions
contained in such projections and (c) such projections have been prepared in
accordance with such assumptions.
     6.1.9. Notice of an Event of Default under Intercompany Debt Documents.
          Promptly following the Borrower’s knowledge of the occurrence thereof,
notice of any event of default under an Intercompany Debt Document applicable to
any Portfolio Company, together with copies of any written correspondence with
the applicable Portfolio Company regarding such event of default.
     6.1.10. Other Information.
          Promptly from time to time, such other information concerning Borrower
and any Subsidiary as any Lender or Agent may reasonably request.
     6.2. Books; Records; Inspections.
          Keep, and cause each Subsidiary to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each Subsidiary
to permit, Agent (accompanied by any Lender) or any representative thereof to
inspect, at reasonable times during normal business hours, the properties and
operations of Borrower or such Subsidiary; and permit, and cause each Subsidiary
to permit, at any reasonable time during normal business hours and with
reasonable notice (or at any time without notice if an Event of Default exists),
Agent (accompanied by any Lender) or any representative thereof to visit any or
all of its offices, to discuss its financial matters with its officers and its
independent auditors (and Borrower hereby authorizes such independent auditors
to discuss such financial matters with any Lender or Agent or any representative
thereof), and to examine (and, at the expense of Borrower, photocopy extracts
from) any of its books or other records; and permit, and cause each Subsidiary
to permit, Agent and its representatives, at reasonable times during normal
business hours, to inspect the assets owned by such Person, to perform
appraisals of the equipment of Borrower or such Subsidiary, and, at reasonable
times during normal business hours, to inspect, audit, check and make copies of
and extracts from the books, records, computer data, computer programs,
journals, orders, receipts, correspondence and other data relating to any assets
of Borrower or such Subsidiary. All such inspections or audits by Agent shall be
at Borrower’s expense, provided that so long as no Event of Default or Default
exists, Borrower shall not be required to reimburse Agent for appraisals more
frequently than once each Fiscal Year. Notwithstanding the foregoing, as they
relate to any Subsidiary, the inspection and visitation rights provided for
under this Section 6.2 shall only apply if an Event of Default exists hereunder
or if such Subsidiary is in payment default under the Intercompany Debt
Documents to which it is a party.
     6.3. Maintenance of Property; Insurance.
          (a) Keep, and cause each Subsidiary to keep, all property useful and
necessary in the business of such Person in good working order and condition,
ordinary wear and tear excepted.

-43-



--------------------------------------------------------------------------------



 



          (b) Maintain, and cause each Subsidiary to maintain, with responsible
insurance companies, such insurance coverage as shall be required by all laws,
governmental regulations and court decrees and orders applicable to it and such
other insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated; provided that in any
event, such insurance shall insure against all risks and liabilities of the type
insured against as of the Closing Date and shall have insured amounts no less
than, and deductibles no higher than, those amounts provided for as of the
Closing Date. Upon request of Agent or any Lender, Borrower shall furnish to
Agent or such Lender a certificate setting forth in reasonable detail the nature
and extent of all insurance maintained by Borrower and each Subsidiary. With
respect to the insurance policies of the Subsidiaries that are party to
Intercompany Debt Documents, Borrower shall, as part of and in connection with
such Intercompany Debt Documents, (x) cause each issuer of an insurance policy
to provide Borrower with an endorsement (i) showing Borrower as a loss payee
with respect to each policy of property or casualty insurance and naming
Borrower as an additional insured with respect to each policy of liability
insurance and (ii) providing that 30 days’ notice will be given to Borrower
prior to any cancellation of, or reduction or change in coverage provided by or
other material modification to such policy, and (y) obtain a collateral
assignment of each business interruption insurance policy maintained by such
Subsidiaries.
          (c) Unless Borrower provides Agent with evidence of the continuing
insurance coverage required by this Agreement, Agent may purchase insurance at
Borrower’s expense to protect the assets of Borrower (and may require Borrower
at its expense to procure insurance to protect the assets of the Subsidiaries).
The coverage that Agent purchases or requires, as applicable, may, but need not,
pay any claim that is made against Borrower (or any Subsidiary, as applicable)
in connection with the assets of such party. Borrower may later cancel any
insurance purchased or required by Agent, but only after providing Agent with
evidence that Borrower has obtained the insurance coverage required by this
Agreement. If Agent purchases insurance for the Collateral, as set forth above,
Borrower will be responsible for the costs of that insurance, including interest
and any other charges that may be imposed with the placement of the insurance,
until the effective date of the cancellation or expiration of the insurance and
the costs of the insurance may be added to the principal amount of the Loans
owing hereunder.
     6.4. Compliance with Laws; Payment of Taxes and Liabilities.
          (a) Comply, and cause the Trust and each Subsidiary to comply, in all
material respects with all applicable laws, rules, regulations, decrees, orders,
judgments, licenses and permits, except where failure to comply could not
reasonably be expected to have a Material Adverse Effect; (b) without limiting
clause (a) above, ensure, and cause the Trust and each Subsidiary to ensure,
that no person who owns a controlling interest in or otherwise controls the
Trust, Borrower or a Subsidiary is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) or
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders; (c) without limiting clause (a) above,
comply and cause the Trust and each Subsidiary to comply, with all applicable
Bank Secrecy Act and anti-money laundering laws and regulations and (d) pay, and
cause each Subsidiary to pay, prior to delinquency, all taxes and other
governmental charges against it or any of its property, as well as claims of any
kind which, if unpaid, could become a Lien on any of its property; provided,
that the foregoing shall not require any Person to pay any such tax or charge so
long as it shall contest the validity thereof in good faith by appropriate
proceedings and shall set aside on its books adequate reserves with respect
thereto in accordance with GAAP.

-44-



--------------------------------------------------------------------------------



 



     6.5. Maintenance of Existence.
          Maintain and preserve, and (subject to Section 7.5) cause the Trust
and each Subsidiary to maintain and preserve, (a) its existence and good
standing in the jurisdiction of its organization and (b) its qualification to do
business and good standing in each jurisdiction where the nature of its business
makes such qualification necessary, other than any such jurisdiction where the
failure to be qualified or in good standing could not reasonably be expected to
have a Material Adverse Effect.
     6.6. Employee Benefit Plans.
          Maintain each Pension Plan in substantial compliance with all
applicable requirements of law and regulations.
     6.7. Environmental Matters.
          If any release or disposal of Hazardous Substances shall occur or
shall have occurred on any real property or any other assets of Borrower or any
Subsidiary, cause, or direct the applicable Subsidiary to cause, the prompt
containment and removal of such Hazardous Substances and the remediation of such
real property or other assets as is necessary to comply in all material respects
with applicable Environmental Laws and to preserve the value of such real
property or other assets.
     6.8. Further Assurances.
          (a) Take-such actions as are necessary or as Agent or the Required
Lenders may reasonably request from time to time to ensure that the Obligations
of Borrower under the Loan Documents are secured by substantially all of the
present and future assets of and equity interests in Borrower, including (a) the
execution and delivery by Borrower of reasonable and customary security
agreements, pledge agreements, mortgages, deeds of trust, financing statements
and other documents, and the filing or recording of any of the foregoing and
(b) the delivery by Borrower of certificated securities and other Collateral
with respect to which perfection is obtained by possession.
          (b) Within ninety (90) days of the date hereof, cause the termination
of (i) the intellectual property lien filings with the federal patent and
trademark office in favor of Bank of America, N.A. against the federally
registered intellectual property of Venturi Staffing Partners, Inc. and (ii) the
intellectual property lien filings with the federal patent and trademark office
in favor of, respectively, First Source Financial LLC, Antares Capital
Corporation and Bank of America, N.A. against the federally registered
intellectual property of Crosman Corporation.
Section 7. Negative Covenants.
          Until the expiration or termination of the Revolving Loan Commitments
and thereafter until all Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) of
Borrower hereunder and under the other Loan Documents are paid in full and all
Letters of Credit have been terminated, Borrower agrees that, unless at any time
Required Lenders shall otherwise expressly consent in writing, it will:
     7.1. Debt.
          Not, and not permit any Subsidiary to, create, incur, assume or suffer
to exist any Debt, except:
          (a) Obligations under this Agreement and the other Loan Documents;

-45-



--------------------------------------------------------------------------------



 



          (b) (i) Debt of the Portfolio Companies that does not exceed in the
aggregate at any time outstanding for any Portfolio Company the lesser of (x)
$3,000,000 and (y) the product of (I) the Existing Portfolio Company EBITDA or
New Portfolio Company EBITDA (as applicable) of such Portfolio Company for the
twelve month period ending on the last day of the month for which financial
statements regarding such Portfolio Company have been most recently delivered to
Agent in accordance with the terms of this Agreement times (II) 0.25 (with
measurements under this clause (i) made at the time of incurrence of any such
Debt of the Portfolio Companies); and (ii) Debt of Borrower that does not exceed
$500,000 in the aggregate at any time outstanding;
          (c) Qualified Intercompany Debt;
          (d) Hedging Obligations for bona fide hedging purposes and not for
speculation;
          (e) Debt described on Schedule 7.1 as of the Closing Date, and any
extension, renewal or refinancing thereof so long as the maximum principal
amount thereof is not increased;
          (f) Outside Debt owing solely by Outside Portfolio Companies;
          (g) a $4,000,000 unsecured working capital line of credit facility
between SDC Asia Tech. Ltd. and The Chiba Bank Ltd., with SDA Asia Tech. Ltd. as
the only obligor thereunder;
          (h) guarantees of obligations under real property leases and
obligations in respect of severance payments provided by entities within the
same Portfolio Company or Operating Company (as applicable), so long as any such
guarantee is provided at the time such obligations are incurred; and
          (i) Contingent Obligations, if any, arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted under Section 7.5.
     7.2. Liens.
          Not, and not permit any Subsidiary to, create or permit to exist any
Lien on any of its real or personal properties, assets or rights of whatsoever
nature (whether now owned or hereafter acquired), except:
          (a) Liens for taxes or other governmental charges not at the time
delinquent or thereafter payable without penalty or being diligently contested
in good faith by appropriate proceedings and, in each case, for which it
maintains adequate reserves in accordance with GAAP and the execution or other
enforcement of which is effectively stayed;
          (b) Liens arising in the ordinary course of business (such as
(i) Liens of carriers, warehousemen, mechanics, landlords and materialmen and
other similar Liens imposed by law and (ii) Liens incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being diligently contested in good faith by appropriate proceedings and not
involving any deposits or advances or borrowed money or the deferred purchase
price of property or services and, in each case, for which it maintains adequate
reserves in accordance with GAAP and the execution or other enforcement of which
is effectively stayed;
          (c) Liens described on Schedule 7.2 as of the Closing Date;
          (d) to the extent securing Debt that is permitted to be incurred
pursuant to Section 7.1(b), (i) Liens on the assets of a Portfolio Company
arising in connection with Capital Leases of such

-46-



--------------------------------------------------------------------------------



 



Portfolio Company (and attaching only to the property being leased), (ii) Liens
on the assets of a Portfolio Company existing on property at the time of the
acquisition thereof by such Portfolio Company (and not created in contemplation
of such acquisition) and (iii) Liens that constitute purchase money security
interests on any property of a Portfolio Company securing debt of such Portfolio
Company incurred for the purpose of financing all or any part of the cost of
acquiring such property, provided that any such Lien attaches to such property
within 60 days of the acquisition thereof and attaches solely to the property so
acquired;
          (e) attachments, appeal bonds, judgments and other similar Liens, for
sums not exceeding $500,000 for any Portfolio Company, for any Outside Company,
or for Borrower arising in connection with court proceedings; provided, that the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
          (f) easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of Borrower or any Subsidiary;
          (g) Liens arising under the Loan Documents;
          (h) Liens in favor of Borrower arising under Qualified Intercompany
Debt Documents and securing Intercompany Debt;
          (i) Liens securing Outside Debt that solely apply to the assets of
Outside Portfolio Companies;
          (j) leases or subleases granted to other Persons not interfering in
any material respect with the conduct of the business of the Borrower or any
Subsidiary;
          (k) precautionary financing statement filings regarding operating
leases; and
          (l) the replacement, extension or renewal of any Lien permitted by
clause (c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof).
     7.3. [Intentionally Omitted].
     7.4. Restricted Payments.
          Not, and not permit any Subsidiary to, (a) make any dividend or other
distribution to any of its equity holders, (b) purchase or redeem any of its
equity interests or any warrants, options or other rights in respect thereof,
(c) pay any management fees or similar fees to any of its equity holders or any
Affiliate thereof, (d) make any redemption, prepayment (whether mandatory or
optional), defeasance, repurchase or any other payment in respect of any
Subordinated Debt or (e) set aside funds for any of the foregoing.
Notwithstanding the foregoing, (i) any Portfolio Company and any Outside Company
may pay pro rata dividends and other distributions to Borrower and to the other
holders of the equity interests of such Portfolio Company or Outside Company;
(ii) Borrower may make distributions to the Trust to permit the Trust to satisfy
expenses of the Trust that relate to Borrower and its Subsidiaries and to pay
federal and state income taxes then due and owing by the Trust (or its equity
holders), so long as the amount of such distributions for the payment of taxes
shall not be greater than they would have been had Borrower not filed
consolidated income tax returns with such Person; (iii) Borrower and the
Portfolio Companies may pay Management Fees to Manager, and reimburse Manager
for its reasonable expenses

-47-



--------------------------------------------------------------------------------



 




incurred in connection with its management of Borrower, pursuant to and in
accordance with the terms of the Management Fee Agreement as in effect on the
date hereof and the other Management Fee Documents (provided, that any amounts
paid by Borrower under the Management Fee Agreement shall be net of amounts paid
by Portfolio Companies to Manager or its Affiliates pursuant to Management Fee
Documents to which the Portfolio Companies are party); (iv) Subsidiaries may pay
Transaction Services Fees, in each case to the extent that (i) such transaction
fee is reasonable and customary based on the applicable acquisition or sale and
(ii) such transaction fee has been approved by the board of directors of the
applicable Portfolio Company or Outside Company and by the compensation
committee of Borrower; (v) Borrower may make Allocation Member Distributions in
connection with and at the time of Dispositions of Subsidiaries that are
permitted by Section 7.5(b) and (vi) Borrower may make distributions to the
Trust, for further Distribution to the equityholders of the Trust, if, after
giving effect thereto and the incurrence of any Debt in connection therewith,
(x) no Event of Default exists (and, assuming any such incurrence of Debt in
connection therewith had occurred on the first day of the then most recently
ended Computation Period for which financial statements have been delivered
hereunder, would not exist under Section 7.14.3), and (y) either (1) the amount
of Borrowing Availability is not less than the product of Consolidated EBITDA
for the twelve month period ending on the last day of the month for which
financial statements have been most recently delivered to Agent in accordance
with this Agreement times 0.25, or (2) the Fixed Charge Coverage Ratio for the
twelve month period (or such shorter period commencing on July 1, 2006) ending
on the last day of the month for which financial statements have been most
recently delivered in accordance with this Agreement, calculated with the amount
of any such distribution by Borrower, together with all other such distributions
by Borrower during such period of measurement, being counted as a charge in the
denominator of the Fixed Charge Coverage Ratio, is greater than 1.00.
     7.5. Mergers; Consolidations; Asset Sales.
          (a) Not, and not permit the Trust or any Subsidiary to, be a party to
any merger or consolidation, except for (i) any such merger or consolidation of
any Subsidiary into a domestic Subsidiary that is the parent company of such
Subsidiary, (ii) a Permitted Trust Merger, (iii) Permitted Eligible Acquisitions
and (iv) Permitted Ineligible Acquisitions.
          (b) Not, and not permit any Subsidiary to, sell, transfer, dispose of,
convey or lease any of its assets or equity interests, or sell or assign with or
without recourse any receivables, except for (i) sales of inventory by the
Portfolio Companies in the ordinary course of business, (ii) a sale by Borrower
of a Portfolio Company, so long as no Event of Default exists or would result
therefrom and all Intercompany Debt owing by such Portfolio Company is repaid in
cash in full at the time of the closing of such sale, (iii) a sale by Borrower
of an Outside Company, (iv) sales and dispositions of assets by any Outside
Company for at least fair market value (as determined by the Board of Directors
of such Outside Company), and (v) sales and dispositions of assets by any
Portfolio Company for at least fair market value (as determined by the Board of
Directors of such Portfolio Company), so long as the net book value of all
assets sold or otherwise disposed of by such Portfolio Company in any Fiscal
Year does not exceed the amount that is equal to 15% of the net book value of
the tangible assets of such Portfolio Company as of the last day of the most
recently ended fiscal year of such Portfolio Company.
     7.6. Modification of Organizational Documents.
          Not permit the Trust Agreement or the Borrower LLC Agreement, or the
charter, by-laws or other organizational documents of Borrower or any
Subsidiary, to be amended or modified in any way which could reasonably be
expected to materially adversely affect the interests of Agent or any Lender.

-48-



--------------------------------------------------------------------------------



 



     7.7. Use of Proceeds.
          Use the proceeds of the Loans, and the Letters of Credit, solely to
repay the Prior Debt, to satisfy fees and expenses arising in connection with
the closing of the loan facility hereunder, to fund Permitted Eligible
Acquisitions and Permitted Ineligible Acquisitions, to fund distributions
permitted to be made by Borrower under Section 7.4, to fund advances of
Qualified Intercompany Debt by Borrower and to fund other Investments by
Borrower permitted to be made hereunder, and for other permitted general
business purposes of Borrower; and not use or permit any proceeds of any Loan to
be used, either directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of “purchasing or carrying” any Margin Stock.
     7.8. Transactions with Affiliates.
          Except as disclosed on Schedule 7.8 and except for transactions,
arrangements and contracts that are otherwise expressly permitted under the
terms of this Agreement, not, and not permit any Subsidiary to, enter into, or
cause, suffer or permit to exist any transaction, arrangement or contract with
any of its other Affiliates, which is not on arm’s-length terms.
     7.9. Inconsistent Agreements.
          Not, and not permit any Subsidiary to, enter into any agreement
containing any provision which would (a) be violated or breached by any
borrowing by Borrower hereunder or by the performance by Borrower of any of its
Obligations hereunder or under any other Loan Document, or by any borrowing by a
Portfolio Company under the Intercompany Debt Documents to which it is a party
or the performance by such Portfolio Company of its obligations under the
Intercompany Debt Documents to which it is a party, (b) prohibit Borrower from
granting to Agent and Lenders a Lien on any of its assets, or prohibit a
Portfolio Company from granting a Lien on its assets to Borrower pursuant to the
Qualified Intercompany Debt Documents to which such Portfolio Company is a
party, or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to Borrower or any other Subsidiary, or pay any Debt owed to
Borrower or any other Subsidiary, (ii) make loans or advances to Borrower or any
other Subsidiary that is a parent company of such Subsidiary or (iii) transfer
any of its assets or properties to Borrower or any other Subsidiary that is a
parent company of such Subsidiary other than, in the case of each of the
foregoing clauses (i) through (iii), (A) customary restrictions and conditions
contained in agreements relating to the sale of all or a substantial part of the
capital stock or assets of any Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary to be sold and such
sale is permitted hereunder, (B) restrictions provided for under Qualified
Intercompany Debt Documents and documentation applicable to Outside Portfolio
Companies governing Outside Debt, (C) restrictions or conditions imposed by any
agreement relating to purchase money Debt, Capital Leases and other secured Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Debt and (D) customary provisions in leases and
other contracts restricting the assignment thereof.
     7.10. Business Activities.
          Not act, and not permit the Trust to act, in any capacity other than
as a holding company (it being agreed and understood that the Trust may make
Investments in sister companies to Borrower so long as the Trust does not incur
any Debt in connection with any such Investments), and not permit any Subsidiary
to, engage in any line of business other than the businesses engaged in on the
Closing Date, in the case of Existing Portfolio Companies owned as of the
Closing Date, or on the date of the acquisition thereof pursuant to a Permitted
Eligible Acquisition or a Permitted Ineligible Acquisition (as applicable), in
the case of New Portfolio Companies and Outside Portfolio Companies acquired
after the Closing

-49-



--------------------------------------------------------------------------------



 



Date, and businesses reasonably related thereto. Not issue any equity interest
other than equity securities issued to the Trust and not pledged to any Person
and Allocation Interests issued pursuant to the provisions of the Borrower LLC
Agreement.
     7.11. Investments.
          Not, and not permit any Subsidiary to, make or permit to exist any
Investment in any other Person, except the following:
          (a) contributions by Borrower to the capital of Portfolio Company or
an Outside Company, so long as all of the equity interests in such Portfolio
Company or Outside Company owned by Borrower have been pledged to Agent to
secure the Obligations in accordance with Section 6.8(a);
          (b) Investments in Portfolio Companies constituting Qualified
Intercompany Debt; in each case so long as Agent has received projections and
other financial data reasonably acceptable to the Agent which demonstrates that,
after giving effect to the incurrence of any such Qualified Intercompany Debt by
a Portfolio Company, (i) such Portfolio Company is Solvent and (ii) the
Portfolio Company Leverage Ratio for such Portfolio Company is not greater than
5.00;
          (c) Investments of Debt in Outside Companies, so long as the
instruments evidencing any such Debt Investment have been pledged to Agent to
secure the Obligations in accordance with Section 6.8(a);
          (d) Contingent Obligations constituting Debt permitted by Section 7.1
or Liens permitted by Section 7.2;
          (e) Cash Equivalent Investments;
          (f) bank deposits in the ordinary course of business;
          (g) Investments in securities of Account Debtors received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such Account Debtors;
          (h) Investments listed on Schedule 7.11 as of the Closing Date; and
          (i) Permitted Eligible Acquisitions and Permitted Ineligible
Acquisitions.
     7.12. Restriction of Amendments to Certain Documents.
          (a) Not amend or otherwise modify, or waive any rights under any
Related Agreement other than the Intercompany Debt Documents, other than
immaterial amendments, modifications and waivers not adverse to the interests of
Agent or any Lender; (b) not amend or otherwise modify, or waive any rights
under, any provisions of the Intercompany Debt Documents to the extent that any
such amendment, modification or waiver would have the effect of extending any
maturity dates, reducing any scheduled amounts for repayments of principal,
extending any scheduled payment dates for principal, reducing any interest or
fees, reducing any interest rates, reducing or deferring any mandatory
prepayments, waiving any payment defaults or waiving any bankruptcy defaults
(provided, that this clause (b) shall not prohibit amended payments terms that
are implemented in connection with a recapitalization of a Portfolio Company
that is permitted hereunder so long as such payments terms are consistent with
the applicable Intercompany Debt Documents as in effect prior to such amendments
and are otherwise reasonably acceptable to Agent); (c) not release, or permit
the release of, any Liens provided for under the Intercompany Debt Documents
other than in connection with a Disposition that is

-50-



--------------------------------------------------------------------------------



 



permitted by the provisions of Section 7.5; (d) not terminate, or permit the
termination of, any third-party documents and deliveries provided in furtherance
of the Liens provided for under the Intercompany Debt Documents other than in
connection with a Disposition that is permitted by the provisions of
Section 7.5; and (e) not administer any of the Intercompany Debt Documents other
than on an arms’-length basis.
     7.13. Fiscal Year.
          Not change its Fiscal Year.
     7.14. Financial Covenants.
     7.14.1. Fixed Charge Coverage Ratio.
          Not permit the Fixed Charge Coverage Ratio for any Computation Period
to be less than 1.50.
     7.14.2. Interest Coverage Ratio.
          Not permit the Interest Coverage Ratio for any Computation Period to
be less than 3.00.
     7.14.3. Total Debt to EBITDA Ratio.
          Not permit the Total Debt to EBITDA Ratio as of the last day of any
Computation Period to exceed 3.00.
     7.15. Bank Accounts.
          Not to maintain or establish any new bank accounts other than the bank
accounts set forth on Schedule 7.15 without prior written notice to Agent and
unless Agent, Borrower and the bank at which the account is to be opened enter
into a tri-party agreement regarding such bank account pursuant to which such
bank acknowledges the security interest and control of Agent in such bank
account and agrees to limit its set-off rights on terms satisfactory to Agent.
Regarding the deposit accounts of Borrower at Bank of America, N.A., Borrower
shall use commercially reasonable efforts to cause a deposit account control
agreement that is reasonably satisfactory to Agent in form and content to be
executed and delivered to Agent in respect of such deposit accounts at Bank of
America, N.A. within thirty (30) days of the date hereof. If such a deposit
account control agreement in respect of such deposit accounts at Bank of
America, N.A. has not been delivered to Agent within thirty (30) days of the
date hereof, then, within thirty (30) days thereafter, Borrower shall close such
deposit accounts at Bank of America, N.A., open new deposit accounts at another
depositary institution and cause such new deposit accounts to become subject to
an executed deposit account control agreement in favor of Agent that is
reasonably acceptable to Agent in form and content.
     7.16. Subsidiaries.
          Not, and not permit any Subsidiary, to establish or acquire any new
Subsidiary except (i) a Subsidiary that is a Target in a Permitted Eligible
Acquisition or a Permitted Ineligible Acquisition, or that is a Subsidiary
formed for the sole purpose of consummating a Permitted Eligible Acquisition or
a Permitted Ineligible Acquisition (“Acquisition Subsidiary”), (ii) a Domestic
Subsidiary of a Portfolio Company that is joined to the Qualified Intercompany
Debt Documents applicable to such Portfolio Company, with such joinder
documents, among other things, causing Borrower to have a perfected,
first-priority Lien (subject only to permitted Liens) in substantially all of
the assets of and equity interest in such Domestic Subsidiary, and (iii)
Subsidiaries of Outside Companies.

-51-



--------------------------------------------------------------------------------



 



Section 8. Events of Default; Remedies.
     8.1. Events of Default.
          Each of the following shall constitute an Event of Default under this
Agreement:
     8.1.1. Non-Payment of Credit.
          Default in the payment when due of the principal of any Loan; or
default, and continuance thereof for 2 days, in the payment when due of any
interest, fee, reimbursement obligation with respect to any Letter of Credit or
other amount payable by Borrower hereunder or under any other Loan Document.
     8.1.2. Default Under Other Debt.
          Any default shall occur under the terms applicable to any other Debt
of Borrower in an aggregate amount (for all such Debt so affected and including
undrawn committed or available amounts and amounts owing to all creditors under
any combined or syndicated credit arrangement) exceeding $500,000 and such
default shall (a) consist of the failure to pay such Debt when due, whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require Borrower to
purchase or redeem such Debt or post cash collateral in respect thereof) prior
to its expressed maturity.
     8.1.3. Bankruptcy; Insolvency.
          Borrower or the Trust becomes insolvent or generally fails to pay, or
admits in writing its inability or refusal to pay, debts as they become due; or
the Trust or Borrower applies for, consents to, or acquiesces in the appointment
of a trustee, receiver or other custodian for such Person or any property
thereof, or makes a general assignment for the benefit of creditors; or, in the
absence of such application, consent or acquiescence, a trustee, receiver or
other custodian is appointed for the Trust or Borrower or for a substantial part
of the property of any thereof and is not discharged within 60 days; or any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceeding,
is commenced in respect of the Trust or Borrower, and if such case or proceeding
is not commenced by such Person, it is consented to or acquiesced in by such
Person, or remains for 60 days undismissed; or the Trust or Borrower takes any
action to authorize, or in furtherance of, any of the foregoing.
     8.1.4. Non-Compliance with Loan Documents.
          (a) Failure by Borrower to comply with or to perform any covenant set
forth in Sections 6.1.1, 6.1.2, 6.1.3, 6.1.5(a), 6.1.6, 6.1.8, 6.3(b), 6.5, 6.7,
6.8(b), and 7; or (b) failure by Borrower to comply with or to perform any other
provision of this Agreement or any other Loan Document applicable to it (and not
constituting an Event of Default under any other provision of this Section 8)
and continuance of such failure described in this clause (b) for 30 days.
     8.1.5. Representations; Warranties.
          Any representation or warranty made by Borrower herein or any other
Loan Document is breached or is false or misleading in any material respect, or
any schedule, certificate, financial statement, report, notice or other writing
furnished by Borrower to Agent or any Lender in connection herewith is

-52-



--------------------------------------------------------------------------------



 



false or misleading in any material respect on the date as of which the facts
therein set forth are stated or certified.
     8.1.6. Pension Plans.
          (a) Institution of any steps by any Person to terminate a Pension Plan
if as a result of such termination Borrower or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $250,000;
(b) a contribution failure occurs with respect to any Pension Plan sufficient to
give rise to a Lien under Section 302(f) of ERISA; or (c) there shall occur any
withdrawal or partial withdrawal from a Multiemployer Pension Plan and the
withdrawal liability (without unaccrued interest) to Multiemployer Pension Plans
as a result of such withdrawal (including any outstanding withdrawal liability
that Borrower or any member of the Controlled Group have incurred on the date of
such withdrawal) exceeds $250,000.
     8.1.7. Judgments.
          Final judgments which exceed an aggregate of $250,000 shall be
rendered against Borrower and shall not have been paid, discharged or vacated or
had execution thereof stayed pending appeal within 30 days after entry or filing
of such judgments.
     8.1.8. Invalidity of Collateral Documents.
          Any Collateral Document shall cease to be in full force and effect; or
Borrower (or any Person by, through or on behalf of Borrower) shall contest in
any manner the validity, binding nature or enforceability of any Collateral
Document.
     8.1.9. Invalidity of Subordination Provisions.
          Any subordination provision in any document or instrument governing
Subordinated Debt or any subordination provision in any subordination agreement
that relates to any Subordinated Debt, or any subordination provision in any
guaranty by Borrower of any Subordinated Debt, shall cease to be in full force
and effect, or any Person (including the holder of any applicable Subordinated
Debt) shall contest in any manner the validity, binding nature or enforceability
of any such provision.
     8.1.10. Change of Control.
          (a) Manager ceases to be the manager under the Management Fee
Agreement or the Management Fee Agreement ceases to be in full force and effect
in accordance with their terms in effect as of the Closing Date in any respect,
(b) the equity interests in the Trust cease to be registered for trading on a
Public Market, or (c) the Trust shall cease to directly own and control 100% of
each class of the outstanding equity interests of Borrower (other than the
Allocation Interests) or shall pledge the equity interests in Borrower owned by
the Trust to any Person.
     8.1.11. Activities of the Trust or Borrower.
          Borrower or the Trust (i) conducts any business other than (x) its
ownership of equity securities of Borrower and the ownership of equity
securities in sister companies to Borrower in respect of which the Trust has not
incurred any Debt, in the case of the Trust and (y) the ownership of its
Investments in the Portfolio Companies, in the case of Borrower, together in
each case with activities incidental to the conduct of its business as a holding
company.

-53-



--------------------------------------------------------------------------------



 



     8.2. Remedies.
          If any Event of Default described in Section 8.1.3 shall occur, the
Revolving Loan Commitments shall immediately terminate and the Loans and all
other Obligations shall become immediately due and payable and Borrower shall
become immediately obligated to cash collateralize all Letters of Credit in a
manner acceptable to Agent, all without presentment, demand, protest or notice
of any kind; and, if any other Event of Default shall occur and be continuing,
Agent (upon the written request of Required Lenders) shall declare the Revolving
Loan Commitments to be terminated in whole or in part and/or declare all or any
part of the Loans and other Obligations to be due and payable and/or demand that
Borrower immediately cash collateralize all or any Letters of Credit in a manner
acceptable to Agent, whereupon the Revolving Loan Commitments shall immediately
terminate (or be reduced, as applicable) and/or the Loans and other Obligations
shall become immediately due and payable (in whole or in part, as applicable)
and/or Borrower shall immediately become obligated to cash collateralize the
Letters of Credit (all or any, as applicable) in a manner acceptable to Agent,
all without presentment, demand, protest or notice of any kind. Agent shall
promptly advise Borrower of any such declaration, but failure to do so shall not
impair the effect of such declaration. Notwithstanding the foregoing, the effect
as an Event of Default of any event described in Section 8.1.1 may only be
waived by the written concurrence of each Lender, and the effect as an Event of
Default of any other event described in this Section 8 may be waived by the
written concurrence of Required Lenders. Any cash collateral delivered hereunder
shall be held by Agent (without liability for interest thereon) and applied to
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by Agent to any remaining Obligations and any excess
shall be delivered to Borrower or as a court of competent jurisdiction may
elect.
Section 9. Agent.
     9.1. Appointment; Authorization.
          (a) Each Lender hereby irrevocably appoints, designates and authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, Agent shall not have any duty or
responsibility except those expressly set forth herein, nor shall Agent have or
be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent.
          (b) Issuing Lender shall act on behalf of Lenders (according to their
Pro Rata Shares) with respect to any Letters of Credit issued by it and the
documents associated therewith. Issuing Lender shall have all of the benefits
and immunities (i) provided to Agent in this Section 9 with respect to any acts
taken or omissions suffered by Issuing Lender in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Agent”, as used in this Section 9, included Issuing Lender with
respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to Issuing Lender.
     9.2. Delegation of Duties.
          Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning

-54-



--------------------------------------------------------------------------------



 



all matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.
     9.3. Limited Liability.
          None of Agent or any of its directors, officers, employees or agents
shall (a) be liable for any action taken or omitted to be taken by any of them
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except to the extent resulting from its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender for any
recital, statement, representation or warranty made by Borrower or any Affiliate
of Borrower, or any officer thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of Borrower or any other party to any Loan
Document to perform its Obligations hereunder or thereunder. Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of Borrower or any Affiliate of Borrower.
     9.4. Reliance.
          Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel (including counsel to Borrower), independent accountants and other
experts selected by Agent. Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of Required Lenders (or all
Lenders if expressly required hereunder) as it deems appropriate and, if it so
requests, confirmation from Lenders of their obligation to indemnify Agent
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of Required
Lenders (or all Lenders if expressly required hereunder) and such request and
any action taken or failure to act pursuant thereto shall be binding upon each
Lender.
     9.5. Notice of Default.
          Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to Agent for the
account of Lenders, unless Agent shall have received written notice from a
Lender or Borrower referring to this Agreement, describing such Event of Default
or Default and stating that such notice is a “notice of default”. Agent will
notify Lenders of its receipt of any such notice or any such default in the
payment of principal, interest and fees required to be paid to Agent for the
account of Lenders. Agent shall take such action with respect to such Event of
Default or Default as may be requested by Required Lenders in accordance with
Section 8; provided that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default or Default as it shall
deem advisable or in the best interest of Lenders.

-55-



--------------------------------------------------------------------------------



 



     9.6. Credit Decision.
          Each Lender acknowledges that Agent has not made any representation or
warranty to it, and that no act by Agent hereafter taken, including any review
of the affairs of Borrower, the Trust and the Subsidiaries, shall be deemed to
constitute any representation or warranty by Agent to any Lender. Each Lender
represents to Agent that it has, independently and without reliance upon Agent
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower, the
Trust and the Subsidiaries, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of Borrower, the Trust and the Subsidiaries. Except for
notices, reports and other documents expressly herein required to be furnished
to Lenders by Agent, Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial or other condition or
creditworthiness of Borrower or the Trust or any Affiliate of Borrower or the
Trust which may come into the possession of Agent.
     9.7. Indemnification.
          Whether or not the transactions contemplated hereby are consummated,
each Lender shall indemnify upon demand Agent and its directors, officers,
employees and agents (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), based on such
Lender’s Pro Rata Share, from and against any and all actions, causes of action,
suits, losses, liabilities, damages and expenses, including Legal Costs, except
to the extent any thereof result from the applicable Person’s own gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Legal Costs) incurred by Agent in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that Agent is not reimbursed for such expenses by or on behalf of
Borrower. The undertaking in this Section 9.7 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit, any foreclosure under, or modification, release or discharge of, any or
all of the Collateral Documents, termination of this Agreement and the
resignation or replacement of Agent.
     9.8. Agent Individually.
          Madison and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with Borrower or the Trust and any Affiliate of Borrower or
the Trust as though Madison were not Agent hereunder and without notice to or
consent of any Lender. Each Lender acknowledges that, pursuant to such
activities, Madison or its Affiliates may receive information regarding Borrower
and the Trust or their Affiliates (including information that may be subject to
confidentiality obligations in favor of any such Person) and acknowledge that
Agent shall be under no obligation to provide such information to them. With
respect to their Loans (if any), Madison and its Affiliates shall have the same
rights and powers under this Agreement as any other Lender and

-56-



--------------------------------------------------------------------------------



 



may exercise the same as though Madison were not Agent, and the terms “Lender”
and “Lenders” include Madison and its Affiliates, to the extent applicable, in
their individual capacities.
     9.9. Successor Agent.
          Agent may resign as Agent at any time upon 30 days’ prior notice to
Lenders. If Agent resigns under this Agreement, Required Lenders shall, with (so
long as no Event of Default exists) the consent of Borrower (which shall not be
unreasonably withheld or delayed), appoint from among Lenders a successor agent
for Lenders. If no successor agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, on behalf after consulting with
Lenders and (so long as no Event of Default exists) Borrower, a successor agent
from among Lenders. Upon the acceptance of its appointment as successor agent
hereunder, such successor agent shall succeed to all the rights, powers and
duties of the retiring Agent and the term “Agent” shall mean such successor
agent, and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 and Sections 10.4 and 10.5 shall continue to inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Agent under this Agreement. If no successor agent has accepted appointment as
Agent by the date which is 30 days following a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nevertheless thereupon
become effective and Lenders shall perform all of the duties of Agent hereunder
until such time, if any, as Required Lenders appoint a successor agent as
provided for above.
     9.10. Collateral Matters.
          Lenders irrevocably authorize Agent, at its option and in its
discretion, (a) to release any Lien granted to or held by Agent under any
Collateral Document (i) when all Obligations have been Paid in Full;
(ii) constituting property sold or to be sold or disposed of as part of or in
connection with any sale or other disposition permitted hereunder (it being
agreed and understood that Agent may conclusively rely without further inquiry
on a certificate of an officer of Borrower as to the sale or other disposition
of property being made in compliance with this Agreement); or (iii) subject to
Section 10.1, if approved, authorized or ratified in writing by Required
Lenders; or (b) to subordinate its interest in any Collateral to any holder of a
Lien on such Collateral which is permitted by clause (d)(i) or (d)(iii) of
Section 7.2 (it being understood that Agent may conclusively rely on a
certificate from Borrower in determining whether the Debt secured by any such
Lien is permitted by Section 7.1(b)). Upon request by Agent at any time, Lenders
will confirm in writing Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this
Section 9.10.
     9.11. Subordinated Debt.
          Each Lender hereby irrevocably appoints, designates and authorizes
Agent to enter into any subordination or intercreditor agreement pertaining to
any Subordinated Debt, on its behalf and to take such action on its behalf under
the provisions of any such agreement (subject to the last sentence of this
Section 9.11). Each Lender further agrees to be bound by the terms and
conditions of any subordination or intercreditor agreement pertaining to any
Subordinated Debt. Each Lender hereby authorizes Agent to issue blockages
notices in connection with any Subordinated Debt at the direction of Required
Lenders (it being agreed and understood that Agent will not act unilaterally to
issue such blockage notices).
     9.12. Documentation and Syndication Agent.
          Notwithstanding any provision to the contrary contained elsewhere in
this Agreement or in any other Loan Document, any Documentation Agent or
Syndication Agent designated by Agent and Borrower shall have no duties or
responsibilities, and such Documentation Agent or Syndication Agent

-57-



--------------------------------------------------------------------------------



 



shall not have or be deemed to have any fiduciary relationship with any Lender,
and no implied responsibilities, duties or obligations shall be construed to
exist with respect to any such Documentation Agent or Syndication Agent in this
Agreement or any other Loan Document.
Section 10. Miscellaneous.
     10.1. Waiver; Amendments.
          No delay on the part of Agent or any Lender in the exercise of any
right, power or remedy shall operate as a waiver thereof, nor shall any single
or partial exercise by any of them of any right, power or remedy preclude other
or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement, the Notes or any of the other Loan Documents (or
any subordination and intercreditor agreement or other subordination provisions
relating to any Subordinated Debt) shall in any event be effective unless the
same shall be in writing and approved by Lenders having aggregate Pro Rata
Shares of not less than the aggregate Pro Rata Shares expressly designated
herein with respect thereto or, in the absence of such designation as to any
provision of this Agreement, by Required Lenders, and then any such amendment,
modification, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No amendment, modification, waiver
or consent shall increase any Revolving Loan Commitment (other than pursuant to
the provisions of Section 2.1.2 as in effect on the date hereof), extend the
date scheduled for payment of any principal of (except as set forth below) or
interest on the Loans or any fees or other amounts payable hereunder or under
the other Loan Documents or reduce the principal amount of any Loan, the amount
or rate of interest thereon (provided, that Required Lenders may rescind an
imposition of default interest pursuant to Section 2.7.1) or any fees or other
amounts payable hereunder or under the other Loan Documents, without, in each
case, the consent of each Lender affected thereby. No amendment, modification,
waiver or consent shall release any party from its obligations under the
Collateral Agreement or all or any substantial part of the Collateral granted
under the Collateral Documents, change any of the definitions of Availability,
Combined Eligible Availability, Borrowing Availability, Required Lenders, change
any provision of this Section 10.1, amend the provisions of Section 2.12.2 or
reduce the aggregate Pro Rata Share required to effect any amendment,
modification, waiver or consent, without, in each case, the consent of all
Lenders. No provision of Section 9 or other provision of this Agreement
affecting Agent in its capacity as such shall be amended, modified or waived
without the consent of Agent. No provision of this Agreement relating to the
rights or duties of Issuing Lender in its capacity as such shall be amended,
modified or waived without the consent of Issuing Lender.
     10.2. Notices.
          Except as otherwise provided in Sections 2.2.2 and 2.2.3, all notices
hereunder shall be in writing (including facsimile transmission) and shall be
sent to the applicable party at its address shown on Annex II or at such other
address as such party may, by written notice received by the other parties, have
designated as its address for such purpose. Notices sent by facsimile
transmission shall be deemed to have been given when sent; notices sent by mail
shall be deemed to have been given three Business Days after the date when sent
by registered or certified mail, postage prepaid; and notices sent by hand
delivery or overnight courier service shall be deemed to have been given when
received. For purposes of Sections 2.2.2 and 2.2.3, Agent shall be entitled to
rely on telephonic instructions from any person that Agent in good faith
believes is an authorized officer or employee of Borrower, and Borrower shall
hold Agent and each other Lender harmless from any loss, cost or expense
resulting from any such reliance. Borrower and Lenders each hereby acknowledge
that, from time to time, Agent may deliver information and notices to Lenders
using the internet service “Intralinks”. Each of Borrower and each Lender hereby
agree that Agent may, in its discretion, utilize Intralinks for such purpose.

-58-



--------------------------------------------------------------------------------



 



     10.3. Computations.
          (a) Unless otherwise specifically provided herein, any accounting term
used in this Agreement (including in Section 7.14 or any related definition)
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations (including pursuant to Section 7.14 and the related
definitions, and with respect to the character or amount of any asset or
liability or item of income or expense, or any consolidation or other accounting
computation) hereunder shall be computed in accordance with GAAP consistently
applied; provided that if Borrower notifies Agent that Borrower wishes to amend
any covenant in Section 7.14 (or any related definition) to eliminate or to take
into account the effect of any change in GAAP on the operation of such covenant
(or if Agent notifies Borrower that Required Lenders wish to amend Section 7.14
(or any related definition) for such purpose), then Borrower’s compliance with
such covenant shall be determined on the basis of GAAP in effect immediately
before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant (or related definition) is amended in a manner
satisfactory to Borrower and Required Lenders. The explicit qualification of
terms or computations by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.
          (b) For all purposes of calculating Borrowing Availability and any
financial tests hereunder, the results of any Outside Companies and any
Portfolio Companies that no longer constitute Subsidiaries of Borrower as of the
applicable date of measurement shall be excluded in their entirety.
     10.4. Costs; Expenses.
          Borrower agrees to pay on demand all reasonable out-of-pocket costs
and expenses of Agent (including Legal Costs) in connection with the
preparation, execution, syndication, delivery and administration (including
perfection and protection of Collateral) of this Agreement, the other Loan
Documents and all other documents provided for herein or delivered or to be
delivered hereunder or in connection herewith (including any proposed or actual
amendment, supplement or waiver to any Loan Document), and all reasonable
out-of-pocket costs and expenses (including Legal Costs) incurred by Agent and
each Lender after an Event of Default in connection with the collection of the
Obligations and enforcement of this Agreement, the other Loan Documents or any
such other documents. In addition, Borrower agrees to pay, and to save Agent and
Lenders harmless from all liability for, any fees of Borrower’s auditors in
connection with any reasonable exercise by Agent and Lenders of their rights
pursuant to Section 6.2. All Obligations provided for in this Section 10.4 shall
survive repayment of the Loans, cancellation of the Notes, expiration or
termination of the Letters of Credit and termination of this Agreement).
     10.5. Indemnification by Borrower.
          In consideration of the execution and delivery of this Agreement by
Agent and Lenders and the agreement to extend the Revolving Loan Commitments
provided hereunder, Borrower hereby agrees to indemnify, exonerate and hold
Agent, each Lender and each of the officers, directors, employees, Affiliates
and agents of Agent and each Lender (each a “Lender Party”) free and harmless
from and against any and all actions, causes of action, suits, losses,
liabilities, damages and expenses, including Legal Costs (collectively, the
“Indemnified Liabilities”), incurred by Lender Parties or any of them as a
result of, or arising out of, or relating to (a) any tender offer, merger,
purchase of equity interests, purchase of assets (including the Related
Transactions) or other similar transaction financed or proposed to be financed
in whole or in part, directly or indirectly, with the proceeds of any of the
Loans, (b) the use, handling, release, emission, discharge, transportation,
storage, treatment or disposal of any Hazardous Substance at any property owned
or leased by Borrower or any Subsidiary, (c) any violation of any Environmental
Laws with respect to conditions at any property owned or leased by Borrower or
any Subsidiary or the operations conducted thereon, (d) the investigation,
cleanup or remediation of offsite

-59-



--------------------------------------------------------------------------------



 



locations at which Borrower or any Subsidiary or their respective predecessors
are alleged to have directly or indirectly disposed of Hazardous Substances or
(e) the execution, delivery, performance or enforcement of this Agreement or any
other Loan Document by any Lender Party, except to the extent any such
Indemnified Liabilities result from the applicable Lender Party’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. All Obligations provided
for in this Section 10.5 shall survive repayment of the Loans, cancellation of
the Notes, expiration or termination of the Letters of Credit, any foreclosure
under, or any modification, release or discharge of, any or all of the
Collateral Documents and termination of this Agreement.
     10.6. Marshaling; Payments Set Aside.
          Neither Agent nor any Lender shall be under any obligation to marshal
any assets in favor of Borrower or any other Person or against or in payment of
any or all of the Obligations. To the extent that Borrower makes a payment or
payments to Agent or any Lender, or Agent or any Lender enforces its Liens or
exercises its rights of set-off, and such payment or payments or the proceeds of
such enforcement or set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent or any Lender in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any bankruptcy, insolvency or similar proceeding, or otherwise, then (a) to
the extent of such recovery, the obligation hereunder or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred and (b) each Lender severally agrees to pay to Agent upon demand its
ratable share of the total amount so recovered from or repaid by Agent to the
extent paid to such Lender.
     10.7. Nonliability of Lenders.
          The relationship between Borrower on the one hand and Lenders and
Agent on the other hand shall be solely that of borrower and lender. Neither
Agent nor any Lender shall have any fiduciary responsibility to Borrower.
Neither Agent nor any Lender undertakes any responsibility to Borrower to review
or inform Borrower of any matter in connection with any phase of Borrower’s
business or operations. Execution of this Agreement by Borrower constitutes a
full, complete and irrevocable release of any and all claims which Borrower may
have at law or in equity in respect of all prior discussions and understandings,
oral or written, relating to the subject matter of this Agreement and the other
Loan Documents. Neither Agent nor any Lender shall have any liability with
respect to, and Borrower hereby waives, releases and agrees not to sue for, any
special, indirect, punitive or consequential damages or liabilities.
     10.8. Assignments; Participations.
     10.8.1. Assignments.
          (a) Any Lender may at any time assign to one or more Persons (any such
Person, an “Assignee”) all or any portion of such Lender’s Loans and Revolving
Loan Commitments, with the prior written consent of Agent, Issuing Lender and,
so long as no Event of Default exists, Borrower (which consents shall not be
unreasonably withheld or delayed and shall not be required for an assignment by
a Lender to a Lender or an Affiliate of a Lender or an Approved Fund). Except as
Agent may otherwise agree, any such assignment (other than any assignment by a
Lender to a Lender or an Affiliate of a Lender or an Approved Fund) shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the Revolving Loan
Commitment or the principal amount of the Loan being assigned. Borrower and
Agent

-60-



--------------------------------------------------------------------------------



 



shall be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned to an Assignee until Agent shall have
received and accepted an effective Assignment Agreement executed, delivered and
fully completed by the applicable parties thereto and a processing fee of $3,500
to be paid by the Lender to whom such interest is assigned; provided, that no
such fee shall be payable in connection with any assignment by a Lender to a
Lender or an Affiliate of a Lender or an Approved Fund. Any attempted assignment
not made in accordance with this Section 10.8.1 shall be treated as the sale of
a participation under Section 10.8.2. Borrower shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless Borrower
has expressly objected to such assignment within three Business Days after
notice thereof.
          (b) From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, Borrower shall execute and deliver to Agent for delivery
to the Assignee (and, as applicable, the assigning Lender) a Note in the
principal amount of the Assignee’s Pro Rata Share of the Revolving Loan
Commitments (and, as applicable, a Note in the principal amount of the Pro Rata
Share of the Revolving Loan Commitments retained by the assigning Lender). Each
such Note shall be dated the effective date of such assignment. Upon receipt by
the assigning Lender of such Note, the assigning Lender shall return to Borrower
any prior Note held by it.
          (c) Agent, acting solely for this purpose as an agent of Borrower,
shall maintain at one of its offices in the United States a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of each Lender, and the Revolving Loan Commitments of, and
principal amount of the Loans owing to, such Lender pursuant to the terms
hereof. The entries in such register shall be conclusive, and Borrower, Agent
and Lenders may treat each Person whose name is recorded therein pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Such register shall be available for
inspection by Borrower and any Lender, at any reasonable time upon reasonable
prior notice to Agent.
          (d) Notwithstanding the foregoing provisions of this Section 10.8.1 or
any other provision of this Agreement, any Lender may at any time assign all or
any portion of its Loans and its Note (i) as collateral security to a Federal
Reserve Bank or, as applicable, to such Lender’s trustee for the benefit of its
investors (but no such assignment shall release any Lender from any of its
obligations hereunder) and (ii) to (w) an Affiliate of such Lender which is at
least 50% owned (directly or indirectly) by such Lender or by its direct or
indirect parent company, (x) its direct or indirect parent company, (y) to one
or more other Lenders or (z) to a Approved Fund.
     10.8.2. Participations.
          Any Lender may at any time sell to one or more Persons participating
interests in its Loans, Revolving Loan Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) Borrower and Agent shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder and (c) all amounts payable by Borrower shall
be determined as if such Lender had not sold such participation and shall be
paid directly to such Lender. No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in
Section 10.1 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders. Each Lender agrees to incorporate the

-61-



--------------------------------------------------------------------------------



 



requirements of the preceding sentence into each participation agreement which
such Lender enters into with any Participant. Borrower agrees that if amounts
outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 2.12.5. Borrower also agrees that
each Participant shall be entitled to the benefits of Section 3 as if it were a
Lender (provided that no Participant shall receive any greater compensation
pursuant to Section 3 than would have been paid to the participating Lender if
no participation had been sold).
     10.9. Confidentiality.
          Agent and each Lender agree to use commercially reasonable efforts
(equivalent to the efforts Agent or such Lender applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to them by Borrower and designated as confidential,
except that Agent and each Lender may disclose such information (a) to Persons
employed or engaged by Agent or such Lender or any of their Affiliates
(including collateral managers of Lenders) in evaluating, approving, structuring
or administering the Loans and the Revolving Loan Commitments; (b) to any
assignee or participant or potential assignee or participant that has agreed to
comply with the covenant contained in this Section 10.9 (and any such assignee
or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause
(a) above); (c) as required or requested by any federal or state regulatory
authority or examiner, or any insurance industry association, or as reasonably
believed by Agent or such Lender to be compelled by any court decree, subpoena
or legal or administrative order or process; (d) as, on the advice of Agent’s or
such Lender’s counsel, is required by law; (e) in connection with the exercise
of any right or remedy under the Loan Documents or in connection with any
litigation to which Agent or such Lender is a party; (f) to any nationally
recognized rating agency or investor of a Lender that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued or investment decisions with respect to such Lender; (g) that ceases to
be confidential through no fault of Agent or any Lender; (h) to a Person that is
an investor or prospective investor in a Securitization that agrees that its
access to information regarding Borrower and the Loans and Revolving Loan
Commitments is solely for purposes of evaluating an investment in such
Securitization and who agrees to treat such information as confidential; or
(i) to a Person that is a trustee, collateral manager, servicer, noteholder or
secured party in a Securitization in connection with the administration,
servicing and reporting on the assets serving as collateral for such
Securitization. For purposes of this Section, “Securitization” means a public or
private offering by a Lender or any of its Affiliates or their respective
successors and assigns, of securities which represent an interest in, or which
are collateralized, in whole or in part, by the Loans or the Revolving Loan
Commitments. Notwithstanding the foregoing, Borrower consents to the publication
by Agent or any Lender of a tombstone or similar advertising material relating
to the financing transactions contemplated by this Agreement, and Agent reserves
the right to provide to industry trade organizations information necessary and
customary for inclusion in league table measurements.
     10.10. Captions.
          Captions used in this Agreement are for convenience only and shall not
affect the construction of this Agreement.
     10.11. Nature of Remedies.
          All Obligations of Borrower and rights of Agent and Lenders expressed
herein or in any other Loan Document shall be in addition to and not in
limitation of those provided by applicable law.

-62-



--------------------------------------------------------------------------------



 



No failure to exercise and no delay in exercising, on the part of Agent or any
Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
     10.12. Counterparts.
          This Agreement may be executed in any number of counterparts and by
the different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt by telecopy of any executed
signature page to this Agreement or any other Loan Document shall constitute
effective delivery of such signature page.
     10.13. Severability.
          The illegality or unenforceability of any provision of this Agreement
or any instrument or agreement required hereunder shall not in any way affect or
impair the legality or enforceability of the remaining provisions of this
Agreement or any instrument or agreement required hereunder.
     10.14. Entire Agreement.
          This Agreement, together with the other Loan Documents, embodies the
entire agreement and understanding among the parties hereto and supersedes all
prior or contemporaneous agreements and understandings of such Persons, verbal
or written, relating to the subject matter hereof and thereof (except as relates
to the fees described in Section 2.8.3) and any prior arrangements made with
respect to the payment by Borrower of (or any indemnification for) any fees,
costs or expenses payable to or incurred (or to be incurred) by or on behalf of
Agent or Lenders.
     10.15. Successors; Assigns.
          This Agreement shall be binding upon Borrower, Lenders and Agent and
their respective successors and assigns, and shall inure to the benefit of
Borrower, Lenders and Agent and the successors and assigns of Lenders and Agent.
No other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. Borrower may not assign or transfer any of
its rights or Obligations under this Agreement without the prior written consent
of Agent and each Lender.
     10.16. Governing Law.
          THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
     10.17. Forum Selection; Consent to Jurisdiction.
          ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY

-63-



--------------------------------------------------------------------------------



 



JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.
BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF
ILLINOIS. BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.
     10.18. Waiver of Jury Trial.
          EACH OF BORROWER, AGENT AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER
THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP
EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
[signature pages follow]

-64-



--------------------------------------------------------------------------------



 



          The parties hereto have caused this Agreement to be duly executed and
delivered by their duly authorized officers as of the date first set forth
above.

              COMPASS DIVERSIFIED HOLDINGS LLC
 
       
 
  By:   /I. Joseph Massoud/
 
  Title:   Chief Executive Officer
 
            MADISON CAPITAL FUNDING LLC,     as Agent and a Lender
 
       
 
  By:   /Craig Lacy/
 
  Title:   Managing Director
 
            U.S. BANK NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By:   /Karen D. Myers/
 
  Title:   Senior Vice President
 
            THE CIT GROUP/BUSINESS CREDIT, INC.,     as a Lender
 
       
 
  By:   /Susan Williams/
 
  Title:   Vice President
 
            THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,     as a Lender
 
       
 
  By:   /Yvonne Guajardo/
 
  Title:   Vice President

 



--------------------------------------------------------------------------------



 



ANNEX I
Revolving Loan Commitments and Pro Rata Shares

                      Revolving Commitment         Lender   Amount     Pro Rata
Share  
Madison Capital Funding LLC
  $ 165,000,000       66 %
U.S. Bank National Association
  $ 25,000,000       10 %
The CIT Group/Business Credit, Inc.
  $ 25,000,000       10 %
The Prudential Insurance Company of America
  $ 35,000,000       14 %
 
           
TOTALS
  $ 250,000,000       100 %
 
           

I-1

 



--------------------------------------------------------------------------------



 



Annex II
Addresses

      Compass Diversified Holdings LLC 61 Wilton Road 2nd Floor Westport,
Connecticut 06880
Attention:
  Chief Financial Officer 
Telephone:
  (203) 221-1703 
Telecopy:
  (203) 221-8253 
 
    Madison Capital Funding LLC, as Agent and a Lender
 
    Address for Notices:
 
    30 South Wacker Drive Suite 3700 Chicago, Illinois 60606
Attention:
  Account Manager for Compass Group 
Telephone:
  (312) 596-6900 
Telecopy:
  (312) 596-6950 
 
    Address for Payments:
 
   
Bank:
  LaSalle Bank National Association 
ABA #:
  071000505 
Account #:
  5800299108 
Reference:
  Madison Capital Funding LLC 
Address:
  Chicago, Illinois 60603 

II-1



--------------------------------------------------------------------------------



 



      U.S. Bank National Association, as a Lender
 
    Address for Notices:
 
    1420 Fifth Avenue 7th Floor Seattle, Washington 98101
Attention:
  Jason C. Nadler 
Telephone:
  (206) 587-5266 
Telecopy:
  (206) 344-3646 
 
    Address for Payments:
 
   
Bank:
  U.S. Bank National Association 
ABA #:
  081000210 
Account #:
  00018641540800 
Reference:
  CODI 
 
    The CIT Group/Business Credit, Inc., as a Lender
 
    Address for Notices:
 
    900 Ashwood Parkway Suite 610 Atlanta, Georgia 30338
Attention:
  Ken Butler 
Telephone:
  (770) 522-7685 
Telecopy:
  (770) 522-7673 
 
    Address for Payments:
 
   
Bank:
  JPMorgan Chase Bank 
ABA #:
  021000021 
Account #:
  144064425 
Reference:
  Compass Diversified Holdings LLC 
Address:
  New York, New York 

II-2



--------------------------------------------------------------------------------



 



      The Prudential Insurance Company of America,
as a Lender
   
 
    Address for Notices:
 
    1114 Avenue of the Americas 30th Floor New York, New York 10036
Attention:
  Yvonne Guajardo 
Telephone:
  (212) 626-2050 
Telecopy:
  (212) 626-2077 
 
    Address for Payments:
 
   
Bank:
  JPMorgan Chase Bank 
ABA #:
  021000021 
Account #:
  P86188 
Reference:
  Prudential Managed 
Address:
  New York, New York 

II-3



--------------------------------------------------------------------------------



 



Annex III
Conditions Precedent to Permitted Eligible Acquisitions
     (1) Agent and Lenders shall receive not less than fifteen Business Days’
prior written notice of such Acquisition, which notice shall include a
reasonably detailed description of the proposed terms of such Acquisition, and
shall receive not less than 5 Business Days’ prior to the consummation of such
Acquisition substantially final versions of the primary acquisition documents
(including the purchase agreement and any Intercompany Debt Documents) to be
executed in connection with such Acquisition;
     (2) such Acquisition shall not be hostile and shall have been approved by
the board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;
     (3) no Default or Event of Default is in existence or would occur after
giving effect to such Acquisition;
     (4) (i) Agent shall have received an updated Availability Certificate
prepared on a pro forma basis after giving effect to the consummation of the
Acquisition and the incurrence of any Loans, other Debt or Contingent
Obligations in connection therewith, and (ii) Borrowing Availability immediately
after consummation of the Acquisition and the incurrence of any Loans, other
Debt or Contingent Obligations in connection therewith, shall be an amount equal
to or greater than the product of (x) Consolidated EBITDA for the twelve month
period ending on the last day of the most recently ended month for which
financial statements have been delivered to Agent in accordance with the
provisions of this Agreement (calculated on a pro forma basis after giving
effect to the Pro Forma EBITDA of the Target) times (y) 0.25;
     (5) after giving effect to such Acquisition and the incurrence of any
Loans, other Debt or Contingent Obligations in connection therewith, Borrower
shall be in compliance on a pro forma basis with the covenants set forth in
Section 7.14 recomputed for the most recently ended month of Borrower for which
information is available regarding the business being acquired;
     (6) such Acquisition shall only involve a Target organized within the
United States or Canada (excluding the province of Quebec) and/or business and
assets located in the United States or Canada (excluding the province of
Quebec); provided, that (i) with respect to any such Target, business or assets
located in Canada (excluding the province of Quebec), Agent shall be reasonably
satisfied that the Liens granted by such Target, or in such business or assets,
as applicable, in satisfaction of the requirements of clause (14) below, are
valid and enforceable in all respects and (ii) the provisions of this paragraph
shall not apply to add-on Acquisitions of Targets and/or businesses and assets
outside of the United States or Canada (excluding the province of Quebec) so
long as Agent has received financial data that is reasonably acceptable to Agent
which demonstrates that, after giving effect to any such add-on Acquisition, no
more than 10% of the aggregate amount of Existing Portfolio Company EBITDA or
New Portfolio Company EBITDA (as applicable) of such Portfolio Company is
attributable to Subsidiaries, businesses and assets outside of the United States
and Canada (excluding the province of Quebec);
     (7) the business of the Target would not subject Agent or any Lender to
regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrower prior to such Acquisition;
     (8) Agent and Lenders shall have received (w) a general description of
(i) the Target’s business, (ii) the Target’s competitive position within the
Target’s industry, (iii) material

III-1



--------------------------------------------------------------------------------



 



agreements binding upon the Target or any of its personal or real property and,
if requested by Agent, copies of such material agreements and (iv) pending
material litigation involving the Target; (x) background checks with respect to
the management of the Target, (y) environmental reports and related information
regarding any property owned, leased or otherwise used by the Target; and
(z) any other material due diligence information or investigation with respect
to the Target that is reasonably required by Agent, which, in the case of the
foregoing clauses (x) and (y), shall be prepared by Acceptable Professionals and
in form and substance reasonably satisfying Agent that no Material Adverse
Effect would be caused by, or would exist after giving effect to, the proposed
Acquisition;
     (9) with respect to any Acquisition that is an add-on acquisition by a
Portfolio Company, the Target in such Acquisition shall comprise a business of
the type engaged in by such acquiring Portfolio Company;
     (10) Agent and Lenders shall have received a financial due diligence report
with respect to the Target from an Approved Professional, inclusive of a quality
of earnings assessment and a calculation of the Pro Forma EBITDA for the Target;
     (11) the Target must have had a positive Pro Forma EBITDA on a cumulative
basis for the immediately preceding four fiscal quarters;
     (12) Agent and Lenders shall receive evidence that the Target has in place,
with financially sound and reputable insurers, public liability, property damage
and business interruption insurance with respect to its business and properties
against loss or damage of the kinds customarily carried or maintained by Persons
of established reputation engaged in similar businesses and in commercial
reasonable amounts;
     (13) the acquisition documents governing such Acquisition shall permit the
collateral assignment by Borrower of its rights under such acquisition documents
to Agent as security for the Obligations and for Agent’s reliance on any legal
opinions rendered in connection with such Acquisition, and Borrower shall have
executed and delivered to Agent a collateral assignment of its rights under such
acquisition documents to Agent that is reasonably satisfactory to Agent in form
and content;
     (14) there shall be no Debt incurred or assumed in connection with such
Acquisition other than Revolving Loans funded to Borrower under this Agreement,
Qualified Intercompany Debt incurred by the applicable Target and Indebtedness
permitted under Section 7.1(b);
     (15) to the extent that any investments of Qualified Intercompany Debt are
made in the Target in connection with such Acquisition, (i) such Debt shall be
evidenced by Qualified Intercompany Debt Documents pursuant to which, among
other things, a perfected, first-priority Lien has been granted to Borrower in
substantially all of the assets of and equity interests in such Target
(regardless of where such Target is organized) in accordance with the definition
of the term Qualified Intercompany Debt Documents; and (ii) Agent shall have
received projections and other financial data reasonably acceptable to Agent
which demonstrates that, after giving effect to such Debt investments, (x) such
Target is Solvent and (y) the Portfolio Company Leverage Ratio for such Target
would not be greater than 5.00;
     (16) all material consents necessary for such Acquisition (including such
consents as the Agent deems reasonably necessary) have been acquired and such
Acquisition is consummated in accordance with the applicable acquisition
documents and applicable law; and
     (17) promptly after obtaining knowledge thereof, Borrower shall provide
notice of any material change to any of the documents or information previously
provided pursuant to clauses (1) through (16) above.

III-2



--------------------------------------------------------------------------------



 



Annex IV
Conditions Precedent to Permitted Ineligible Acquisitions
     (1) Agent and Lenders shall receive not less than fifteen Business Days’
prior written notice of such Acquisition, which notice shall include a
reasonably detailed description of the proposed terms of such Acquisition, and
shall receive not less than 5 Business Days’ prior to the consummation of such
Acquisition substantially final versions of the primary acquisition documents
(including the purchase agreement and any Intercompany Debt Documents) to be
executed in connection with such Acquisition;
     (2) such Acquisition shall not be hostile and shall have been approved by
the board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;
     (3) no Default or Event of Default is in existence or would occur after
giving effect to such Acquisition;
     (4) (i) Agent shall have received an updated Availability Certificate
prepared on a pro forma basis after giving effect to the consummation of the
Acquisition and the incurrence of any Loans, other Debt or Contingent
Obligations in connection therewith, and (ii) Borrowing Availability immediately
after consummation of the Acquisition and the incurrence of any Loans, other
Debt or Contingent Obligations in connection therewith, shall be an amount equal
to or greater than the product of (x) Consolidated EBITDA for the twelve month
period ending on the last day of the most recently ended month for which
financial statements have been delivered to Agent in accordance with the
provisions of this Agreement (calculated on a pro forma basis after giving
effect to the Pro Forma EBITDA of the Target) times (y) 0.25;
     (5) after giving effect to such Acquisition and the incurrence of any
Loans, other Debt or Contingent Obligations in connection therewith, Borrower
shall be in compliance on a pro forma basis with the covenants set forth in
Section 7.14 recomputed for the most recently ended month of Borrower for which
information is available regarding the business being acquired;
     (6) the business of the Target would not subject Agent or any Lender to
regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrower prior to such Acquisition;
     (7) Agent and Lenders shall have received (w) a general description of
(i) the Target’s business, (ii) the Target’s competitive position within the
Target’s industry, (iii) material agreements binding upon the Target or any of
its personal or real property and, if requested by Agent, copies of such
material agreements and (iv) pending material litigation involving the Target;
(x) background checks with respect to the management of the Target,
(y) environmental reports and related information regarding any property owned,
leased or otherwise used by the Target; and (z) any other material due diligence
information or investigation with respect to the Target that is reasonably
required by Agent, which, in the case of the foregoing clauses (x) and (y),
shall be prepared by Acceptable Professionals;
     (8) Agent and Lenders shall have received a financial due diligence report
with respect to the Target from an Approved Professional, inclusive of a quality
of earnings assessment and a calculation of the Pro Forma EBITDA for the Target;

III-1



--------------------------------------------------------------------------------



 



     (9) the acquisition documents governing such Acquisition, and the loan
documents governing any Debt investments made by Borrower in the applicable
Target, shall permit the collateral assignment by Borrower of its rights under
such acquisition documents to Agent as security for the Obligations, and for
Agent’s reliance on any legal opinions rendered in connection with such
Acquisition, and Borrower shall have executed and delivered to Agent a
collateral assignment of its rights under such documents to Agent that is
reasonably satisfactory to Agent in form and content;
     (10) all material consents necessary for such Acquisition (including such
consents as the Agent deems reasonably necessary) have been acquired and such
Acquisition is consummated in accordance with the applicable acquisition
documents and applicable law; and
     (11) promptly after obtaining knowledge thereof, Borrower shall provide
notice of any material change to any of the documents or information previously
provided pursuant to clauses (1) through (10) above.

III-2



--------------------------------------------------------------------------------



 



Exhibit A
Form of Assignment Agreement
     This Assignment Agreement (this “Assignment Agreement”) is entered into as
of                      by and between the Assignor named on the signature page
hereto (“Assignor”) and the Assignee named on the signature page hereto
(“Assignee”). Reference is made to the Credit Agreement dated as of November 21,
2006 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Compass Diversified Holdings LLC, a Delaware limited liability
company (“Borrower”), the financial institutions party thereto from time to
time, as Lenders, and Madison Capital Funding LLC, as Agent. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to them
in the Credit Agreement.
Assignor and Assignee agree as follows:
1. Assignor hereby sells and assigns to Assignee, and Assignee hereby purchases
and assumes from Assignor the interests set forth on the schedule attached
hereto, in and to Assignor’s rights and obligations under the Credit Agreement
and the other Loan Documents as of the Effective Date (as defined below). Such
purchase and sale is made without recourse, representation or warranty except as
expressly set forth herein.
2. Assignor (i) represents that as of the Effective Date, that it is the legal
and beneficial owner of the interests assigned hereunder free and clear of any
adverse claim, (ii) makes no other representation or warranty and assumes no
responsibility with respect to any statement, warranties or representations made
in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any Loan Documents or any other instrument or document furnished
pursuant thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or any other
Person or the performance or observance by Borrower or any other Person of its
Obligations under the Credit Agreement or the Loan Documents or any other
instrument or document furnished pursuant thereto.
3. Assignee (i) represents and warrants that it is legally authorized to enter
into this Assignment Agreement; (ii) confirms that it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant thereto and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement; (iii) agrees that it will, independently and without
reliance upon Agent, Assignor or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iv) appoints and authorizes Agent to take such action as agent on its behalf
and to exercise such powers under the Credit Agreement as are delegated to Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; (vi) represents that on the date of this Assignment
Agreement it is not presently aware of any facts that would cause it to make a
claim under the Credit Agreement; and (vii) if organized under the laws of a
jurisdiction outside the United States, attaches the forms prescribed by the
Internal Revenue Service of the United States, which have been duly executed,
certifying as to Assignee’s exemption from United States withholding taxes with
respect to all payments to be made to Assignee under the Agreement or such other
documents as are necessary to indicate that all such payments are subject to
such tax at a rate reduced by an applicable tax treaty.

A-1



--------------------------------------------------------------------------------



 



4. The effective date for this Assignment Agreement shall be as set forth on the
schedule attached hereto (the “Effective Date”). Following the execution of this
Assignment Agreement, it will be delivered to Agent for acceptance and recording
by Agent pursuant to the Credit Agreement.
5. Upon such acceptance and recording, from and after the Effective Date,
(i) Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment Agreement, have the rights and obligations of a
Lender thereunder and (ii) Assignor shall, to the extent provided in this
Assignment Agreement, relinquish its rights (other than indemnification rights)
and be released from its obligations under the Credit Agreement.
6. Upon such acceptance and recording, from and after the Effective Date, Agent
shall make all payments in respect of the interest assigned hereby (including
payments of principal, interest, fees and other amounts) to Assignee. Assignor
and Assignee shall make all appropriate adjustments in payments for periods
prior to the Effective Date with respect to the making of this assignment
directly between themselves.
7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES.
8. This Assignment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Assignment. Receipt by telecopy of any executed
signature page to this Assignment shall constitute effective delivery of such
signature page.

A-2



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be executed and delivered
as of the date first written above.

                  ASSIGNOR:    
 
                     
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                ASSIGNEE:    
 
                     
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   
 
                [Consented to:    
 
                [Madison Capital Funding LLC,
as Agent    
 
           
 
  By:        
 
  Title:  
 
  ]
 
     
 
   
 
                [[Compass Group Diversified Holdings LLC]    
 
           
 
  By:        
 
  Title:  
 
  ]
 
     
 
   

A-3



--------------------------------------------------------------------------------



 



Schedule to Assignment Agreement

     
Assignor:
                      
Assignee:
                      
Effective Date:
                      

Credit Agreement dated as of November 21, 2006 among Compass Group Diversified
Holdings LLC, as Borrower, the financial institutions party thereto from time to
time, as Lenders, and Madison Capital Funding LLC, as Agent
Interests Assigned:

              Revolving Loan   Commitment/Loan   Commitment  
Assignor Amounts
  $    
Amounts Assigned
  $    
Assignee Amounts (post-assignment)
  $    

Assignee Information:

                      Address for Notices:       Address for Payments:    
 
                                     
 
          Bank:                          
Attention:
          ABA #:        
Telephone:
 
 
      Account #:  
 
   
Telecopy:
 
 
      Reference:  
 
   
 
 
 
         
 
   

A-4



--------------------------------------------------------------------------------



 



Exhibit B
Form of Compliance Certificate
     Please refer to the Credit Agreement dated as of November 21, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
the undersigned (“Borrower”), the financial institutions party thereto and
Madison Capital Funding LLC, as Agent. This certificate (this “Certificate”),
together with supporting calculations attached hereto, is delivered to Agent and
Lenders pursuant to the terms of the Credit Agreement. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.
     [Enclosed herewith is a copy of the [annual audited/quarterly/monthly]
report of Borrower as at                      (the “Computation Date”), which
report fairly presents in all material respects the financial condition and
results of operations [(subject to the absence of footnotes and to normal
year-end adjustments)] of Borrower as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.]
     Borrower hereby certifies and warrants that the computations set forth on
the schedule attached hereto correspond to the ratios and/or financial
restrictions contained in the Credit Agreement and such computations are true
and correct as at the [Computation Date] [date hereof, after giving pro forma
effect to the Acquisition (and related Loans) pursuant to which this certificate
is delivered].
     Borrower further certifies that no Event of Default or Default has occurred
and is continuing.
     Borrower has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on                     .

                  COMPASS GROUP DIVERSIFIED HOLDINGS LLC    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

B-1



--------------------------------------------------------------------------------



 



Schedule to Compliance Certificate
Dated as of ___

                  A.   Section 7.14.1 - Minimum Fixed Charge Coverage Ratio    
 
               
 
    1.     Consolidated EBITDA (per calculation
below)   $                    
 
               
 
    2.     Income taxes and tax distributions paid   $                    
 
               
 
    3.     Capital Expenditures   $                    
 
               
 
    4.     Management Fees paid in cash   $                    
 
               
 
    5.     Borrower Expenses   $                    
 
               
 
    6.     Sum of (2), (3), (4) and (5)   $                    
 
               
 
    7.     Remainder of (1) minus (6)   $                    
 
               
 
    8.     Interest Expense accrued for such period and paid or payable in cash
(excluding interest on Qualified Intercompany Debt and interest paid in kind)  
$                    
 
               
 
    9.     Required payments of principal of Debt (excluding Revolving Loans and
excluding required payments of principal in respect of Qualified Intercompany
Debt))   $                    
 
               
 
    11.     Sum of (8) and (9)   $                    
 
               
 
    12.     Ratio of (7) to (10)   ___to 1 
 
               
 
    13.     Minimum Required   1.50 to 1 
 
                B.   Section 7.14.2 – Minimum Interest Coverage Ratio    
 
               
 
    1.     Consolidated EBITDA (per calculation
below)   $                    
 
               
 
    2.     Management Fees paid in cash   $                    
 
               
 
    3.     Borrower Expenses   $                    
 
               
 
    4.     Sum of (2) and (3)   $                    
 
               
 
    5.     Remainder of (1) minus (4)   $                    

B-2



--------------------------------------------------------------------------------



 



                 
 
    6.     Interest Expense accrued for such period and paid or payable in cash
(excluding interest on Qualified Intercompany Debt and interest paid in kind)  
$                    
 
               
 
    7.     Ratio of (5) to (6)   ___to 1 
 
               
 
    8.     Minimum required   3.00 to 1 
 
                C.   Section 7.14.4 - Maximum Total Debt to Consolidated EBITDA
Ratio    
 
               
 
    1.     Total Debt (excluding principal balance of Qualified Intercompany
Debt)   $                    
 
               
 
    2.     Consolidated EBITDA (per calculation
below)   $                    
 
               
 
    3.     Ratio of (1) to (2)   ___to 1 
 
               
 
    4.     Maximum allowed   3.00 to 1 

B-3



--------------------------------------------------------------------------------



 



Existing Portfolio Company EBITDA for each Existing Portfolio Company

              1.   Consolidated Net Income for such Existing Portfolio Company  
$                    
 
           
2.
  Plus:   Interest Expense   $                    
 
      income tax expense   $                    
 
      depreciation   $                    
 
      amortization   $                    
 
      Management Fees satisfied by or otherwise allocable to such Existing
Portfolio Company   $                    
 
           
 
      Non-cash charges reflecting in-process research and development  
$                    
 
      Expense due to forgiveness of non-cash loans to management  
$                    
 
      Other non-cash expenses (or less gains or income) for which no cash outlay
(or receipt) is foreseeable   $                    
 
            For periods prior to the acquisition of such Portfolio Company:    
 
            Pro Forma EBITDA for such Portfolio Company   $                    

New Portfolio Company EBITDA for each New Portfolio Company

              For periods after the acquisition of such New Portfolio Company:  
 
 
            1.   Consolidated Net Income for such New Portfolio Company  
$                    
 
           
2.
  Plus:   Interest Expense   $                    
 
      income tax expense   $                    
 
      depreciation   $                    
 
      amortization   $                    
 
      Management Fees satisfied by or otherwise allocable to such New Portfolio
Company   $                             Non-cash charges reflecting in-process
research and development   $                    
 
      Expense due to forgiveness of non-cash loans to management  
$                            

B-4



--------------------------------------------------------------------------------



 



             
 
      Other non-cash expenses (or less gains or income) for which no cash outlay
(or receipt) is foreseeable   $                    
 
            For periods prior to the acquisition of such Portfolio Company:    
 
            Pro Forma EBITDA for such Portfolio Company   $                    

B-5



--------------------------------------------------------------------------------



 



Calculation of Consolidated EBITDA

         
1.
  The combined total of the Existing Portfolio Company EBITDA for each Existing
Portfolio Company   $                    
 
       
2.
  The combined total of the New Portfolio Company EBITDA for each New Portfolio
Company   $                    
 
       
3.
  Sum of (1) and (2)   $                    
 
       
4.
  Minority Income   $                    
 
       
5.
  Consolidated EBITDA (remainder of (3) minus (4))   $                    

B-6



--------------------------------------------------------------------------------



 



Exhibit C
Form of Availability Certificate
     Please refer to the Credit Agreement dated as of November 21, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
the undersigned (“Borrower”), the financial institutions party thereto from time
to time, as Lenders, and Madison Capital Funding LLC, as Agent. This certificate
(this “Certificate”), together with supporting calculations attached hereto, is
delivered to Agent and Lenders pursuant to the terms of the Credit Agreement.
Capitalized terms used but not otherwise defined herein shall have the same
meanings herein as in the Credit Agreement.
     Borrower hereby certifies and warrants that at the close of business on
                     (the “Calculation Date”), Borrowing Availability was
$                    , computed as set forth on the schedule attached hereto.
     Borrower has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on                     .

                  COMPASS GROUP DIVERSIFIED HOLDINGS LLC    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

C-1



--------------------------------------------------------------------------------



 



Schedule to Availability Certificate
Dated as of ___
Availability for each Existing Portfolio Company

         
1.
  Existing Portfolio Company EBITDA   $                    
 
       
2.
  Item 1 multiplied by 3.00   $                    
 
       
3.
  Principal balance of Qualified Intercompany Debt   $                    
 
       
4.
  Ratio of principal balance of Qualified Intercompany Debt over Existing
Portfolio Company EBITDA                       
 
       
5.
  3.0 minus Item 4                       
 
       
6.
  Compass-Owned EBITDA with respect to such Existing Portfolio Company  
$                    
 
       
7.
  Product of Item 5 and Item 6   $                    
 
       
8.
  Sum of Item 3 plus Item 7   $                    
 
       
9.
  Least of (a) Item 2, (b) Item 8 and (c) 0, if such Existing Portfolio Company
is a Disqualified Portfolio Company   $                    
 
       
10.
  Availability for such Existing Portfolio Company   $                    
 
        Availability for each New Portfolio Company

 
       
1.
  New Portfolio Company EBITDA   $                    
 
       
2.
  Item 1 multiplied by 1.50   $                    
 
       
3.
  Principal balance of Qualified Intercompany Debt   $                    
 
       
4.
  Ratio of principal balance of Qualified Intercompany Debt over New Portfolio
Company EBITDA   $                    
 
       
5.
  1.5 minus Item 4   $                    
 
       
6.
  Compass – Owned EBITDA with respect to such New Portfolio Company  
$                    
 
       
7.
  Product of Item 5 and 6   $                    
 
       
8.
  Sum of Item 3 plus Item 7   $                    
 
       
9.
  Least of (a) Item 2, (b) Item 8 and (c) 0, if such New Portfolio Company is a
Disqualified Portfolio Company   $                    
 
       
10.
  Availability for such New Portfolio Company   $                    

C-2



--------------------------------------------------------------------------------



 



          Borrowing Availability

 
       
1.
  Combined total of the Availability for each Existing Portfolio Company  
$                    
 
       
2.
  Combined total of the Availability for each New Portfolio Company  
$                    
 
       
3.
  Item 1 plus Item 2   $                    
 
       
4.
  Aggregate principal balance of Qualified Intercompany Debt  
$                    
 
       
5.
  Lesser of Item 3 and Item 4   $                    
 
       
6.
  Excluded amounts where the aggregate amount of the Combined Eligible
Availability attributable to any one Portfolio Company, or any group of
Portfolio Companies operating in the same business industry, exceeds 35% (such
percentage to be forty percent (40%) in the case of CBS and Advanced Circuits),
to the extent of any such excess amounts   $                    
 
       
7.
  Combined Eligible Availability [Item 5 minus Item 6]   $                    
 
       
8.
  Total Debt   $                    
 
       
9.
  Combined Eligible Availability minus Total Debt [Item 7 minus Item 8]  
$                    
 
       
10.
  Borrowing Availability [Lesser of Item 9 and Revolving Loan Commitments]  
$                    
 
       
11.
  Revolving Outstandings   $                    
 
       
12.
  Net Availability [Excess of Item 10 over Item 11]   $                    
 
       
13.
  Required Prepayment [Excess of Item 11 over Item 10]   $                    

C-3



--------------------------------------------------------------------------------



 



Exhibit D
Form of Note

                               $                       Chicago, Illinois

     The undersigned (“Borrower”), for value received, promises to pay to the
order of                      (“Lender”) at the principal office of Madison
Capital Funding LLC (the “Agent”) in Chicago, Illinois the aggregate unpaid
amount of all Loans made to Borrower by Lender pursuant to the Credit Agreement
referred to below, such principal amount to be payable on the dates set forth in
the Credit Agreement.
     Borrower further promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such Loan is paid in full, payable at
the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.
     This Note evidences indebtedness incurred under, and is subject to the
terms and provisions of, the Credit Agreement, dated as of November 21, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”; terms
not otherwise defined herein are used herein as defined in the Credit
Agreement), among Borrower, the financial institutions (including Lender) party
thereto from time to time and Agent, to which Credit Agreement reference is
hereby made for a statement of the terms and provisions under which this Note
may or must be paid prior to its due date or its due date accelerated.
     This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

                  COMPASS GROUP DIVERSIFIED HOLDINGS LLC    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

D-1

 



--------------------------------------------------------------------------------



 



Exhibit E
Form of Notice of Borrowing
     Please refer to the Credit Agreement dated as of November 21, 2006 (as
amended or otherwise modified from time to time, the “Credit Agreement”) among
the undersigned (“Borrower”), the financial institutions party thereto from time
to time, as Lenders, and Madison Capital Funding LLC, as Agent. Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed
thereto in the Credit Agreement. This notice is given pursuant to Section 2.2.2
of the Credit Agreement. Borrower hereby requests a borrowing under the Credit
Agreement as follows:
     The aggregate amount of the proposed borrowing is $                    .
The requested borrowing date for the proposed borrowing (which is a Business
Day) is                     , ___. The Revolving Loans comprising the proposed
Borrowing are [Base Rate] [LIBOR] Loans. The duration of the Interest Period for
each LIBOR Loan made as part of the proposed Borrowing, if applicable, is
                     months (which shall be 1, 2, 3 or 6 [or, with each Lender’s
consent, 9 or 12 months)].
     Borrower has caused this Notice to be executed and delivered by its officer
thereunto duly authorized on                     .

                  COMPASS GROUP DIVERSIFIED HOLDINGS LLC    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

E-1

 



--------------------------------------------------------------------------------



 



Exhibit F
Form of Notice of Conversion/Continuation
     Please refer to the Credit Agreement, dated as of November 21, 2006 as
amended or otherwise modified from time to time, the “Credit Agreement”), among
the undersigned (“Borrower”), the financial institutions party thereto from time
to time, as Lenders, and Madison Capital Funding LLC, as Agent. This notice is
given pursuant to Section 2.2.3 of the Credit Agreement. Capitalized terms used
herein but not otherwise defined shall have the meanings ascribed thereto in the
Credit Agreement. Borrower hereby requests a [conversion][continuation] of Loans
as follows:
     The date of the proposed [conversion] [continuation] is
                    , ___(which shall be a Business Day). The aggregate amount
of the Loans proposed to be [converted] [continued] is $                    .
[Specify which part is to be converted and which part is to be continued, if
appropriate.] The Loans to be [continued] [converted] are [Base Rate Loans]
[LIBOR Loans] and the Loans resulting from the proposed [conversion]
[continuation] will be [Base Rate Loans] [LIBOR Loans]. The duration of the
requested Interest Period for each LIBOR Loan made as part of the proposed
[conversion] [continuation] is                      months (which shall be 1, 2,
3 or 6 [or, with each Lender’s consent, 9 or 12 months)].
     Borrower has caused this Notice to be executed and delivered by its officer
thereunto duly authorized on                     .

                  COMPASS GROUP DIVERSIFIED HOLDINGS LLC    
 
           
 
  By:        
 
  Title:  
 
   
 
     
 
   

G-1

 